

Exhibit 10.1












--------------------------------------------------------------------------------

TENTH AMENDMENT
TO THE
CREDIT AGREEMENT
among
FORD MOTOR COMPANY,
The Subsidiary Borrowers from Time to Time Parties Thereto,
The Several Lenders from Time to Time Parties Thereto,
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
Dated as of December 15, 2006
as Amended and Restated as of November 24, 2009,
amended by the Fifth Amendment dated as of March 31, 2011,
amended by the Sixth Amendment dated as of September 28, 2011,
amended by the Seventh Amendment dated as of March 15, 2012,
amended by the Eighth Amendment dated as of July 3, 2012 and
amended by the Ninth Amendment dated as of April 30, 2013.


J.P. MORGAN SECURITIES LLC,
as Bookrunner and Lead Arranger
BARCLAYS CAPITAL,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
HSBC SECURITIES (USA) INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY MUFG LOAN PARTNERS LLC,
RBC CAPITAL MARKETS,
RBS SECURITIES INC.,
SUMITOMO MITSUI BANKING CORPORATION,
as Bookrunners and Lead Arrangers
BANK OF AMERICA, N.A.
BARCLAYS CAPITAL,
BNP PARIBAS,
CITIBANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
HSBC SECURITIES (USA) INC.
MORGAN STANLEY MUFG LOAN PARTNERS LLC,
ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND PLC,
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Syndication Agents




--------------------------------------------------------------------------------



TENTH AMENDMENT dated as of April 30, 2014 (this “Amendment Agreement”) to the
Credit Agreement dated as of December 15, 2006 and amended and restated as of
November 24, 2009 (as further amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”) among
Ford Motor Company (the “Company”), the Subsidiary Borrowers (as defined in the
Existing Credit Agreement) from time to time party thereto, the several lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”), and the other agents parties thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement (as defined
below) and used herein shall have the meanings given to them in the Credit
Agreement.
WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which (a) all existing Revolving Lenders will agree to (i) increase
or maintain, as applicable, the amount of their existing 2017 Revolving
Commitments, (ii) extend, to April 30, 2019, the maturity of a portion of their
existing (or increased) 2017 Revolving Commitments and (iii) shorten, to April
30, 2017, the maturity of a portion of their existing (or increased) 2017
Revolving Commitments, (b) certain financial institutions not currently
Revolving Lenders will become Revolving Lenders with (i) 2017 Revolving
Commitments maturing on April 30, 2017 and (ii) 2019 Revolving Commitments
maturing on April 30, 2019 and (c) certain provisions of the Existing Credit
Agreement will be amended; and
WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend and restate, as of the Amendment Effective Date (as
defined in Section 3 below), the Existing Credit Agreement and to enter into
certain other agreements set forth herein, in each case subject to the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Amendment Effective Date:
(a)the Existing Credit Agreement is hereby amended and restated in its entirety
in the form of the Second Amended and Restated Credit Agreement set forth as
Annex I hereto (the Existing Credit Agreement, as so amended and restated, the
“Credit Agreement”);
(b)Exhibit T (Form of Compliance Certificate) to the Existing Credit Agreement
is hereby amended and restated in its entirety as set forth in Exhibit T hereto;
(c)Schedule 1.1A (Commitments) to the Existing Credit Agreement is hereby
amended and restated in its entirety to reflect (i) the elections made by the
Revolving Lenders party hereto that elect, on their respective signature pages
hereto, to (A) increase or maintain, as applicable, the amount of their existing
2017 Revolving Commitments as provided on such signature pages and in the
instructions thereto, (B) extend the Revolving Termination Date in respect of a
portion of their existing (or increased) 2017 Revolving Commitments (with
respect to the portion so extended, each an “Extending Lender”) to April 30,
2019 and (C) shorten the Revolving Termination Date in respect

2

--------------------------------------------------------------------------------



of a portion of their existing (or increased) 2017 Revolving Commitments (with
respect to the portion so shortened, each a “Shortening Lender”) to April 30,
2017 and (ii) the addition of the additional financial institutions party hereto
as (A) 2017 Revolving Lenders with new 2017 Revolving Commitments and (B) 2019
Revolving Lenders with 2019 Revolving Commitments (each, a “New Revolving
Lender”), in each case in the amounts set forth on their respective signature
pages hereto. Each Revolving Lender party hereto hereby authorizes the
Administrative Agent to compile such modified Schedule 1.1A (Commitments)
reflecting such elections, increases and additions, and attach such modified
Schedule 1.1A (Commitments) to the Credit Agreement;
(d)Schedule 1.1D (Initial Subsidiary Guarantors) to the Existing Credit
Agreement is hereby amended and restated in its entirety as set forth on
Schedule 1.1D hereto; and
(e)Schedule 1.1G (Pricing Grid) to the Existing Credit Agreement is hereby
amended and restated in its entirety as set forth on Schedule 1.1G hereto.
Except as set forth above, all schedules and exhibits to the Existing Credit
Agreement, in the forms thereof in effect immediately prior to the Amendment
Effective Date, will continue to be schedules and exhibits to the Credit
Agreement.
Section 2. Representations and Warranties. To induce the Administrative Agent,
the Extending Lenders, the Shortening Lenders and the New Revolving Lenders to
enter into this Amendment Agreement, the Company hereby represents and warrants
to the Administrative Agent, the Extending Lenders, the Shortening Lenders and
the New Revolving Lenders that:
(a)    (i) The Company has the requisite power and authority to execute, deliver
and perform its obligations under this Amendment Agreement, has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment Agreement and has duly executed and delivered this
Amendment Agreement and (ii) this Amendment Agreement constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
(b)    As of the Amendment Effective Date, after giving effect to the
transactions contemplated by this Amendment Agreement, no Default or Event of
Default shall have occurred and be continuing.
(c)    Each of the representations and warranties set forth in the Loan
Documents is true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
Section 3. Effectiveness of this Amendment Agreement and the Credit Agreement.
The effectiveness of this Amendment Agreement and the amendment and

3

--------------------------------------------------------------------------------



restatement of the Existing Credit Agreement in the form of the Credit Agreement
is subject to the satisfaction of the following conditions precedent (the date
on which all of such conditions shall first be satisfied, the “Amendment
Effective Date”):
(a)    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Company, the
Required Lenders, each Extending Lender, each Shortening Lender, the
Administrative Agent, each Issuing Lender, each Swingline Lender and each New
Revolving Lender.
(b)    The Administrative Agent shall have received legal opinions, dated the
Amendment Effective Date, of (i) Davis Polk & Wardwell LLP, New York counsel to
the Company, and (ii) an assistant general counsel of the Company, in each case
addressed to the Lenders, the Administrative Agent and each Issuing Lender as to
matters previously agreed between the Company and the Administrative Agent.
(c)    The Administrative Agent shall have received from the Company, for the
account of (i) each Revolving Lender, a fee in an amount equal to 0.06% of the
lesser of (x) such Revolving Lender’s (or its affiliates’) aggregate Revolving
Commitments under the Credit Agreement on the Amendment Effective Date and (y)
such Revolving Lender’s (or its affiliates’) existing Revolving Commitments
(after giving effect to any assignments of existing 2017 Revolving Commitments
to such Lender (or its affiliates), but without giving effect to any assignments
of existing 2017 Revolving Commitments by such Lender (or its affiliates), in
each case on or prior to the Amendment Effective Date) immediately prior to the
Amendment Effective Date and (ii) each Revolving Lender, a fee in an amount
equal to 0.225% of such Revolving Lender’s aggregate Revolving Commitments under
the Credit Agreement on the Amendment Effective Date in excess of the amount
referred to in clause (i) for such Revolving Lender.
Section 4. Effect of this Amendment Agreement.
(a)    Except as expressly set forth herein or in the Credit Agreement, this
Amendment Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Existing Credit Agreement or any other Loan
Document and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Credit Agreement, which shall remain in full
force and effect, except in each case as amended, restated, replaced and
superseded hereby or by the Credit Agreement, or any instruments executed in
connection herewith or therewith. Nothing herein shall be deemed to entitle the
Company to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.
(b)    On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement. This Amendment
Agreement shall

4

--------------------------------------------------------------------------------



constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.
Section 5. Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
Section 6. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment Agreement, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent.
Section 7. Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
Section 8. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally blank]



5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.
FORD MOTOR COMPANY
By:
/s/ Marion B. Harris
Name: Marion B. Harris
Title: Assistant Treasurer




6

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:
/s/ Robert P. Kellas
Name: Robert P. Kellas
Title: Executive Director






7

--------------------------------------------------------------------------------





ANNEX I

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
FORD MOTOR COMPANY,
The Subsidiary Borrowers from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
Dated as of December 15, 2006
as Amended and Restated as of November 24, 2009 and
as further Amended and Restated as of April 30, 2014.

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,
as Bookrunner and Lead Arranger
BARCLAYS CAPITAL,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
HSBC SECURITIES (USA) INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY MUFG LOAN PARTNERS LLC,
RBC CAPITAL MARKETS,
RBS SECURITIES INC.,
SUMITOMO MITSUI BANKING CORPORATION,
as Bookrunners and Lead Arrangers
BANK OF AMERICA, N.A.
BARCLAYS CAPITAL,
BNP PARIBAS,
CITIBANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
HSBC SECURITIES (USA) INC.
MORGAN STANLEY MUFG LOAN PARTNERS LLC,
ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND PLC,
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Syndication Agents





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page

SECTION 1. DEFINITIONS
1


 
1.1
Defined Terms
1


 
1.2
Other Definitional Provisions
30


 
1.3
Conversion of Foreign Currencies
31



SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
31


 
2.1
[Reserved.]
31


 
2.2
Reduction or Increase of Revolving Commitments
31


 
2.3
[Reserved.]
31


 
2.40
Domestic Revolving Commitments
31


 
2.50
Procedure for Domestic Revolving Loan Borrowing
32


 
2.60
Multicurrency Revolving Commitments
33


 
2.70
Procedure for Multicurrency Revolving Loan Borrowing
33


 
2.80
Canadian Revolving Commitments
34


 
2.90
Procedure for Canadian Revolving Loan Borrowing
34


 
2.10
Procedure for Canadian Acceptances
35


 
2.11
Swingline Commitment
40


 
2.12
Procedure for Swingline Borrowing; Refunding of Swingline Loans
40


 
2.13
New or Successor Swingline Lender; Swingline Commitments
42


 
2.14
Competitive Bid Procedure
43


 
2.15
Facility Fees, etc
44


 
2.16
Termination, Reduction or Reallocation of Revolving Commitments
45


 
2.17
Optional Prepayments
46


 
2.18
Mandatory Prepayments
47


 
2.19
Conversion and Continuation Options
48


 
2.20
Limitations on Eurocurrency Tranches
49


 
2.21
Interest Rates and Payment Dates
49


 
2.22
Computation of Interest and Fees
50


 
2.23
Inability to Determine Interest Rate; Illegality
50


 
2.24
Pro Rata Treatment and Payments; Evidence of Debt
53


 
2.25
Requirements of Law
55


 
2.26
Taxes
56


 
2.27
Indemnity
59


 
2.28
Change of Applicable Lending Office
59


 
2.29
Replacement/Termination of Lenders
59


 
2.30
New Local Facilities
61


 
2.31
[Reserved.]
61


 
2.32
Incremental Revolving Commitments/Facilities
61


 
2.33
Revolving Termination Date Extension
63


SECTION 3. LETTERS OF CREDIT
63


 
3.1
L/C Commitment
63


 
3.2
Procedure for Issuance of Letter of Credit
64


 
3.3
Fees and Other Charges
64


 
3.4
L/C Participations
64


 
3.5
Reimbursement Obligation of the Company
66


 
3.6
Obligations Absolute
66








i

--------------------------------------------------------------------------------



 
 
 
3.7
Letter of Credit Payments
67


 
3.8
Applications
67


 
3.9
Existing Letters of Credit
67


 
3.10
Collateral
67


 
3.11
New Issuing Lenders; L/C Commitments
67


SECTION 4. REPRESENTATIONS AND WARRANTIES
68


 
4.1
Financial Condition
68


 
4.2
No Change
68


 
4.3
Existence
68


 
4.4
Power; Authorization; Enforceable Obligations
68


 
4.5
No Legal Bar
68


 
4.6
Litigation
69


 
4.7
No Default
69


 
4.8
[Reserved.]
69


 
4.9
Intellectual Property
69


 
4.10
Federal Regulations
69


 
4.11
ERISA
69


 
4.12
Investment Company Act; Other Regulations
69


 
4.13
Initial Subsidiary Guarantors
69


 
4.14
Sanctions
69


 
4.15
Environmental Laws
70


SECTION 5. CONDITIONS PRECEDENT
70


 
5.1
[Reserved.]
70


 
5.2
Conditions to Each Extension of Credit
70


SECTION 6. AFFIRMATIVE COVENANTS
71


 
6.1
Company Financial Statements
71


 
6.2
[Reserved.]
71


 
6.3
Compliance Certificates
71


 
6.4
Maintenance of Business; Existence
71


 
6.5
Maintenance of Property; Insurance
71


 
6.6
Notices
72


 
6.7
New Guarantee
72


SECTION 7. NEGATIVE COVENANTS
72


 
7.1
[Reserved.]
72


 
7.2
Available Liquidity
72


 
7.3
Liens.
72


 
7.4
[Reserved.]
73


 
7.5
Asset Sale Restrictions
73


 
7.6
[Reserved.]
73


 
7.7
Fundamental Changes
73


 
7.8
Negative Pledge
74


 
7.9


Sales and Leasebacks


74




ii

--------------------------------------------------------------------------------



SECTION 8. EVENTS OF DEFAULT
75


SECTION 9. THE AGENTS
77


 
9.1
Appointment
77


 
9.2
Delegation of Duties
78


 
9.3
Exculpatory Provisions
78


 
9.4
Reliance by Administrative Agent
78


 
9.5
Notice of Default
78


 
9.6
Non-Reliance on Agents and Other Lenders
79


 
9.7
Indemnification
79


 
9.8
Agent in Its Individual Capacity
79


 
9.9
Successor Administrative Agent
80


 
9.10
Bookrunners, Lead Arrangers, Documentation Agents and Syndication Agents
80


SECTION 10. MISCELLANEOUS
80


 
10.1
Amendments and Waivers
80


 
10.2
Notices
82


 
10.3
No Waiver; Cumulative Remedies
84


 
10.4
Survival of Representations and Warranties
84


 
10.5
Payment of Expenses and Taxes
84


 
10.6
Successors and Assigns; Participations and Assignments
85


 
10.7
Adjustments; Set‑off; Revolver Allocation
89


 
10.8
Counterparts
90


 
10.9
Severability
90


 
10.10
Integration
90


 
10.11
GOVERNING LAW
90


 
10.12
Submission to Jurisdiction; Waivers
90


 
10.13
Judgment
91


 
10.14
Acknowledgements
91


 
10.15
Releases of Guarantees
92


 
10.16
Confidentiality
92


 
10.17
WAIVERS OF JURY TRIAL
92


 
10.18
USA Patriot Act
93








iii

--------------------------------------------------------------------------------

 

SCHEDULES:
1.1A
Commitments
1.1D
Initial Subsidiary Guarantors
1.1F
Principal Trade Names
1.1G
Pricing Grid
3.9
Existing Letters of Credit

    
EXHIBITS:
C
Form of Guarantee
G
Form of Discount Note
H
Form of Drawing Notice
I
Form of Competitive Bid Request
J
Form of Competitive Bid
K
Form of Competitive Bid Accept/Reject Letter
L
Form of Incremental Revolving Loan Activation Notice
O
Form of Assignment and Assumption
R
Form of Joinder Agreement
S-1
Form of Addendum (Revolver)
T
Form of Compliance Certificate
U-2
Form of Revolving Note
V
Form of New Guarantee Agreement
 
 
 
 
 
 


    
        
    
        
        
            
    





iv

--------------------------------------------------------------------------------

 

 


 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 15, 2006 and amended and restated as of November 24, 2009 and as
further amended and restated as of April 30, 2014, among FORD MOTOR COMPANY, a
Delaware corporation (the “Company”), the Subsidiary Borrowers (as defined
herein) from time to time parties hereto, the several banks and other financial
institutions or entities from time to time parties hereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.
The parties hereto hereby agree as follows:
SECTION 1.DEFINITIONS


1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section  1.1 shall have the respective meanings set forth in this Section 1.1.


“2005 10-K”: as defined in Section  4.1.
“2017 Canadian Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Canadian Revolving Loans (including Acceptance
Equivalent Loans) and accept Acceptances in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “2017 Canadian
Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.
“2017 Canadian Revolving Facility”: as defined in the definition of the term
“Facility”.
“2017 Canadian Revolving Lender”: each Lender that has a 2017 Canadian Revolving
Commitment or that holds 2017 Canadian Revolving Loans or Acceptances made
pursuant to a 2017 Canadian Revolving Commitment.
“2017 Canadian Revolving Loans”: Canadian Revolving Loans made pursuant to the
2017 Canadian Revolving Commitments.
“2017 Canadian Revolving Percentage”: as to any 2017 Canadian Revolving Lender
at any time, the percentage which such Lender’s 2017 Canadian Revolving
Commitment then constitutes of the aggregate amount of 2017 Canadian Revolving
Commitments then in effect or, at any time after all of the 2017 Canadian
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate amount of the Canadian Revolving Extensions of Credit of such Lender
under the 2017 Canadian Revolving Facility then outstanding constitutes of the
aggregate Outstanding Amount of Canadian Revolving Extensions of Credit of the
2017 Canadian Revolving Lenders then outstanding under the 2017 Canadian
Revolving Facility.
“2017 Domestic Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Domestic Revolving Loans and participate in Swingline
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “2017 Domestic Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.
“2017 Domestic Revolving Facility”: as defined in the definition of the term
“Facility”.

 

--------------------------------------------------------------------------------

 

“2017 Domestic Revolving Lender”: each Lender that has a 2017 Domestic Revolving
Commitment or that holds 2017 Domestic Revolving Loans.
“2017 Domestic Revolving Loans”: Domestic Revolving Loans made pursuant to the
2017 Domestic Revolving Commitments.
“2017 Domestic Revolving Percentage”: as to any 2017 Domestic Revolving Lender
at any time, the percentage which such Lender’s 2017 Domestic Revolving
Commitment then constitutes of the aggregate amount of 2017 Domestic Revolving
Commitments then in effect or, at any time after the 2017 Domestic Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of Domestic Revolving Extensions of Credit of such Lender under the 2017
Domestic Revolving Facility then outstanding constitutes of the aggregate
Outstanding Amount of Domestic Revolving Extensions of Credit of the 2017
Domestic Revolving Lenders then outstanding under the 2017 Domestic Revolving
Facility.
“2017 Multicurrency Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Multicurrency Revolving Loans in an aggregate
principal amount not to exceed the amount set forth under the heading “2017
Multicurrency Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.
“2017 Multicurrency Revolving Facility”: as defined in the definition of the
term “Facility”.
“2017 Multicurrency Revolving Lender”: each Lender that has a 2017 Multicurrency
Revolving Commitment or that holds 2017 Multicurrency Revolving Loans.
“2017 Multicurrency Revolving Loans”: Revolving Loans made pursuant to the 2017
Multicurrency Revolving Commitments.
“2017 Multicurrency Revolving Percentage”: as to any 2017 Multicurrency
Revolving Lender at any time, the percentage which such Lender’s 2017
Multicurrency Revolving Commitment then constitutes of the aggregate amount of
2017 Multicurrency Revolving Commitments then in effect or, at any time after
all of the 2017 Multicurrency Revolving Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of Multicurrency
Revolving Extensions of Credit of such Lender under the 2017 Multicurrency
Revolving Facility then outstanding constitutes of the aggregate Outstanding
Amount of Multicurrency Revolving Extensions of Credit of the 2017 Multicurrency
Revolving Lenders then outstanding under the 2017 Multicurrency Revolving
Facility.
“2017 Revolving Commitments”: the 2017 Domestic Revolving Commitments, the 2017
Canadian Revolving Commitments and the 2017 Multicurrency Revolving Commitments.
“2017 Revolving Facility”: the 2017 Domestic Revolving Facility, the 2017
Canadian Revolving Facility or the 2017 Multicurrency Revolving Facility.
“2017 Revolving Lenders”: 2017 Domestic Revolving Lenders, 2017 Canadian
Revolving Lenders and 2017 Multicurrency Revolving Lenders.
“2019 Canadian Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Canadian Revolving Loans (including Acceptance
Equivalent Loans) and accept Acceptances in an aggregate principal and/or face
amount not to exceed the amount set forth under the

2

--------------------------------------------------------------------------------

 

heading “2019 Canadian Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.
“2019 Canadian Revolving Facility”: as defined in the definition of the term
“Facility”.
“2019 Canadian Revolving Lender”: each Lender that has a 2019 Canadian Revolving
Commitment or that holds 2019 Canadian Revolving Loans or Acceptances made
pursuant to a 2019 Canadian Revolving Commitment.
“2019 Canadian Revolving Loans”: Canadian Revolving Loans made pursuant to the
2019 Canadian Revolving Commitments.
“2019 Canadian Revolving Percentage”: as to any 2019 Canadian Revolving Lender
at any time, the percentage which such Lender’s 2019 Canadian Revolving
Commitment then constitutes of the aggregate amount of 2019 Canadian Revolving
Commitments then in effect or, at any time after all of the 2019 Canadian
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate amount of the Canadian Revolving Extensions of Credit of such Lender
under the 2019 Canadian Revolving Facility then outstanding constitutes of the
aggregate Outstanding Amount of Canadian Revolving Extensions of Credit of the
2019 Canadian Revolving Lenders then outstanding under the 2019 Canadian
Revolving Facility.
“2019 Domestic Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Domestic Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “2019 Domestic Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.
“2019 Domestic Revolving Facility”: as defined in the definition of the term
“Facility”.
“2019 Domestic Revolving Lender”: each Lender that has a 2019 Domestic Revolving
Commitment or that holds 2019 Domestic Revolving Loans.
“2019 Domestic Revolving Loans”: Domestic Revolving Loans made pursuant to the
2019 Domestic Revolving Commitments.
“2019 Domestic Revolving Percentage”: as to any 2019 Domestic Revolving Lender
at any time, the percentage which such Lender’s 2019 Domestic Revolving
Commitment then constitutes of the aggregate amount of 2019 Domestic Revolving
Commitments then in effect or, at any time after the 2019 Domestic Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of Domestic Revolving Extensions of Credit of such Lender under the 2019
Domestic Revolving Facility then outstanding constitutes of the aggregate
Outstanding Amount of Domestic Revolving Extensions of Credit of the 2019
Domestic Revolving Lenders then outstanding under the 2019 Domestic Revolving
Facility.
“2019 Multicurrency Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Multicurrency Revolving Loans in an aggregate
principal amount not to exceed the amount set forth under the heading “2019
Multicurrency Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

3

--------------------------------------------------------------------------------

 

“2019 Multicurrency Revolving Facility”: as defined in the definition of the
term “Facility”.
“2019 Multicurrency Revolving Lender”: each Lender that has a 2019 Multicurrency
Revolving Commitment or that holds 2019 Multicurrency Revolving Loans.
“2019 Multicurrency Revolving Loans”: Revolving Loans made pursuant to the 2019
Multicurrency Revolving Commitments.
“2019 Multicurrency Revolving Percentage”: as to any 2019 Multicurrency
Revolving Lender at any time, the percentage which such Lender’s 2019
Multicurrency Revolving Commitment then constitutes of the aggregate amount of
2019 Multicurrency Revolving Commitments then in effect or, at any time after
all of the 2019 Multicurrency Revolving Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of Multicurrency
Revolving Extensions of Credit of such Lender under the 2019 Multicurrency
Revolving Facility then outstanding constitutes of the aggregate Outstanding
Amount of Multicurrency Revolving Extensions of Credit of the 2019 Multicurrency
Revolving Lenders then outstanding under the 2019 Multicurrency Revolving
Facility.
“2019 Revolving Commitments”: the 2019 Domestic Revolving Commitments, the 2019
Canadian Revolving Commitments and the 2019 Multicurrency Revolving Commitments.
“2019 Revolving Facility”: the 2019 Domestic Revolving Facility, the 2019
Canadian Revolving Facility or the 2019 Multicurrency Revolving Facility.
“2019 Revolving Lenders”: 2019 Domestic Revolving Lenders, 2019 Canadian
Revolving Lenders and 2019 Multicurrency Revolving Lenders.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the highest of (a)(i) the Prime Rate in effect on such day
or (ii) in the case of Canadian Revolving Loans denominated in Dollars, the US
Base Rate (Canada) in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Eurocurrency Rate for a
one-month Interest Period determined on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that for
the avoidance of doubt, for purposes of calculating ABR, the Eurocurrency Rate
for any day shall be the Eurocurrency Screen Rate as of 11:00 A.M., London time,
on such day. Any change in the ABR due to a change in the Prime Rate, the US
Base Rate (Canada), the Federal Funds Effective Rate or the Eurocurrency Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate, the US Base Rate (Canada), the Federal Funds Effective
Rate or the Eurocurrency Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptance”: a Draft drawn by a Canadian Borrower on a Canadian Revolving
Lender conforming to the requirements of Section 2.10 and accepted by such
Canadian Revolving Lender in accordance with Section 2.10(c). As the context
shall require, “Acceptance” shall also have the meaning ascribed to it in
Section 2.10(j).
“Acceptance Equivalent Loan”: an advance made under this Agreement by a Canadian
Revolving Lender evidenced by a Discount Note.
“Acceptance Exposure”: at any time, the Dollar Equivalent of the aggregate face
amount of the outstanding Acceptances and Acceptance Equivalent Loans at such
time. The Acceptance

4

--------------------------------------------------------------------------------

 

Exposure of any Canadian Revolving Lender at any time shall be its Canadian
Revolving Percentage of the aggregate Acceptance Exposure at such time.
“Acceptance Fee”: has the meaning assigned to such term in Section 2.10(m).
“Acceptance Obligation”: in respect of each Acceptance, the obligation of the
relevant Canadian Borrower to pay to the Canadian Revolving Lender that accepted
such Acceptance the face amount thereof as required by Section 2.10(e).
“Addendum”: a Master Addendum, Credit Reallocation Agreement and Amendment
Agreement, substantially in the form of Exhibit S-1.
“Additional Subsidiary Guarantor”: each Domestic Subsidiary of the Company
(other than any Excluded Subsidiary) (a) that has Consolidated Total Assets with
a Net Book Value in excess of $500,000,000 and (b) with respect to which the
Company or any Subsidiary Guarantor directly or indirectly owns 80% or more of
the Capital Stock or Voting Stock of such Subsidiary and the remaining Capital
Stock of which is not publicly held.
“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents (and, with
respect to the Canadian Revolving Facility, JPMorgan Chase Bank N.A., Toronto
Branch), together with any of its successors.
“Affected Foreign Currency”: as defined in Section 2.23.
“Agents”: the collective reference to the Collateral Trustee and the
Administrative Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the amount of such Lender’s Revolving Commitments
then in effect or, if the Revolving Commitments have expired or been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Amendment Agreement”: the Fourth Amendment dated as of November 24, 2009 with
respect to this Agreement.
“Amendment and Restatement Effective Date”: as defined in the Amendment
Agreement.
“Applicable Available Domestic Revolving Commitments”: the Available Domestic
Revolving Commitments in respect of 2019 Domestic Revolving Commitments.
“Applicable Domestic Revolving Lenders”: the 2019 Domestic Revolving Lenders.

5

--------------------------------------------------------------------------------

 

“Applicable Lending Office”: for any Lender, with respect to the Company and
each Subsidiary Borrower, such Lender’s office, branch or affiliate designated
for Acceptances, Acceptance Equivalent Loans, Eurocurrency Loans, ABR Loans,
Canadian Base Rate Loans, L/C Participations, Competitive Loans, Swingline Loans
or Letters of Credit, as applicable, as notified to the Administrative Agent and
the Company or as otherwise specified in the Assignment and Assumption pursuant
to which such Lender became a party hereto, any of which offices may, subject to
Section 2.26, be changed by such Lender upon 10 days’ prior written notice to
the Administrative Agent and the Company.
“Applicable Margin”: the rate per annum set forth under the relevant column
heading in the Pricing Grid.
“Application”: an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit O.
“Attributable Debt”: as to any particular lease under which any Person is at the
time liable, at any date as of which the amount thereof is to be determined, the
total net amount of rent (discounted from the respective due dates thereof at
the rate of 9.5% per annum) required to be paid by such person under such lease
during the remaining term thereof. The net amount of rent required to be paid
under any such lease for any such period shall be the total amount of the rent
payable by the lessee with respect to such period, but may exclude amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges. In the case of any lease which is
terminable by the lessee upon the payment of a penalty, such net amount shall
also include the amount of such penalty, but no rent shall be considered as
required to be paid under such lease subsequent to the first date upon which it
may be so terminated.
“Available Canadian Revolving Commitment”: as to any Canadian Revolving Lender
of any Class at any time, an amount equal to (a) such Lender’s Canadian
Revolving Commitment of such Class then in effect minus (b) such Lender’s
Canadian Revolving Extensions of Credit of such Class then outstanding.
“Available Domestic Revolving Commitment”: as to any Domestic Revolving Lender
of any Class at any time, an amount equal to (a) such Lender’s Domestic
Revolving Commitment of such Class then in effect minus (b) such Lender’s
Domestic Revolving Extensions of Credit of such Class then outstanding.
“Available Liquidity”: as of any date of determination, the sum of (a) the Total
Available Revolving Commitments (including any unused commitment under any
Incremental Revolving Facility or any Permitted Additional Senior Facility) plus
(b) “automotive gross cash” reported in the Company’s most recent Annual Report
on Form 10-K or Quarterly Report on Form 10-Q, as applicable, filed with the SEC
(excluding such amounts held or owned by Foreign Subsidiaries).
“Available Multicurrency Revolving Commitment”: as to any Multicurrency
Revolving Lender of any Class at any time, an amount equal to (a) such Lender’s
Multicurrency Revolving

6

--------------------------------------------------------------------------------

 

Commitment of such Class then in effect minus (b) such Lender’s Multicurrency
Revolving Extensions of Credit of such Class then outstanding.
“Bankruptcy Code”: the United States Bankruptcy Code (11 U.S.C. §101 et seq.),
as amended from time to time.
“Bankruptcy Law”: each of the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowing Date”: any Business Day specified by the Company or any Subsidiary
Borrower as a date on which the Company or such Subsidiary Borrower requests the
relevant Lenders to make Loans hereunder.
“Brazilian Real”: the lawful currency of the Federative Republic of Brazil.
“Business Day”: any day other than a Saturday, Sunday or other day on which
banks in New York City are permitted to close; provided, however, that when used
in connection with (a) a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits or
deposits in any Optional Currency, as applicable, in the London Interbank
market, (b) a Canadian Revolving Loan denominated in Canadian Dollars, the term
“Business Day” shall also exclude any day on which banks are not open for
business in Toronto, Canada, (c) a Multicurrency Revolving Loan denominated in
Euros, the term “Business Day” shall also exclude any day that is not a TARGET
Day and (d) any other Optional Currency, the term “Business Day” shall also
exclude any day on which banks in the principal financial center of the country
of such Optional Currency are not open for general business.
“CAM Exchange”: as defined in Section 10.7.
“CAM Percentage”: at any date, as to any Revolving Lender of any Class, the
percentage which the aggregate Revolving Commitments of such Class of such
Revolving Lender as of such date (before any termination thereof on such date)
constitutes of the aggregate Revolving Commitments of such Class of all
Revolving Lenders as of such date (before any termination thereof on such date).
“Canadian Base Rate”: the higher of:
(a)the rate of interest publicly announced by the Administrative Agent (or any
Applicable Lending Office thereof) from time to time as its reference rate then
in effect for determining interest rates on Canadian Dollar denominated
commercial loans made in Canada; and
(b)the CDOR Rate for a one month period, plus 0.5%.


“Canadian Base Rate Loans”: Revolving Loans bearing interest at a rate
determined by reference to the Canadian Base Rate.

7

--------------------------------------------------------------------------------

 

“Canadian Borrower”: any Subsidiary Borrower that is organized under the laws of
Canada or any province or territory thereof.
“Canadian Dollars” and “C$”: the lawful money of Canada.
“Canadian Revolving Commitment”: any 2017 Canadian Revolving Commitment or 2019
Canadian Revolving Commitment.
“Canadian Revolving Extensions of Credit”: as to any Canadian Revolving Lender
of any Class at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Canadian Revolving Loans of such Class denominated in
Dollars held by such Lender (or its Applicable Lending Office) then outstanding,
(b) the Dollar Equivalent of the aggregate principal amount of all Canadian
Revolving Loans of such Class denominated in Canadian Dollars held by such
Lender (or its Applicable Lending Office) then outstanding and (c) such Lender’s
Acceptance Exposure with respect to such Class.
“Canadian Revolving Facility”: as defined in the definition of the term
“Facility”.
“Canadian Revolving Lender”: any 2017 Canadian Revolving Lender or 2019 Canadian
Revolving Lender.
“Canadian Revolving Loans”: as defined in Section 2.8(a).
“Canadian Revolving Percentage”: as to any Canadian Revolving Lender at any
time, the 2017 Canadian Revolving Percentage of such Lender at such time or the
2019 Canadian Revolving Percentage of such Lender at such time, as applicable.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“CDOR Rate”: on any day, with respect to a particular term as specified herein,
the average annual rate for such term applicable to banker’s acceptances in
Canadian Dollars displayed and identified as such on the “Reuters screen CDOR
page” at approximately 10:00 A.M. Toronto time on such day (provided that if
such rates do not appear on the Reuters screen CDOR page, then the CDOR Rate
shall be the average of the rate quotes for banker’s acceptances denominated in
Canadian Dollars with such term received by the Administrative Agent at
approximately 10:00 A.M. Toronto time on such day (or, if such day is not a
Business Day, on the next preceding Business Day) from two or more Schedule I
Lenders).
“CDOR Screen Rate”: as defined in the definition of the term “Eurocurrency Base
Rate”.
“Change in Tax Law”: as defined in Section 2.26.
“Change of Control”: the occurrence of either (a) more than 50% of the Voting
Stock of the Company being held by a Person or Persons (other than Permitted
Holders) who “act as a partnership, limited partnership, syndicate or other
group for the purpose of acquiring, holding or disposing of securities” of the
Company within the meaning of Section 13(d)(3) of the Exchange Act or (b)
Continuing Directors ceasing to constitute at least a majority of the board of
directors of the Company.
“Chinese Renminbi”: the lawful currency of the People's Republic of China.

8

--------------------------------------------------------------------------------

 

“Class”: as to any Revolving Commitment, whether such Revolving Commitment is a
2017 Revolving Commitment or a 2019 Revolving Commitment, as to any Revolving
Extension of Credit, whether such Revolving Extension of Credit is outstanding
under a 2017 Revolving Commitment or under a 2019 Revolving Commitment, as to
any Revolving Facility, whether such Revolving Facility is a 2017 Revolving
Facility or a 2019 Revolving Facility, as to any Revolving Loan or Swingline
Loan, whether such Revolving Loan or Swingline Loan was made pursuant to a 2017
Revolving Commitment or a 2019 Revolving Commitment and as to any Revolving
Lender, whether such Revolving Lender is a 2017 Revolving Lender or a 2019
Revolving Lender.
“Closing Date”: December 15, 2006.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral Trustee”: Wilmington Trust Company, in its capacity as trustee under
the Collateral Trust Agreement, dated as of December 15, 2006, among the
Company, the Subsidiary Guarantors party thereto and Wilmington Trust Company,
and any successor thereof under such Collateral Trust Agreement and, as the
context may require, any co-trustee appointed pursuant to the terms of such
Collateral Trust Agreement.
“Collateralized”: secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the relevant Issuing Lender; the terms “Collateralize” and
“Collateralization” shall have correlative meanings.
“Commitment”: as to any Lender, the Revolving Commitments of such Lender.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
part of a group that includes the Company and that is treated as a single
employer under Section 414(b) or (c) of the Code.
“Competitive Bid”: an offer by a Revolving Lender to make a Competitive Loan in
accordance with Section 2.14.
“Competitive Bid Accept/Reject Letter”: a notification made by the Company
pursuant to Section 2.14 in the form of Exhibit K.
“Competitive Bid Rate”: with respect to any Competitive Bid (a) in the case of a
Eurocurrency Competitive Loan, the Eurocurrency Base Rate plus (or minus) the
Margin and (b) in the case of a Fixed Rate Loan, the fixed rate of interest per
annum, in each case specified by the Lender making such Competitive Loan in its
related Competitive Bid.
“Competitive Bid Request”: a request made pursuant to Section 2.14 in the form
of Exhibit I.
“Competitive Loan”: a Loan made pursuant to Section 2.14.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit T.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender

9

--------------------------------------------------------------------------------

 

shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.25, 2.26, 2.27 or 10.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.
“Consolidated Total Assets”: at any date, with respect to any Person, the amount
set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.
“Consolidated Total Automotive Assets”: at any date, the consolidated total
automotive assets of the Company and its consolidated Subsidiaries as of the
most recent consolidated financial statements of the Company delivered pursuant
to Section 6.1.
“Consolidated Net Tangible Automotive Assets”: the sum of (a) the aggregate
amount of the Company’s automotive assets (less applicable reserves and other
properly deductible items) after deducting therefrom (i) all current liabilities
and (ii) all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, plus (b) the Company’s equity
in the net assets of its financial services subsidiaries after deducting
therefrom all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, in each case as set forth in
the most recent financial statements the Company and its consolidated
Subsidiaries delivered pursuant to Section 6.1 prepared in accordance with GAAP.
“Continuing Director”: at any date, an individual (a) who is a member of the
board of directors of the Company on the Closing Date, (b) who has been elected
as a member of such board of directors with a majority of the total votes of
Permitted Holders that were cast in such election voted in favor of such member
or (c) who has been nominated to be a member of such board of directors by a
majority of the other Continuing Directors then in office.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Currency”: Dollars, Canadian Dollars or any Optional Currency.
“Debt”: as defined in Section 7.8.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: means, at any time, a Lender (i) that has defaulted in its
obligation to make Loans hereunder, (ii) that has, or the Parent Company of
which has, notified the Administrative Agent or the Company, or has stated
publicly, that it will not comply with any such funding obligation hereunder,
(iii) that has, for three or more Business Days, failed to confirm in writing to
the Company, in response to a written request of the Company after the Company
has a reasonable basis to believe such Lender will not comply with its funding
obligations hereunder, that it will comply with its funding obligations
hereunder, or (iv) with respect to which a Lender Insolvency Event has occurred
and is continuing.

10

--------------------------------------------------------------------------------

 

“Discount Note”: a non-interest bearing, non-negotiable promissory note of a
Canadian Borrower denominated in Canadian Dollars, issued by such Canadian
Borrower to a Canadian Revolving Lender, substantially in the form of Exhibit G.
“Discount Proceeds”: for any Acceptance issued hereunder, an amount calculated
on the applicable date of issuance by multiplying (a) the face amount of the
Acceptance by (b) the quotient obtained by dividing (i) one by (ii) the sum of
one plus the product of (A) the Discount Rate applicable to the Acceptance and
(B) a fraction, the numerator of which is the number of days in the term of the
Acceptance and the denominator of which is 365, with the quotient being rounded
up or down to the fifth decimal place and .00005 being rounded up.
“Discount Rate”: with respect to any Acceptance, (a) for a Canadian Revolving
Lender which is a Schedule I Lender, the CDOR Rate (for the applicable term) and
(b) for other Canadian Revolving Lenders, the rate determined by the
Administrative Agent as being the arithmetic average (rounded upwards to the
nearest multiple of 0.01%) of the discount rates for the applicable term,
calculated on the basis of a year of 365 days, of the Schedule II/III Reference
Lenders established in accordance with their normal practices at or about 10:00
A.M. (Toronto time) on the issuance date of such Acceptance, provided that the
Discount Rate of such other Lenders shall not exceed for any issue the Discount
Rate established pursuant to (a) above plus 0.10% per annum.
“Disposition”: with respect to any property, any sale, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Company or any
Subsidiary Borrower delivers a request for Revolving Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
“Dollars” and “$”: the lawful money of the United States.
“Domestic Revolving Commitment”: any 2017 Domestic Revolving Commitment or 2019
Domestic Revolving Commitment.
“Domestic Revolving Extensions of Credit”: as to any Domestic Revolving Lender
of any Class at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Domestic Revolving Loans of such Class held by such
Lender then outstanding, (b) (i) in the case of any 2017 Domestic Revolving
Lender, zero and (ii) in the case of any 2019 Domestic Revolving Lender, such
Lender’s 2019 Domestic Revolving Percentage of the L/C Obligations then
outstanding and (c) such Lender’s applicable Domestic Revolving Percentage of
the aggregate principal amount of Swingline Loans of such Class then
outstanding.
“Domestic Revolving Facility”: as defined in the definition of the term
“Facility”.

11

--------------------------------------------------------------------------------

 

“Domestic Revolving Lender”: any 2017 Domestic Revolving Lender or 2019 Domestic
Revolving Lender.
“Domestic Revolving Loans”: as defined in Section 2.4(a).
“Domestic Revolving Percentage”: as to any Domestic Revolving Lender at any
time, the 2017 Domestic Revolving Percentage of such Lender at such time or the
2019 Domestic Revolving Percentage of such Lender at such time, as applicable.
“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.
“Domestic Subsidiary Borrower”: any Subsidiary Borrower which is a Domestic
Subsidiary.
“Draft”: a depository bill issued in accordance with the Depository Bills and
Notes Act (Canada) or a bill of exchange in the form used from time to time by
each Canadian Revolving Lender, respectively, in connection with the creation of
Acceptances in accordance with the provisions of Section 2.10 and payable in
Canadian Dollars.
“Drawing Notice”: as defined in Section 2.10(c).
“Environmental Laws”: any and all foreign, Federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating or imposing liability or standards
of conduct concerning protection of human health, the environment or natural
resources, as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Euro” and “€”: the official currency of the European Union.
“Eurocurrency Base Rate”: means (a) with respect to any Eurocurrency Loan for
any applicable currency (other than Swedish Kroner and Canadian Dollars) and for
any Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for the relevant currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion (provided, that the Administrative Agent shall have
generally selected such page for similarly situated borrowers)) (in each case,
the “Eurocurrency Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of (or, in the case of any Eurocurrency
Loan denominated in Pounds Sterling, on the first day of) such Interest Period,
(b) with respect to any Eurocurrency Loan denominated in Swedish Kroner for any
Interest Period, the rate per annum equal to the offered rates for deposits in
Swedish Kroner with a term comparable to such Interest Period that appears on
the display designated as STIBOR on Reuters (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion (provided, that the
Administrative Agent

12

--------------------------------------------------------------------------------

 

shall have generally selected such page for similarly situated borrowers)) (in
each case, the “STIBOR Screen Rate”) at approximately 11:00 a.m., Stockholm
time, three Business Days prior to the commencement of such Interest Period or
(c) with respect to any Eurocurrency Loan denominated in Canadian Dollars for
any Interest Period, the annual rate of interest determined with reference to
the arithmetic average of the discount rate quotations of all institutions
listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rates do not appear on a Reuters page or screen, on any successor
or substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion
(provided, that the Administrative Agent shall have generally selected such page
for similarly situated borrowers)) (in each case, the “CDOR Screen Rate”), at
approximately 10:00 a.m., Toronto time, on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m., Toronto local time, to reflect any error
in the posted rate of interest or in the posted average annual rate of
interest); provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency
then the Eurocurrency Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Eurocurrency Competitive Loan”: any Competitive Loan bearing interest at a rate
determined by reference to the Eurocurrency Base Rate.
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements



; provided that with respect to any Eurocurrency Loan denominated in Pounds
Sterling, the Eurocurrency Rate shall mean the Eurocurrency Base Rate.
“Eurocurrency Reserve Requirements”: a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D. Eurocurrency Reserve Requirements shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Eurocurrency Screen Rate”: as defined in the definition of the term
“Eurocurrency Base Rate”.

13

--------------------------------------------------------------------------------

 

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities and Exchange Act of 1934, as amended.
“Exchange Rate”: for any day with respect to any currency (other than Dollars),
the rate at which such currency may be exchanged into Dollars, as set forth at
11:00 A.M., London time, on such day on the applicable Reuters currency page
with respect to such currency. In the event that such rate does not appear on
the applicable Reuters currency page, the Exchange Rate with respect to such
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be the spot rate of exchange of the Administrative
Agent in the London Interbank market or other market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 A.M., London time, on such day for the purchase of Dollars with such
currency, for delivery two Business Days later; provided, however, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Subsidiary”: collectively (a) FMCC and each Subsidiary thereof, (b)
Ford Motor Land Development Corporation, a Delaware corporation, and each
Subsidiary thereof, (c) any Subsidiary that is prohibited by any applicable
Requirement of Law from guaranteeing the Obligations, (d) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) subject to Section
6.7(c), any Subsidiary that is a bona fide joint venture and (f) any Foreign
Subsidiary Holding Company.
“Existing Letters of Credit”: as defined in Section 3.9.
“Existing Notes”: the senior unsecured notes of the Company issued pursuant to
the Existing Notes Indentures.
“Existing Notes Indentures”: collectively, (a) the Indenture, dated as of
February 15, 1992, between the Company and The Bank of New York, as trustee, and
(b) the Indenture, dated as of January 30, 2002, between the Company and The
Bank of New York (as successor trustee to JPMorgan Chase Bank), as trustee.
“Extending Lender”: as defined in Section 2.33.
“Facility”: each of (a) (i) the 2017 Domestic Revolving Commitments and the
extensions of credit made thereunder (the “2017 Domestic Revolving Facility”)
and (ii) the 2019 Domestic Revolving Commitments and the extensions of credit
made thereunder (the “2019 Domestic Revolving Facility” and, together with the
2017 Domestic Revolving Facility, the “Domestic Revolving Facilities” and each a
“Domestic Revolving Facility”), (b) (i) the 2017 Canadian Revolving Commitments
and the extensions of credit made thereunder (the “2017 Canadian Revolving
Facility”) and (ii) the 2019 Canadian Revolving Commitments and the extensions
of credit made thereunder (the “2019 Canadian Revolving Facility” and, together
with the 2017 Canadian Revolving Facility, the “Canadian Revolving Facilities”
and each a “Canadian Revolving Facility”), (c) (i) the 2017 Multicurrency
Revolving Commitments and the extensions of credit made thereunder (the “2017
Multicurrency Revolving

14

--------------------------------------------------------------------------------

 

Facility”) and (ii) the 2019 Multicurrency Revolving Commitments and the
extensions of credit made thereunder (the “2019 Multicurrency Revolving
Facility” and, together with the 2017 Multicurrency Revolving Facility, the
“Multicurrency Revolving Facilities” and each a “Multicurrency Revolving
Facility”), (d) any New Local Facility and (e) the Incremental Revolving
Commitments (other than any Revolving Commitment Increase) and the extensions of
credit thereunder as provided in any Incremental Revolving Loan Activation
Notice (each, an “Incremental Revolving Facility” and together with the Domestic
Revolving Facilities, the Canadian Revolving Facilities, the Multicurrency
Revolving Facilities and any New Local Facility, the “Revolving Facilities” and
each a “Revolving Facility”).
“Facility Fee Rate”: the rate per annum set forth under the relevant column
heading in the Pricing Grid.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
“Fee Payment Date”: (a) the 15th day of each March, June, September and December
(or, if any such day is not a Business Day, the next succeeding Business Day)
and (b) the last day of the final Fee Payment Period.
“Fee Payment Period”: initially the period from and including the Closing Date
to but excluding the initial Fee Payment Date, and thereafter each period
commencing on and including a Fee Payment Date to but excluding the succeeding
Fee Payment Date (except that the final Fee Payment Period shall end on the date
on which all Revolving Commitments have terminated and the Revolving Extensions
of Credit have been reduced to zero).
“Fitch”: Fitch Investors Service, L.P. and its successors.
“Fixed Rate Loan”: a Competitive Loan bearing interest at a fixed rate per annum
specified by the Revolving Lender making such Loan in its related Competitive
Bid.
“FMCC”: Ford Motor Credit Company LLC, a Delaware limited liability company.
“Ford Canada”: Ford Motor Company of Canada, Limited, a company organized under
the laws of Ontario.
“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.
“Foreign Subsidiary Borrower”: any Subsidiary Borrower that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holding Company”: a Subsidiary substantially all of the Net
Book Value of whose assets consists of Capital Stock of Foreign Subsidiaries.
“Funded Debt”: all Debt having a maturity of more than 12 months from the date
of the most recent balance sheet of the Company and its consolidated
Subsidiaries or having a maturity of less than 12 months but by its terms being
renewable or extendible beyond 12 months from the date of such balance sheet at
the option of the borrower thereof.

15

--------------------------------------------------------------------------------

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office with respect to any Facility or
Facilities by written notice to the Company and the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of covenants, standards or terms in this Agreement, then the Company
and the Administrative Agent agree to enter into negotiations in order to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Company’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Company, the Administrative Agent and
the Required Lenders, all covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
“Governmental Authority”: any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States or foreign.
“Guarantee”: the Guarantee Agreement to be executed and delivered by the Company
and each Subsidiary Guarantor, substantially in the form of Exhibit C.
“Guarantee Obligation”: shall mean, as to any Person, any obligation of such
Person guaranteeing any Indebtedness of any other Person.
“Guarantee Reinstatement Date”: the first date following May 23, 2012 or any
Guarantee Release Date on which the Index Debt fails to maintain at least two of
the following three ratings: at least Baa3 by Moody’s, at least BBB- by Fitch
and/or at least BBB- by S&P.
“Guarantee Release Date”: the first date following any Guarantee Reinstatement
Date on which the Index Debt has at least two of the following three ratings: at
least Baa3 by Moody’s, at least BBB- by Fitch and/or at least BBB- by S&P.
“Impacted Interest Period”: as defined in the definition of the term
“Eurocurrency Base Rate”.
“Incremental Lender”: any Lender designated by the Company or, with the consent
of the Company, the Administrative Agent and (i) in the case of a Revolving
Commitment Increase with respect to the 2019 Domestic Revolving Facility, each
Material Swingline Lender and Material Issuing Lender of such Class at such time
and (ii) in the case of a Revolving Commitment Increase with respect to the 2017
Domestic Revolving Facility, each Material Swingline Lender of such Class at
such time (such consents not to be unreasonably withheld), any other bank,
financial institution or other Person which becomes a signatory to an
Incremental Revolving Loan Activation Notice and each Lender which has made, or
acquired pursuant to an assignment made in accordance with Section 10.6, an
Incremental Revolving Commitment.
“Incremental Revolving Commitment”: as to each Incremental Lender, in respect of
any Revolving Commitment Increase or Incremental Revolving Facility, the
obligation of such Incremental

16

--------------------------------------------------------------------------------

 

Lender on and after the applicable Revolving Commitment Increase Date or
Incremental Revolving Loan Closing Date to make Incremental Revolving Loans
under the relevant Revolving Facility in a principal amount equal to the amount
set forth under the heading “Incremental Revolving Commitment” opposite such
Incremental Lender’s name on the applicable Incremental Revolving Loan
Activation Notice.
“Incremental Revolving Facility”: as defined in the definition of the term
“Facility.”
“Incremental Revolving Loan Activation Notice”: a notice substantially in the
form of Exhibit L.
“Incremental Revolving Loan Closing Date”: as to any Incremental Revolving
Facility, the date (which shall be a Business Day) specified in the related
Incremental Revolving Loan Activation Notice as the first date on which
Incremental Revolving Loans will be made available thereunder.
“Incremental Revolving Loan Maturity Date”: as to any Incremental Revolving
Facility, the maturity date specified in the Incremental Revolving Loan
Activation Notice relating thereto.
“Incremental Revolving Loans”: as defined in Section 2.32(b).
“Indebtedness”: of any Person at any date, all indebtedness of such Person for
borrowed money.
“Index Debt”: senior, unsecured, long-term Indebtedness of the Company.
“Initial Subsidiary Guarantor”: each Subsidiary listed on Schedule 1.1D.
“Insolvency Proceeding”: each of the following, in each case with respect to the
Company or any other Loan Party or any property or Indebtedness of the Company
or any other Loan Party: (a)(i) any voluntary or involuntary case or proceeding
under any Bankruptcy Law or any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, (ii) any case or proceeding
seeking receivership, liquidation, reorganization, winding up or other similar
case or proceeding, (iii) any case or proceeding seeking arrangement,
adjustment, protection, relief or composition of any debt and (iv) any case or
proceeding seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee or other similar official and (b) any general
assignment for the benefit of creditors.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges with respect to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan)
or Canadian Base Rate Loan, the 15th day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurocurrency Loan, Eurocurrency Competitive Loan having
an Interest Period of three months or less or any Money Market Rate Loan, the
last day of such Interest Period, (c) as to any Eurocurrency Loan or
Eurocurrency Competitive Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, (d)
as to any Fixed Rate Loan, the maturity date of such Loan and (e) as to any Loan
(other than any

17

--------------------------------------------------------------------------------

 

Revolving Loan that is an ABR Loan but including any Swingline Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.
“Interest Period”: (a) as to any Eurocurrency Loan or Eurocurrency Competitive
Loan, (i) initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Loan and ending one, two, three or six
(or, if agreed to by all Lenders under the relevant Facility, nine or twelve)
months (or, in the case of any Eurocurrency Competitive Loan, one, two or three
weeks) thereafter, as selected by the Company or relevant Subsidiary Borrower in
its notice of borrowing, Competitive Bid Request or notice of conversion, as the
case may be, given with respect thereto; and (ii) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending one, two, three or six (or, if agreed to by all Lenders
under the relevant Facility, nine or twelve) months thereafter, as selected by
the Company or relevant Subsidiary Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto, (b) as to any Money Market Rate Loan, the period
commencing on the date of such Money Market Rate Loan, and ending on a date
agreed upon by the Company or the relevant Domestic Subsidiary Borrower and the
Swingline Lender which is at least one and not more than 10 Business Days after
the making of such Money Market Rate Loan and (c) with respect to a Fixed Rate
Loan, the period (which shall be not less than seven days or more than 360 days)
commencing on the Borrowing Date thereof and ending on the date specified in the
applicable Competitive Bid Accept/Reject Letter; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(A)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of Revolving Loans or Eurocurrency Competitive Loans, the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;
(B)the Company or relevant Subsidiary Borrower may not select an Interest Period
under a particular Facility that would extend beyond the Revolving Termination
Date then in effect; and
(C)in the case of Revolving Loans or Eurocurrency Competitive Loans, any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month.


“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which the applicable Screen Rate is available for the applicable currency) that
is shorter than the Impacted Interest Period and (b) the applicable Screen Rate
for the shortest period (for which the applicable Screen Rate is available for
the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.
“Issuing Lender”: each Lender or any Applicable Lending Office thereof that has
an L/C Commitment, in the capacity as issuer of any Letter of Credit.
“judgment currency”: as defined in Section 10.13.

18

--------------------------------------------------------------------------------

 

“L/C Commitment”: as to any Lender (or Applicable Lending Office thereof), the
obligation of such Person to issue Letters of Credit pursuant to Section 3
(including any Existing Letters of Credit issued by such Lender) in an aggregate
Outstanding Amount at any time not to exceed the amount set forth under the
heading “L/C Commitment” opposite such Person’s name on Schedule 1.1A, as the
same may be changed from time to time pursuant to Section 3.11.
“L/C Obligations”: at any time, the Dollar Equivalent of the aggregate
Outstanding Amount of all Letters of Credit.
“L/C Participants”: the collective reference to all the 2019 Domestic Revolving
Lenders (other than any Issuing Lender).
“L/C Sublimit”: $1,500,000,000; provided that, from time to time, the Company
may increase the L/C Sublimit by notice to the Administrative Agent.
“Lender Insolvency Event”: with respect to any Lender, that such Lender or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment. For the avoidance of doubt, a Lender that
participates in a government support program will not be considered to be the
subject of a proceeding of the types described in this definition solely by
reason of its participation in such government support program.
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Letter of Credit”: as defined in Section 3.1(a).
“Letter of Credit Fee”: as defined in Section 3.3.
“Lien”: any mortgage, pledge, lien, security interest, charge, statutory deemed
trust, conditional sale or other title retention agreement or other similar
encumbrance.
“Loan”: any loan made by any Lender pursuant to this Agreement (including any
Acceptance).
“Loan Documents”: (i) this Agreement, the Guarantee, the Notes and each Joinder
Agreement, (ii) during any New Guarantee Period, the New Guarantee and (iii) any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: the Company, each Subsidiary Borrower and any New Guarantor.
“Local Facility Amendment”: as defined in Section 2.30.
“Local Screen Rate”: the STIBOR Screen Rate or the CDOR Screen Rate, as
applicable.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate amount of Revolving Commitments outstanding under such
Facility (or, in the case of any Revolving Facility, at any time after all of
the Revolving Commitments thereunder shall have expired

19

--------------------------------------------------------------------------------

 

or terminated, the holders of more than 50% of the aggregate amount of Revolving
Extensions of Credit thereunder).
“Majority Revolving Lenders”: the holders of more than 50% of the aggregate
amount of the Total Revolving Commitments (or, at any time after the Revolving
Commitments shall have expired or terminated, the holders of more than 50% of
the Total Revolving Extensions of Credit).
“Manufacturing Subsidiary”: a Subsidiary of the Company which owns or leases a
Principal Domestic Manufacturing Property.
“Margin”: as to any Eurocurrency Competitive Loan, the margin to be added (or
subtracted) from the Eurocurrency Base Rate to determine the rate of interest
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.
“Material Adverse Effect”: a material adverse effect on (a) the financial
condition of the Company and its Subsidiaries taken as a whole or (b) the
validity and enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders hereunder
or thereunder.
“Material Issuing Lender”: any Issuing Lender with an L/C Commitment of
$250,000,000 or more.
“Material Swingline Lender”: any Swingline Lender with a Swingline Commitment of
$250,000,000 or more.
“Money Market Rate”: for any day, a fixed rate per annum as agreed between any
Swingline Lender and the Company pursuant to Section 2.12.
“Money Market Rate Loans”: Swingline Loans the rate of interest applicable to
which is based upon the Money Market Rate.
“Moody’s”: Moody’s Investors Service, Inc. and its successors.
“Multicurrency Revolving Commitment”: any 2017 Multicurrency Revolving
Commitment or 2019 Multicurrency Revolving Commitment.
“Multicurrency Revolving Extensions of Credit”: as to any Multicurrency
Revolving Lender of any Class at any time, an amount equal to the Dollar
Equivalent of the aggregate principal amount of all Multicurrency Revolving
Loans of such Class held by such Lender then outstanding.
“Multicurrency Revolving Facility”: as defined in the definition of the term
“Facility”.
“Multicurrency Revolving Lender”: any 2017 Multicurrency Revolving Lender or
2019 Multicurrency Revolving Lender.
“Multicurrency Revolving Loans”: as defined in Section 2.6(a).
“Multicurrency Revolving Percentage”: as to any Multicurrency Revolving Lender
at any time, the 2017 Multicurrency Revolving Percentage of such Lender at such
time or the 2019 Multicurrency Revolving Percentage of such Lender at such time,
as applicable.

20

--------------------------------------------------------------------------------

 

“Net Book Value”: with respect to any asset of any Person (a) other than
accounts receivable, the gross book value of such asset on the balance sheet of
such Person, minus depreciation in respect of such asset on such balance sheet
and (b) with respect to accounts receivable, the gross book value thereof, minus
any specific reserves attributable thereto.
“New Guarantee”: a Guarantee Agreement to be executed and delivered by (a) each
Principal Domestic Subsidiary and (b) each Initial Subsidiary Guarantor that is
then a Domestic Subsidiary and not a Foreign Subsidiary Holding Company,
pursuant to Section 6.7(a) upon the occurrence of a Guarantee Reinstatement
Date, substantially in the form of Exhibit V.
“New Guarantee Period”: a period from and including the 30th day after any
Guarantee Reinstatement Date to but excluding the following Guarantee Release
Date, if any.
“New Guarantee Requirement Period”: a period from and including any Guarantee
Reinstatement Date to but excluding the following Guarantee Release Date, if
any.
“New Guarantor”: at any time, a Subsidiary that is a party to a New Guarantee at
such time.
“New Local Facility”: as defined in Section 2.30.
“New Local Facility Lender”: as defined in Section 2.30.
“Non-Acceptance Canadian Lender”: as defined in Section 2.10(i).
“Non-Excluded Taxes”: as defined in Section 2.26(a).
“Non-Extending Lender”: as defined in Section 2.33.
“Non-U.S. Lender”: as defined in Section 2.26(d).
“Notes”: the collective reference to any promissory note evidencing Loans.
“Notice of Acceleration”: either (i) a notice delivered by the Administrative
Agent to the Company pursuant to clause (B) of Section 8 or (ii) the occurrence
and continuation of an Event of Default under clause (A) of Section 8.
“Obligations”: collectively, the unpaid principal of and interest on the Loans,
Acceptance Obligations and Reimbursement Obligations and all other obligations
and liabilities of the Company or any Subsidiary Borrowers (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and Reimbursement Obligations and
Post-Petition Interest) to the Administrative Agent, any Lender or any Issuing
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Loan Documents, any Letter of Credit, banker’s acceptance
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, fees, prepayment premiums, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent, the Lenders or the Issuing Lenders that are
required to be paid by the Company or any of the Subsidiary Borrowers pursuant
to the terms of any of the foregoing agreements).

21

--------------------------------------------------------------------------------

 

“OFAC”: as defined in Section 4.14.
“Optional Currency”: at any time, Euro, Pounds Sterling, Swedish Kroner and such
other currencies which are freely convertible into Dollars and are freely traded
and available in the London interbank eurocurrency market with the consent of
the Administrative Agent and the Majority Facility Lenders under the
Multicurrency Revolving Facility of the applicable Class (or, in the case of
Letters of Credit, the applicable Issuing Lender).
“original currency”: as defined in Section 10.13.
“Other Taxes”: any and all present or future stamp or documentary taxes and any
other excise or property, intangible or mortgage recording taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount”: (a) with respect to Indebtedness, the aggregate
outstanding principal amount thereof, (b) with respect to banker’s acceptances,
letters of credit or letters of guarantee, the aggregate undrawn, unexpired face
amount thereof plus the aggregate unreimbursed drawn amount thereof, (c) with
respect to hedging obligations, the aggregate amount recorded by the Company or
any Subsidiary as its termination liability thereunder, (d) with respect to cash
management obligations or guarantees, the aggregate maximum amount thereof (i)
that the relevant cash management provider is entitled to assert as such as
agreed from time to time by the Company or any Subsidiary and such provider or
(ii) the principal amount of the Indebtedness being guaranteed or, if less, the
maximum amount of such guarantee set forth in the relevant guarantee and (e)
with respect to any other obligations, the aggregate outstanding amount thereof.
“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Federal Reserve Board Regulation Y), if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Additional Senior Facilities”: additional revolving credit facilities
of (or guaranteed by) the Company and any Indebtedness incurred (or other
extensions of credit made) thereunder satisfying the conditions set forth in
Section 2.32 with respect to the establishment of an Incremental Revolving
Facility; provided that (a) a certificate of a Responsible Officer of the
Company is delivered to the Administrative Agent at least five Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the establishment of such facility, together with a description of the material
terms and conditions thereof or drafts of the documentation relating thereto,
stating that the Company has determined in good faith that such terms and
conditions satisfy the foregoing requirement and such terms and conditions shall
be deemed to satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (b) such facility is established pursuant to a separate agreement
or instrument with the lenders thereof.

22

--------------------------------------------------------------------------------

 

“Permitted Holders”: holders of the Company’s Class B Stock on the Closing Date
and other holders of such Capital Stock from time to time; provided that such
holders satisfy the qualifications set forth in clauses (i) through (vii) of
subsection 2.2 of Article Fourth of the Company’s Restated Certificate of
Incorporation as in effect on the Closing Date.
“Permitted Liens” means:
(a)Liens for taxes, assessments, governmental charges and utility charges, in
each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company in
conformity with GAAP;


(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business;


(c)permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Company and its Subsidiaries taken as a whole;
 
(d)leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Company and its Subsidiaries taken as a whole and licenses
of trademarks and intellectual property rights in the ordinary course of
business;


(e)pledges or deposits made in the ordinary course of business or statutory
Liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or Liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;


(f)Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its Subsidiaries or in connection with sales of accounts, payment
intangibles, chattel paper or instruments;


(g)purchase money Liens on property (other than shares of Capital Stock or
Indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any Indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
Indebtedness provided, or guaranteed, by a Governmental Authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;


(h)Liens in existence on the Closing Date; provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased (except as otherwise permitted by
this Agreement);



23

--------------------------------------------------------------------------------

 

(i)Liens on property or Capital Stock of a Person at the time such Person
becomes a Subsidiary; provided however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Subsidiary; provided further, however, that any such Lien may
not extend to any other property owned by the Company or any Subsidiary;


(j)Liens on property at the time the Company or a Subsidiary acquires the
property, including any acquisition by means of a merger or consolidation with
or into the Company or any Subsidiary; provided, however, that such Liens are
not created, incurred or assumed in connection with, or in contemplation of,
such acquisition; provided further, however, that such Liens may not extend to
any other property owned by the Company or any Subsidiary;


(k)any Lien securing the renewal, refinancing, replacing, refunding, amendment,
extension or modification, as a whole or in part, of any indebtedness secured by
any Lien permitted by clause (g), (h), (i), (j), (o) and (x) of this definition
or this paragraph (k) without any change in the assets subject to such Lien


(l)any Lien arising out of claims under a judgment or award rendered or claim
filed so long as such judgments, awards or claims do not constitute an Event of
Default;


(m)any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;


(n)Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts held at such
banks or financial institutions or over investment property held in a securities
account, as the case may be, to facilitate the operation of cash pooling and/or
interest set-off arrangements in respect of such bank accounts or securities
accounts in the ordinary course of business;
 
(o)[Reserved];


(p)[Reserved];


(q)Liens in favor of lessors pursuant to sale and leaseback transactions to the
extent the Disposition of the assets subject to any such sale and leaseback
transaction is permitted under this Agreement;


(r)Liens securing Indebtedness or other obligations of a Subsidiary owing to the
Company or a Subsidiary Guarantor;


(s)Liens under industrial revenue, municipal or similar bonds;


(t)Liens on securities accounts (other than Liens to secure Indebtedness);


(u)statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Company
or any of its Subsidiaries under Environmental Laws to which any assets of the
Company or any such Subsidiaries are subject;


(v)a Lien granted by the Company or any of its Subsidiaries to a landlord to
secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased

24

--------------------------------------------------------------------------------

 

from such landlord, provided that such Lien is limited to the assets located at
or about such leased properties;
 
(w)servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the property and assets of the Company consisting of real property,
provided same are complied with; and


(x)Liens not otherwise permitted by the foregoing clauses securing obligations
or other liabilities of the Company or any Subsidiary Guarantor; provided that
the Outstanding Amount of all such obligations and liabilities shall not exceed,
at any time, 7.5% of Consolidated Net Tangible Automotive Assets at such time.


“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee pension benefit plan (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA) that is subject to
the provisions of Title IV of ERISA or Section 412 of the Code and in respect of
which the Company or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Post-Petition Interest”: all interest (or entitlement to fees or expenses or
other charges) accruing or that would have accrued after the commencement of any
Insolvency Proceeding, irrespective of whether a claim for post-filing or
petition interest (or entitlement to fees or expenses or other charges) is
allowed in any such Insolvency Proceeding.
“Pounds Sterling” and “£: the lawful money of the United Kingdom.
“Pricing Grid”: as set forth on Schedule 1.1G.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to borrowers).
“Principal Domestic Manufacturing Property”: any plant in the United States
owned or leased by the Company or any Subsidiary of the Company, the gross book
value (without deduction of any depreciation reserves) of which on the date as
of which the determination is being made exceeds 0.5% of Consolidated Net
Automotive Tangible Assets and more than 75% of the total production measured by
value (as determined by any two of the following: the Chairman of the Board of
the Company, its President, any Executive Vice President of the Company, any
Group Vice President of the Company, any Vice President of the Company, its
Treasurer or its Controller) of which in the last fiscal year prior to said date
(or such lesser period prior thereto as the plant shall have been in operation)
consisted of one or more of the following: cars or trucks or related parts and
accessories or materials for any of the foregoing. In the case of a plant not
yet in operation or of a plant newly converted to the production of a different
item or items, the total production of such plant and the composition of such
production for purposes of this definition shall be deemed to be the Company’s
best estimate (determined as aforesaid) of what the actual total production of
such plant and the composition of such production will be in the 12 months
following the date as of which the determination is being made.

25

--------------------------------------------------------------------------------

 

“Principal Domestic Subsidiary”: a Domestic Subsidiary of the Company (other
than any Excluded Subsidiary) (a) that has Consolidated Total Assets with a Net
Book Value in excess of $500,000,000 as of the most recent audited annual
financial statements delivered pursuant to Section 6.1 and (b) with respect to
which the Company directly or indirectly owns 80% or more of the Capital Stock
or Voting Stock of such Domestic Subsidiary and the remaining Capital Stock of
which is not publicly held.
“Principal Trade Names”: each of the trademarks listed under the heading
“Principal Trade Names” on Schedule 1.1F and all other Trademarks consisting of
or containing any of the trademarks listed under the heading “Principal Trade
Names” on Schedule 1.1F or any variation or simulation thereof.
“Refunded Swingline Loans”: as defined in Section 2.12.
“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Date”: as defined in Section 3.5
“Reimbursement Obligation”: the obligation of the Company or the relevant
Subsidiary Borrower to reimburse an Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.
“Required Lenders”: at any time, Lenders with Aggregate Exposures constituting a
majority of the Aggregate Exposures of all Lenders.
“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.
“Responsible Officer”: the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer, assistant treasurer or, for
purposes of Section 6.6 only, the secretary of the Company.
“Revolving Commitment Increase”: as defined in Section 2.32.
“Revolving Commitment Increase Date”: as to any Revolving Commitment Increase,
the date (which shall be a Business Day) specified in the related Incremental
Revolving Loan Activation Notice as the date on such Revolving Commitment
Increase shall be effective.
“Revolving Commitment Period”: with respect to the Commitments of any Class, the
period from and including the Closing Date to the Revolving Termination Date
applicable to such Class.
“Revolving Commitments”: the Domestic Revolving Commitments, the Canadian
Revolving Commitments and the Multicurrency Revolving Commitments. To the extent
any Incremental Revolving Facility or New Local Facility is established, the
“Revolving Commitments” shall, to the extent appropriate, include commitments
under such Facilities.

26

--------------------------------------------------------------------------------

 

“Revolving Extensions of Credit”: the Domestic Revolving Extensions of Credit
under each Class of Domestic Revolving Commitments, the Canadian Revolving
Extensions of Credit under each Class of Canadian Revolving Commitments and the
Multicurrency Revolving Extensions of Credit under each Class of Multicurrency
Revolving Commitments. To the extent any Incremental Revolving Facility or New
Local Facility is established, “Revolving Extensions of Credit” shall, to the
extent appropriate, include the Outstanding Amount of any extensions of credit
under such Facilities.
“Revolving Facility”: as defined in the definition of the term “Facility”.
“Revolving Lenders”: Domestic Revolving Lenders, Canadian Revolving Lenders and
Multicurrency Revolving Lenders. To the extent any Incremental Revolving
Facility or New Local Facility is established, “Revolving Lenders” shall, to the
extent appropriate, include any Lender under such Facilities.
“Revolving Loans”: Domestic Revolving Loans, Canadian Revolving Loans and
Multicurrency Revolving Loans. To the extent any Incremental Revolving Facility
or New Local Facility is established, “Revolving Loans” shall, to the extent
appropriate, include Loans made under such Facilities.
“Revolving Note”: as defined in Section 2.24(i).
“Revolving Obligations”: as defined in Section 10.7.
“Revolving Percentage”: as to any Lender in respect of any Revolving Facility,
the applicable Domestic Revolving Percentage of such Lender, the applicable
Canadian Revolving Percentage of such Lender or the applicable Multicurrency
Revolving Percentage of such Lender. To the extent any Incremental Revolving
Facility or New Local Facility is established, the “Revolving Percentage” of any
Lender in respect of such Facility shall be determined on a comparable basis.
“Revolving Termination Date”: as to any Lender, with respect to 2017 Revolving
Commitments, initially April 30, 2017 and with respect to 2019 Revolving
Commitments, initially April 30, 2019, in each case as such date for such Lender
may be extended from time to time pursuant to Section 2.33.
“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Sale and Leaseback Transaction”: as defined in Section 7.9.
“Sanctioned Country”: as defined in Section 4.14.
“Schedule I Lender”: Canadian Revolving Lenders that are banks named in Schedule
I to the Bank Act (Canada).
“Schedules II/III Reference Lenders”: Canadian Revolving Lenders that are banks
named in Schedule II or Schedule III to the Bank Act (Canada), and to be agreed
between the Company and the Administrative Agent.
“Screen Rate”: with respect to any period, the Eurocurrency Screen Rate or the
Local Screen Rate, as applicable.

27

--------------------------------------------------------------------------------

 

“SDN List”: as defined in Section 4.14.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Significant Guarantor”: on any date of determination, each Subsidiary Guarantor
(a) whose total assets at the last day of the four fiscal quarters ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 were equal to or greater than 10% of the
sum of (i) the Consolidated Total Automotive Assets at such date plus (ii) the
equity value of the Capital Stock of FMCC owned, directly or indirectly, by the
Company as reflected in the most recent financial statements of FMCC filed with
the SEC or (b) for the purpose of any particular representation, covenant or
default in this Agreement, that, when combined with each other Subsidiary
Guarantor that has breached such representation or covenant or is the subject of
such default, would constitute a Significant Guarantor under the foregoing
clause (a).
“Significant New Guarantor”: on any date of determination, each New Guarantor
(a) whose total assets at the last day of the four fiscal quarters ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 were equal to or greater than 10% of the
sum of (i) the Consolidated Total Automotive Assets at such date plus (ii) the
equity value of the Capital Stock of FMCC owned, directly or indirectly, by the
Company as reflected in the most recent financial statements of FMCC filed with
the SEC or (b) for the purpose of any particular representation, covenant or
default in this Agreement, that, when combined with each other New Guarantor
that has breached such representation or covenant or is the subject of such
default, would constitute a Significant New Guarantor under the foregoing clause
(a).
“Specified Currency Loan”: means each Revolving Loan denominated in Kroner or
any other currency that is not a “Standard Specified Currency” as defined in the
2003 ISDA Credit Derivatives Definitions published by the International Swaps
and Derivatives Association, Inc.
“STIBOR Screen Rate”: as defined in the definition of the term “Eurocurrency
Base Rate”.
“Subsidiary”: with respect to any Person, any corporation, association, joint
venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the Voting Stock is, at the time as of which any determination is being made,
owned or controlled by such Person or one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Borrower”: any Subsidiary that becomes a party hereto pursuant to
Section 10.1(d) until such time as such Subsidiary Borrower is removed as a
party hereto pursuant to Section 10.1(d).
“Subsidiary Guarantor”: each Initial Subsidiary Guarantor, each Additional
Subsidiary Guarantor and each other Subsidiary (including any joint venture)
that becomes a party to the Guarantee after the Closing Date pursuant to Section
6.7 or otherwise.
“Swingline Commitment”: as to any Lender, the obligation of such Lender (or its
Applicable Lending Office) to make Swingline Loans pursuant to Section 2.11 in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth under the heading “Swingline

28

--------------------------------------------------------------------------------

 

Commitment” opposite such Lenders name on Schedule 1.1A, as the same may be
changed from time to time pursuant to Section 2.13.
“Swingline Lender”: each Lender that has a Swingline Commitment, in its capacity
as the lender of Swingline Loans.
“Swingline Loans”: as defined in Section 2.11.
“Swingline Participation Amount”: as defined in Section 2.12.
“Swingline Sublimit”: $2,000,000,000.
“Syndication Agents”: as defined in the preamble hereto.
“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euro.
“Taxes”: means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments.
“Tenth Amendment Effective Date”: April 30, 2014.
“Third Quarter 2006 10-Q”: as defined in Section 4.1.
“Total 2017 Revolving Commitments”:    at any time, the aggregate Revolving
Commitments outstanding under the 2017 Revolving Facilities then in effect.
“Total 2017 Revolving Extensions of Credit”: at any time, the aggregate
Revolving Extensions of Credit outstanding under the 2017 Revolving Facilities
at such time.
“Total 2019 Revolving Commitments”:    at any time, the aggregate Revolving
Commitments outstanding under the 2019 Revolving Facilities then in effect.
“Total 2019 Revolving Extensions of Credit”: at any time, the aggregate
Revolving Extensions of Credit outstanding under the 2019 Revolving Facilities
at such time.
“Total Available Revolving Commitments”: at any time, an amount equal to the
excess, if any, of (a) the Total Revolving Commitments then in effect, over
(b) the Total Revolving Extensions of Credit then outstanding.
“Total Canadian Revolving Commitments”: at any time, the aggregate amount of the
Canadian Revolving Commitments then in effect.
“Total Canadian Revolving Extensions of Credit”: at any time, the aggregate
Outstanding Amount of the Canadian Revolving Extensions of Credit of the
Canadian Revolving Lenders at such time.
“Total Domestic Revolving Commitments”: at any time, the aggregate amount of the
Domestic Revolving Commitments then in effect.

29

--------------------------------------------------------------------------------

 

“Total Domestic Revolving Extensions of Credit”: at any time, the aggregate
Outstanding Amount of the Domestic Revolving Extensions of Credit of the
Domestic Revolving Lenders at such time.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate Outstanding
Amount of (a) the Revolving Extensions of Credit of the Revolving Lenders at
such time plus (b) Competitive Loans at such time.
“Trademark”: trademarks, trade names, business names, trade styles, service
marks, logos and other source or business identifiers, and in each case, all
goodwill associated therewith, and all registrations and recordations thereof
and all rights to obtain such renewals and extensions.
“Transferee”: any Assignee or Participant.
“Type”: (a) as to any Revolving Loan or Acceptance, its nature as an ABR Loan or
a Eurocurrency Loan (or, in the case of any Acceptance or Canadian Revolving
Loan made in Canadian Dollars, a Canadian Base Rate Loan, Acceptance or
Acceptance Equivalent Loan), (b) as to any Competitive Loan, its nature as a
Eurocurrency Competitive Loan or a Fixed Rate Loan and (c) as to any Swingline
Loan, its nature as a Money Market Loan or an ABR Loan.
“UCC”: the Uniform Commercial Code.
“United States”: the United States of America.
“US Base Rate (Canada)”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., Toronto Branch as its reference rate
in effect at its principal office in Toronto, Canada for determining rates
applicable to Dollar denominated commercial loans in Canada (the US Base Rate
(Canada) not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A., Toronto Branch in connection with extensions of
credit to borrowers).
“Voting Stock”: with respect to any Person, such Person’s Capital Stock having
the right to vote for election of directors (or the equivalent thereof) of such
Person under ordinary circumstances.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.1 and accounting terms partly defined in Section
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented,

30

--------------------------------------------------------------------------------

 

restated or otherwise modified from time to time and (vi) references to any
Person shall include its successors and assigns.
(c)The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.


(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


1.3    Conversion of Foreign Currencies.
 
(a)The Administrative Agent shall determine the Dollar Equivalent of any amount
as required hereby, and a determination thereof by the Administrative Agent
shall be conclusive absent manifest error. The Administrative Agent may, but
shall not be obligated to, rely on any determination made by any Loan Party in
any document delivered to the Administrative Agent.


(b)For purposes of determining compliance with Section 7.3 or 7.8, with respect
to any amount of Indebtedness in a currency other than Dollars, the Dollar
Equivalent thereof shall be determined based on the Exchange Rate in effect at
the time such Indebtedness was incurred.


(c)The Administrative Agent may set up appropriate rounding off mechanisms or
otherwise round-off amounts hereunder to the nearest higher or lower amount in
whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.


SECTION 2.AMOUNT AND TERMS OF COMMITMENTS


2.1    [Reserved.]
  
2.2    Reduction or Increase of Revolving Commitments. (a) The Revolving
Commitments under each Revolving Facility as in effect immediately prior to the
Tenth Amendment Effective Date shall remain in effect until the Tenth Amendment
Effective Date. Immediately following the Tenth Amendment Effective Date, the
Revolving Commitments set forth in Schedule 1.1A under the heading “Following
the Tenth Amendment” shall take effect, and all Revolving Extensions of Credit
by Lenders with 2019 Revolving Commitments shall automatically become Revolving
Extensions of Credit under the corresponding 2019 Revolving Facilities.


(b)    [Reserved.]


(c)    [Reserved.]


2.3    [Reserved.]
  
2.4    Domestic Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Domestic Revolving Lender of any Class severally agrees to make
revolving credit loans (“Domestic Revolving Loans”) of such Class in Dollars to
the Company or any Domestic Subsidiary Borrower from time to time during the
Revolving Commitment Period applicable to such Class; provided

31

--------------------------------------------------------------------------------

 

that, after giving effect to such borrowing and the use of proceeds thereof, (i)
such Lender’s Domestic Revolving Extensions of Credit of the applicable Class do
not exceed the amount of such Lender’s Domestic Revolving Commitments of such
Class, (ii) [Reserved], (iii) the Total Revolving Extensions of Credit shall not
exceed the Total Revolving Commitments then in effect and (iv) (A) the Total
2017 Revolving Extensions of Credit shall not exceed the Total 2017 Revolving
Commitments then in effect and (B) the Total 2019 Revolving Extensions of Credit
shall not exceed the Total 2019 Revolving Commitments then in effect. During the
Revolving Commitment Period in respect of any Class the Company and any Domestic
Subsidiary Borrower may use the Domestic Revolving Commitments of such Class by
borrowing, prepaying the Domestic Revolving Loans of such Class in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Domestic Revolving Loans may from time to time be Eurocurrency Loans or ABR
Loans, as determined by the Company or any Domestic Subsidiary Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.19.
 
(b)    The Company and any relevant Subsidiary Borrower shall repay all
outstanding Domestic Revolving Loans of any Class of a Lender on the Revolving
Termination Date for such Lender applicable to such Class.
2.5    Procedure for Domestic Revolving Loan Borrowing. The Company and any
Domestic Subsidiary Borrower may borrow under any Class of Domestic Revolving
Commitments during the applicable Revolving Commitment Period on any Business
Day, provided that the Company or the relevant Domestic Subsidiary Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) prior to (a) 12:00 Noon, New York City time,
three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans, or (b) 12:00 Noon, New York City time, on the date of the
proposed borrowing, in the case of ABR Loans, specifying (i) the amount, Class
and Type of Domestic Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurocurrency Loans, the respective
lengths of the initial Interest Period(s) therefor. If no election as to the
Type of a Domestic Revolving Loan is specified in any such notice, then the
requested borrowing shall be an ABR Loan. If no Interest Period with respect to
any Eurocurrency Loan is specified in any such notice, then the Company or the
relevant Subsidiary Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Each borrowing under the Domestic Revolving Commitments
of any Class shall be in an amount equal to $50,000,000 (or, if the then
aggregate Available Domestic Revolving Commitments in respect of such Class are
less than $50,000,000, such lesser amount) or a whole multiple of $10,000,000 in
excess thereof; provided, that the Swingline Lender holding Swingline Loans of
any Class may request, on behalf of the Company or any Domestic Subsidiary
Borrower, borrowings under the Domestic Revolving Commitments of such Class that
are ABR Loans in other amounts pursuant to Section 2.12. Upon receipt of any
such notice from the Company or any Domestic Subsidiary Borrower, the
Administrative Agent shall promptly notify each Domestic Revolving Lender
holding Domestic Revolving Commitments of the applicable Class of such notice.
Each Domestic Revolving Lender holding Domestic Revolving Commitments of the
applicable Class will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Company or the
relevant Subsidiary Borrower at the Funding Office prior to 2:00 P.M., New York
City time, on the Borrowing Date requested by the Company or such Subsidiary
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Company or the relevant Subsidiary
Borrower by the Administrative Agent crediting the account of the Company or the
relevant Subsidiary Borrower on the books of such office or such other account
as the Company or relevant Subsidiary Borrower may specify to the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the applicable Domestic Revolving Lenders and in like funds as received
by the Administrative Agent.

32

--------------------------------------------------------------------------------

 

2.6     Multicurrency Revolving Commitments. (a) Subject to the terms and
conditions hereof, each Multicurrency Revolving Lender of any Class severally
agrees to make (or cause its Applicable Lending Office to make) revolving credit
loans (“Multicurrency Revolving Loans”) of such Class in Dollars or any Optional
Currency to the Company or any Foreign Subsidiary Borrower (other than a
Canadian Borrower) from time to time during the Revolving Commitment Period
applicable to such Class; provided that, after giving effect to such borrowing
and the use of proceeds thereof, (i) the Dollar Equivalent of such Lender’s
Multicurrency Revolving Extensions of Credit of the applicable Class do not
exceed the amount of such Lender’s Multicurrency Revolving Commitments of such
Class, (ii) [Reserved], (iii) the Total Revolving Extensions of Credit shall not
exceed the Total Revolving Commitments then in effect and (iv) (A) the Total
2017 Revolving Extensions of Credit shall not exceed the Total 2017 Revolving
Commitments then in effect and (B) the Total 2019 Revolving Extensions of Credit
shall not exceed the Total 2019 Revolving Commitments then in effect. During the
Revolving Commitment Period in respect of any Class the Company and any relevant
Foreign Subsidiary Borrower may use the Multicurrency Revolving Commitments of
such Class by borrowing, prepaying the Multicurrency Revolving Loans of such
Class in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Multicurrency Revolving Loans shall be Eurocurrency Loans
as notified to the Administrative Agent in accordance with Sections 2.7 and
2.19.


(b)    The Company and any relevant Subsidiary Borrower shall repay all
outstanding Multicurrency Revolving Loans of any Class of a Lender on the
Revolving Termination Date for such Lender applicable to such Class.


2.7    Procedure for Multicurrency Revolving Loan Borrowing. The Company and any
Foreign Subsidiary Borrower (other than a Canadian Borrower) may borrow under
any Class of Multicurrency Revolving Commitments during the applicable Revolving
Commitment Period on any Business Day, provided that the Company or the relevant
Foreign Subsidiary Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) prior to 12:00 Noon, London
time, three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans, specifying (a) the amount, Class and Currency of
Multicurrency Revolving Loans to be borrowed, (b) the requested Borrowing Date
and (c) the respective lengths of the initial Interest Period(s) therefor. If no
Interest Period with respect to any Eurocurrency Loan is specified in any such
notice, then the Company or the relevant Subsidiary Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Each borrowing under
the Multicurrency Revolving Commitments of any Class shall be in an amount that
is an integral multiple of 10,000,000 of the relevant Currency and no less than
an amount which is equal to the Dollar Equivalent of $50,000,000 (or, if the
then aggregate Available Multicurrency Revolving Commitments in respect of such
Class are less than $50,000,000, such lesser amount). Upon receipt of any such
notice from the Company or the relevant Subsidiary Borrower, the Administrative
Agent shall promptly notify each Multicurrency Revolving Lender holding
Multicurrency Revolving Commitments of the applicable Class of such notice. Each
Multicurrency Revolving Lender holding Multicurrency Revolving Commitments of
the applicable Class will make (or cause its Applicable Lending Office to make)
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Company or the relevant Subsidiary
Borrower at the Funding Office prior to 2:00 P.M., London time, on the Borrowing
Date requested by the Company or such Subsidiary Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Company or the relevant Subsidiary Borrower by the
Administrative Agent crediting the account of the Company or the relevant
Subsidiary Borrower on the books of such office or such other account as the
Company or relevant Subsidiary Borrower may specify to the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the applicable Multicurrency Revolving Lenders and in like funds as received by
the Administrative Agent.

33

--------------------------------------------------------------------------------

 

2.8    Canadian Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Canadian Revolving Lender of any Class severally agrees to make (or
cause its Applicable Lending Office to make) revolving credit loans (“Canadian
Revolving Loans”) of such Class in Dollars to the Company and in Dollars or
Canadian Dollars to any Canadian Borrower from time to time during the Revolving
Commitment Period applicable to such Class; provided that, after giving effect
to such borrowing and the use of proceeds thereof, (i) the Dollar Equivalent of
such Lender’s Canadian Revolving Extensions of Credit of the applicable Class
does not exceed the amount of such Lender’s Canadian Revolving Commitments of
such Class, (ii) [Reserved], (iii) the Total Canadian Revolving Extensions of
Credit shall not exceed the Total Canadian Revolving Commitments then in effect,
(iv) the Total Revolving Extensions of Credit shall not exceed the Total
Revolving Commitments of such Class then in effect and (v) (A) the Total 2017
Revolving Extensions of Credit shall not exceed the Total 2017 Revolving
Commitments then in effect and (B) the Total 2019 Revolving Extensions of Credit
shall not exceed the Total 2019 Revolving Commitments then in effect. During the
Revolving Commitment Period in respect of any Class the Company and any Canadian
Borrower may use the Canadian Revolving Commitments of such Class by borrowing,
prepaying the Canadian Revolving Loans of such Class in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Canadian Revolving Loans shall be Eurocurrency Loans or ABR Loans (if
denominated in Dollars) or Canadian Base Rate Loans (if denominated in Canadian
Dollars) or any combination thereof as notified to the Administrative Agent in
accordance with Sections 2.9 and 2.19.
 
(b)    The Company and any relevant Subsidiary Borrower shall repay all
outstanding Canadian Revolving Loans of any Class of a Lender on the Revolving
Termination Date for such Lender applicable to such Class.
2.9    Procedure for Canadian Revolving Loan Borrowing. The Company and any
Canadian Borrower may borrow under any Class of Canadian Revolving Commitments
during the applicable Revolving Commitment Period on any Business Day; provided
that the Company or the relevant Canadian Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) prior
to (a) 12:00 Noon, New York City time, three Business Days prior to the
requested Borrowing Date, in the case of Eurocurrency Loans, or (b) 12:00 Noon,
New York City Time, on the date of the proposed borrowing, in the case of ABR
Loans or Canadian Base Rate Loans, specifying (i) the amount, Class, Type and
Currency of Canadian Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, and (iii) in the case of Eurocurrency Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor. If no election as to the Type of a Canadian Revolving
Loan denominated in Dollars is specified in any such notice, then the requested
borrowing shall be an ABR Loan. If no Interest Period with respect to any
Eurocurrency Loan is specified in any such notice, then the Company or the
relevant Canadian Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Each borrowing under the Canadian Revolving Commitments
of any Class in Dollars shall be in an amount equal to $50,000,000 or a whole
multiple thereof (or, if the then aggregate Available Canadian Revolving
Commitments in respect of such Class are less than $50,000,000, such lesser
amount). Each borrowing under the Canadian Revolving Commitments of any Class in
Canadian Dollars shall be in an amount equal to C$25,000,000 (or, if the then
aggregate Available Canadian Revolving Commitments in respect of such Class are
less than C$25,000,000, such lesser amount) or a whole multiple of C$5,000,000
in excess thereof. Upon receipt of any such notice from the Company or any
Canadian Borrower, the Administrative Agent shall promptly notify each Canadian
Revolving Lender holding Canadian Revolving Commitments of the applicable Class
of such notice. Each Canadian Revolving Lender holding Canadian Revolving
Commitments of the applicable Class will make (or cause its Applicable Lending
Office to make) the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the Company or the relevant Canadian
Borrower at the Funding Office prior to 2:00 P.M., New York City time, on the
Borrowing Date requested by the Company or such Canadian Borrower in funds
immediately

34

--------------------------------------------------------------------------------

 

available to the Administrative Agent. Such borrowing will then be made
available to the Company or the relevant Canadian Borrower by the Administrative
Agent crediting the account of the Company or the relevant Canadian Borrower on
the books of such office or such other account as the Company or relevant
Canadian Borrower may specify to the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the applicable
Canadian Revolving Lenders and in like funds as received by the Administrative
Agent.


2.10    Procedure for Canadian Acceptances. (a) Acceptance Commitment. Subject
to the terms and conditions hereof, each Canadian Revolving Lender of any Class
severally agrees that each Canadian Borrower may issue, under such Class of
Canadian Revolving Commitments, Acceptances denominated in Canadian Dollars, in
minimum denominations of C$25,000,000 and in whole multiples of C$5,000,000 in
excess thereof (or, if the then aggregate Available Canadian Revolving
Commitments in respect of such Class are less than C$25,000,000, such lesser
amount), each in accordance with the provisions of this Section 2.10 from time
to time until the Revolving Termination Date applicable to such Class; provided,
that after giving effect to the issuance of such Acceptance and the use of
proceeds thereof, (i) the Available Canadian Revolving Commitment of the
applicable Class of any Canadian Revolving Lender of such Class shall not be
less than zero, (ii) the Total Canadian Revolving Extensions of Credit shall not
exceed the Total Canadian Revolving Commitments then in effect, (iii) 
[Reserved], (iv) the Total Revolving Extensions of Credit shall not exceed the
Total Revolving Commitments then in effect and (v) (A) the Total 2017 Revolving
Extensions of Credit shall not exceed the Total 2017 Revolving Commitments then
in effect and (B) the Total 2019 Revolving Extensions of Credit shall not exceed
the Total 2019 Revolving Commitments then in effect; provided, further, that at
all times the outstanding aggregate face amount of all Acceptances made by the
Applicable Lending Offices of a Canadian Revolving Lender under the applicable
Canadian Revolving Facility shall equal its applicable Canadian Revolving
Percentage of the outstanding face amount of all Acceptances made by the
Applicable Lending Offices of all Canadian Revolving Lenders of such Class. For
purposes of this Agreement, the full face value of an Acceptance, without
discount, shall be used when calculations are made to determine the Outstanding
Amount of a Canadian Revolving Lender’s Acceptances; provided that in computing
the face amount of Acceptances outstanding, the face amount of an Acceptance in
respect of which the Acceptance Obligation has been prepaid by a Canadian
Borrower and received by the Canadian Revolving Lender that created the same in
accordance with the terms of this Agreement shall not be included.


(b)    Terms of Acceptance. Each Draft shall be accepted by the Applicable
Lending Office of a Canadian Revolving Lender, upon the written request of a
Canadian Borrower given in accordance with paragraph (c) of this Section 2.10,
by the completion and acceptance by such Applicable Lending Office of a Draft
(i) payable in Canadian Dollars, drawn by a Canadian Borrower on the Applicable
Lending Office in accordance with this Agreement, to the order of the Applicable
Lending Office and (ii) maturing prior to the Revolving Termination Date in
respect of the applicable Class on a Business Day not less than one month nor
more than six months after the date of such Draft (and in periods of one month,
two months, three months or, if available, six months, as selected by a Canadian
Borrower), excluding days of grace, all as specified in a Drawing Notice to be
delivered under paragraph (c) of this Section 2.10. Notwithstanding anything to
the contrary in this Agreement, all requests for issuances of Acceptances and
all selections of periods and maturity dates of Acceptances shall be made
pursuant to such elections so that no more than 10 different Acceptance maturity
dates shall be outstanding at any one time.


(c)    Drawing Notice and Discount of Acceptances. (i) With respect to each
requested acceptance of Drafts, a Canadian Borrower shall give the
Administrative Agent a notice of drawing (each, a “Drawing Notice”),
substantially in the form of Exhibit H (which

35

--------------------------------------------------------------------------------

 

shall be irrevocable and may be by telephone confirmed in writing within one
Business Day) to be received prior to 10:00 A.M., Toronto time, at least two
Business Days prior to the date of the requested acceptance, specifying:


(A)the date on which such Drafts are to be accepted;


(B)the Class of Canadian Revolving Commitments under which such Draft has been
requested;
(C)the aggregate face amount of such Drafts;


(D)the maturity date of such Acceptances; and


(E)whether the Canadian Revolving Lenders of the applicable Class must purchase
or arrange for the purchase of the Acceptances.


The Company hereby represents and warrants that there are no Acceptances
outstanding on the Amendment and Restatement Effective Date.
(ii)    Upon receipt of a Drawing Notice, the Administrative Agent shall
promptly notify each Applicable Lending Office of a Canadian Revolving Lender of
the applicable Class of the contents thereof and of such Canadian Revolving
Lender’s ratable share of the Acceptances requested thereunder. The aggregate
face amount of the Drafts to be accepted by Applicable Lending Office of a
Canadian Revolving Lender shall be determined by the Administrative Agent by
reference to the respective Canadian Revolving Commitments of the Canadian
Revolving Lenders of the applicable Class; provided that, if the face amount of
an Acceptance which would otherwise be accepted by the Applicable Lending Office
of a Canadian Revolving Lender of the applicable Class is not C$5,000,000, or a
whole multiple thereof, the face amount shall be increased or reduced by the
Administrative Agent, in its sole discretion, to C$1,000,000, or the nearest
integral multiple thereof, as appropriate.


(iii)    On each date upon which Acceptances are to be accepted, the
Administrative Agent shall advise the relevant Canadian Borrower of the
applicable Discount Rate for the Applicable Lending Office of each Canadian
Revolving Lender of the applicable Class. Not later than 10:00 A.M., Toronto
time, on such date each Applicable Lending Office of a Canadian Revolving Lender
of the applicable Class shall, subject to the satisfaction of the conditions
precedent specified in Section 5.2, and subject to the Applicable Lending Office
of each Non-Acceptance Canadian Lender of the applicable Class making Acceptance
Equivalent Loans pursuant to paragraph (i) of this Section 2.10, (A) on the
basis of the information supplied by the Administrative Agent, as aforesaid,
complete a Draft or Drafts of the relevant Canadian Borrower by filling in the
Class, amount, date and maturity date thereof in accordance with the applicable
Drawing Notice, (B) duly accept such Draft or Drafts, (C) offer to purchase such
Acceptance or Acceptances at the applicable Discount Rate, (D) give the
Administrative Agent facsimile or telex notice of such Applicable Lending
Office’s acceptance of such Draft or Drafts and confirming the Discount Rate at
which it discounted the Acceptance or Acceptances and the amount paid to the
Administrative Agent for the account of such Canadian Borrower and (E) remit to
the Administrative Agent in Canadian Dollars in immediately available funds an
amount equal to the Discount Proceeds. Upon receipt by the Administrative Agent
of such sums from the Applicable Lending Offices of the applicable Canadian
Revolving Lenders, the Administrative Agent shall make the aggregate amount
thereof available to such Canadian Borrower.

36

--------------------------------------------------------------------------------

 

(iv)    Each extension of credit hereunder through the acceptance of Drafts
shall be made simultaneously and pro rata by the Applicable Lending Office of
each of the Canadian Revolving Lenders of the applicable Class in accordance
with their respective Canadian Revolving Commitments of such Class.


(d)    Sale of Acceptances. A Canadian Borrower shall agree to sell, and the
Applicable Lending Offices of the Canadian Revolving Lenders of the applicable
Class shall purchase or arrange for the purchase of, all of the Acceptances in
the market and each Applicable Lending Office of a Canadian Revolving Lender of
the applicable Class shall provide to the Administrative Agent the Discount
Proceeds for the account of such Canadian Borrower. The Acceptance Fee in
respect of such Acceptances may, at the option of the Applicable Lending Office
of a Canadian Revolving Lender of the applicable Class, be set off against the
Discount Proceeds payable by such Applicable Lending Office of such Canadian
Revolving Lender hereunder.


(e)    Acceptance Obligation. The relevant Canadian Borrower is obligated, and
hereby unconditionally agrees, to pay to the Administrative Agent for the
benefit of each Applicable Lending Office of each Canadian Revolving Lender of
the applicable Class the face amount of each Acceptance created by such
Applicable Lending Office in accordance with a Drawing Notice on the maturity
date thereof, or on such earlier date as may be required pursuant to provisions
of this Agreement. With respect to each Acceptance which is outstanding
hereunder, the relevant Canadian Borrower shall notify the Administrative Agent
prior to 11:00 A.M., Toronto time, two Business Days prior to the maturity date
of such Acceptance (which notice shall be irrevocable) of its intention to
either (x) issue Acceptances on such maturity date to provide for the payment of
such maturing Acceptance and shall deliver to the Administrative Agent a Drawing
Notice with respect thereto or (y) repay the maturing Acceptances on the
maturity date. Any repayment of an Acceptance must be made at or before 2:00
P.M. (Toronto time) on the maturity date of such Acceptance. If the relevant
Canadian Borrower fails to provide such notice to the Administrative Agent or
fails to repay the maturing Acceptances, or if an Event of Default has occurred
and is continuing on such maturity date, the relevant Canadian Borrower’s
obligations in respect of the maturing Acceptances shall be deemed to have been
converted on the maturity date thereof into a Canadian Base Rate Loan of the
applicable Class in an amount equal to the face amount of the maturing
Acceptances. Each Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to the Applicable Lending Office of a
Canadian Revolving Lender in respect of any Acceptances of such Canadian
Borrower accepted by such Applicable Lending Office under this Agreement which
might exist solely by reason of those Acceptances being held, at the maturity
thereof, by that Applicable Lending Office in its own right and each Canadian
Borrower agrees not to claim any days of grace if that Applicable Lending
Office, as holder, sues such Canadian Borrower on those Acceptances for payment
of the amounts payable by such Canadian Borrower thereunder.


(f)    Supply of Drafts and Power of Attorney. To enable the Applicable Lending
Offices of the Canadian Revolving Lenders to accept Drafts in the manner
specified in this Section 2.10, each Canadian Borrower hereby appoints the
Applicable Lending Office of each Canadian Revolving Lender as its attorney to
sign and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Applicable Lending Office, blank
forms of its Acceptances. In this respect, it is each Canadian Revolving
Lender’s responsibility to maintain an adequate supply of blank forms of
Acceptances for acceptance under this Agreement. Each Canadian Borrower
recognizes and agrees that all Acceptances signed and/or endorsed on its behalf
by the Applicable Lending Office of a Canadian Revolving Lender shall bind such
Canadian Borrower as fully and effectually as if

37

--------------------------------------------------------------------------------

 

signed in the handwriting of and duly issued by the proper signing officers of
such Canadian Borrower; provided, that such acts in each case are to be
undertaken in accordance with such Canadian Revolving Lender’s obligations under
this Agreement. Each Applicable Lending Office of a Canadian Revolving Lender is
hereby authorized to issue such Acceptances endorsed in blank in such face
amounts as may be determined by such Applicable Lending Office; provided that
the aggregate amount thereof is equal to the aggregate amount of Acceptances
required to be accepted by such Applicable Lending Office. Drafts drawn by a
Canadian Borrower to be accepted as Acceptances shall be signed by a duly
authorized officer or officers of such Canadian Borrower or by its
attorney-in-fact including any attorney in fact appointed pursuant to this
Section 2.10(f). Each Canadian Borrower hereby authorizes and requests each
Applicable Lending Office of a Canadian Revolving Lender in accordance with each
Drawing Notice received from such Canadian Borrower to take the measures with
respect to a Draft or Drafts of such Canadian Borrower then in possession of
such Applicable Lending Office specified in paragraph (c) (iii) of this
Section 2.10. In case any authorized signatory of such Canadian Borrower whose
signature shall appear on any Draft shall cease to have such authority before
the acceptance of a Draft with respect to such Draft, the obligations of a
Canadian Borrower hereunder and under such Acceptance shall nevertheless be
valid for all purposes as if such authority had remained in force until such
creation. The Administrative Agent and each Canadian Revolving Lender shall be
fully protected in relying upon any instructions received from a Canadian
Borrower (orally or otherwise) without any duty to make inquiry as to the
genuineness of such instructions. The Administrative Agent and each Canadian
Revolving Lender shall be entitled to rely on instructions received from any
Person identifying himself (orally or otherwise) as a duly authorized officer of
a Canadian Borrower and shall not be liable for any errors, omissions, delays or
interruptions in the transmission of such instructions.


(g)    Exculpation. No Applicable Lending Office of a Canadian Revolving Lender
shall be responsible or liable for its failure to accept a Draft if the cause of
such failure is, in whole or in part, due to the failure of a Canadian Borrower
to provide the Drafts or the power of attorney described in paragraph (f) of
this Section 2.10 to such Applicable Lending Office on a timely basis nor shall
any Applicable Lending Office of a Canadian Revolving Lender be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such Draft except loss or improper use arising by reason of the gross negligence
or willful misconduct of such Applicable Lending Office.


(h)    Rights of Canadian Revolving Lender as to Acceptances. Neither the
Administrative Agent nor any Applicable Lending Office of a Canadian Revolving
Lender shall have any responsibility as to the application of the proceeds by a
Canadian Borrower of any discount of any Acceptances. For greater certainty,
each Applicable Lending Office of a Canadian Revolving Lender may, at any time,
purchase Acceptances issued by a Canadian Borrower and may at any time and from
time to time hold, sell, rediscount or otherwise dispose of any or all
Acceptances accepted and/or purchased by it.


(i)    Acceptance Equivalent Loans. Whenever a Canadian Borrower delivers a
Drawing Notice to the Administrative Agent under this Agreement requesting the
Canadian Revolving Lenders of any Class to accept Drafts, an Applicable Lending
Office of a Canadian Revolving Lender of such Class which cannot or does not as
a matter of policy accept Drafts (a “Non-Acceptance Canadian Lender”) shall, in
lieu of accepting Drafts, make an Acceptance Equivalent Loan. On each date on
which Drafts are to be accepted, subject to the same terms and conditions
applicable to the acceptance of Drafts, any Non-Acceptance Canadian Lender of
the applicable Class that makes an Acceptance Equivalent Loan, upon delivery by
a Canadian Borrower of an executed Discount Note payable to the order of such
Non-Acceptance Canadian

38

--------------------------------------------------------------------------------

 

Lender, will remit to the Administrative Agent in immediately available funds
for the account of such Canadian Borrower the Acceptance equivalent discount
proceeds in respect of the Discount Notes issued by such Canadian Borrower to
the Non-Acceptance Canadian Lender. Each Non-Acceptance Canadian Lender may
agree, in lieu of receiving any Discount Notes, that such Discount Notes may be
uncertificated and the applicable Acceptance Equivalent Loan shall be evidenced
by a loan account which such Non-Acceptance Canadian Lender shall maintain in
its name, and reference to such uncertificated Discount Notes elsewhere in this
Agreement shall be deemed to include reference to the relevant Acceptance
Equivalent Loan or loan account, as applicable.


(j)    Terms Applicable to Discount Notes. The term “Acceptance” when used in
this Agreement shall be construed to include Discount Notes and all terms of
this Agreement applicable to Acceptances shall apply equally to Discount Notes
evidencing Acceptance Equivalent Loans with such changes as may in the context
be necessary (except that no Discount Note may be sold, rediscounted or
otherwise disposed of by the Non-Acceptance Canadian Lender making Acceptance
Equivalent Loans). For greater certainty:


(A)    a Discount Note shall mature and be due and payable on the same date as
the maturity date for Acceptances specified in the applicable Drawing Notice;


(B)    an Acceptance Fee will be payable in respect of a Discount Note and shall
be calculated at the same rate and in the same manner as the Acceptance Fee in
respect of an Acceptance;


(C)    a discount applicable to a Discount Note shall be calculated in the same
manner and at the Discount Rate that would be applicable to Acceptances accepted
by a Schedule II/ III Reference Lender pursuant to the applicable Drawing
Notice;


(D)    an Acceptance Equivalent Loan made by a Non-Acceptance Canadian Lender
will be considered to be part of a Non-Acceptance Canadian Lender’s outstanding
Acceptances for all purposes of this Agreement; and


(E)    a Canadian Borrower shall deliver Discount Notes to each Non-Acceptance
Canadian Lender and grants to each Non-Acceptance Canadian Lender a power of
attorney in respect of the completion and execution of Discount Notes, each in
accordance with Section 2.10(f).


(k)    Prepayment of Acceptances and Discount Notes. No Acceptance or Discount
Note may be repaid or prepaid prior to the maturity date of such Acceptance or
Discount Note, except in accordance with the provisions of Section 2.18(e) or
Section 8.


(l)    Depository Bills and Notes Act. At the option of the Canadian Borrowers
and any Applicable Lending Office of a Canadian Revolving Lender, Acceptances
and Discount Notes under this Agreement to be accepted by such Applicable
Lending Office may be issued in the form of depository bills and depository
notes, respectively, for deposit with The Canadian Depository for Securities
Limited pursuant to the Depository Bills and Notes Act (Canada). All depository
bills and depository notes so issued shall be governed by the Depository Bills
and Notes Act (Canada) and the provisions of this Section 2.10.


(m)    Acceptance Fee. Each Canadian Borrower agrees to pay to each Applicable
Lending Office of a Canadian Revolving Lender a fee (the “Acceptance Fee”) in
advance and in

39

--------------------------------------------------------------------------------

 

Canadian Dollars, at a rate per annum equal to the Applicable Margin for
Revolving Loans which are Eurocurrency Loans, on the date of acceptance of each
Acceptance. All Acceptance Fees shall be calculated on the face amount of the
Acceptance issued and computed on the basis of the actual number of days in the
term thereof and a year of 365 days. The Acceptance Fee shall be in addition to
any other fees payable to each Applicable Lending Office of a Canadian Revolving
Lender in connection with the issuance or discounting of such Acceptance. The
discount rate for Acceptance Fees shall be calculated under terms customary to
the practice of the Applicable Lending Offices of Canadian Revolving Lenders and
shall be based upon a year of 365 days and the term of such Acceptance.


2.11    Swingline Commitment. (a) Subject to the terms and conditions hereof,
each Swingline Lender of any Class agrees to make a portion of the credit
otherwise available to the Company and any Domestic Subsidiary Borrower under
the Domestic Revolving Commitments of such Class from time to time during the
applicable Revolving Commitment Period by making swing line loans (“Swingline
Loans”) in Dollars to the Company and any Domestic Subsidiary Borrower; provided
that (i) the aggregate principal amount of Swingline Loans of any Class made by
such Swingline Lender outstanding at any time shall not exceed the Swingline
Commitment of such Class of such Swingline Lender then in effect
(notwithstanding that the Swingline Loans of the applicable Class outstanding at
any time, when aggregated with any Swingline Lender’s other outstanding Domestic
Revolving Loans of such Class, may exceed such Lender’s Swingline Commitment of
such Class then in effect), (ii) the Company or the relevant Subsidiary Borrower
shall not request any Swingline Loan of any Class if, after giving effect to the
making of such Swingline Loan and the use of proceeds thereof, the aggregate
amount of the Available Domestic Revolving Commitments of such Class would be
less than zero and (iii) after giving effect to such borrowing and the use of
proceeds thereof, (A) [Reserved], (B) the Total Revolving Extensions of Credit
shall not exceed the Total Revolving Commitments at such time, (C) (1) the Total
2017 Revolving Extensions of Credit shall not exceed the Total 2017 Revolving
Commitments then in effect and (2) the Total 2019 Revolving Extensions of Credit
shall not exceed the Total 2019 Revolving Commitments then in effect and (D) the
Outstanding Amount of all Swingline Loans shall not exceed the Swingline
Sublimit. During the Revolving Commitment Period in respect of any Class, the
Company and any Domestic Subsidiary Borrower may use the Swingline Commitment in
respect of such Class by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.


(b)    The Swingline Loans may from time to time be (i) ABR Loans, (ii) Money
Market Rate Loans or (iii) a combination thereof, as determined by the Company
and notified to and, in the case of any Money Market Rate Loan, consented to by
the relevant Swingline Lender in accordance herewith.


(c)    The Company or relevant Subsidiary Borrower shall repay to the relevant
Swingline Lender the then unpaid principal amount of each Swingline Loan
advanced by such Swingline Lender on the earliest of (i) the date that is ten
Business Days after the date of such advance, (ii) the applicable Revolving
Termination Date then in effect and (iii) the Interest Payment Date with respect
thereto.


2.12    Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Company or any Domestic Subsidiary Borrower desires that a
Swingline Lender of any Class make Swingline Loans of such Class it shall give
such Swingline Lender telephonic notice confirmed promptly in writing (which
telephonic notice must be received by such Swingline Lender not later than 1:00
P.M., New York City time, on the proposed Borrowing Date), specifying (i) the
amount, Class and Type of Swingline Loan to be borrowed, (ii) with respect to
any Money Market Rate Loan, the length of the Interest Period therefor and
(iii) the requested Borrowing Date (which shall be a Business Day during the
applicable Revolving Commitment Period). Prior to any such notice, the Company
or the

40

--------------------------------------------------------------------------------

 

relevant Subsidiary Borrower may request a quote from the relevant Swingline
Lender as to the Money Market Rate that would apply to such Swingline Loan if it
were to be a Money Market Rate Loan for the Interest Period specified by the
Company or such Subsidiary Borrower, and such Swingline Lender shall promptly
notify the Company or the relevant Subsidiary Borrower whether it is willing to
make a Money Market Rate Loan and, if applicable, provide such a quote for such
Interest Period. If the Company or such Subsidiary Borrower accepts such rate,
such Swingline Loan shall be a Money Market Rate Loan for such Interest Period
bearing interest at such rate. The relevant Swingline Lender shall promptly
confirm such quote with respect to the Money Market Rate Loan to be made in
writing. Each borrowing under the Swingline Commitment of any Class shall be in
an amount equal to $25,000,000 or a whole multiple of $1,000,000 in excess
thereof. Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, such Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by such Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Company or relevant Subsidiary Borrower on
such Borrowing Date by depositing such proceeds in the account of the Company or
relevant Subsidiary Borrower with the Administrative Agent or such other account
as the Company or the relevant Subsidiary Borrower may specify to the
Administrative Agent in writing on such Borrowing Date in immediately available
funds. Such Swingline Lender shall not make any Swingline Loan in the period
commencing on the first Business Day after it receives written notice from the
Administrative Agent that one or more of the conditions precedent contained in
Section 5.2 shall not on such date be satisfied, and ending when such conditions
are satisfied. The Administrative Agent shall immediately notify the Swingline
Lender upon becoming aware that such conditions in Section 5.2 are thereafter
satisfied. Such Swingline Lender shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 5.2
have been satisfied in connection with the making of any Swingline Loan.
Notwithstanding the foregoing, the Company and any Swingline Lender may at any
time and from time to time enter into agreements which provide for procedures
for soliciting, extending and funding Swingline Loans to the Company or any
Subsidiary Borrower which differ from those specified herein.


(b)    Each Swingline Lender of any Class, at any time and from time to time in
its sole and absolute discretion may, on behalf of the Company or relevant
Subsidiary Borrower (each of which hereby irrevocably directs each Swingline
Lender to act on its behalf), on one Business Day’s notice given by such
Swingline Lender to the Administrative Agent no later than 12:00 Noon, New York
City time, request each Domestic Revolving Lender of such Class to make, and
each Domestic Revolving Lender of such Class hereby agrees to make, a Domestic
Revolving Loan of such Class, in an amount equal to such Domestic Revolving
Lender’s 2017 Domestic Revolving Percentage or 2019 Domestic Revolving
Percentage, as the case may be, of the aggregate amount of the Swingline Loans
of the applicable Class advanced by such Swingline Lender (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay such
Swingline Lender. Each Domestic Revolving Lender of the applicable Class shall
make the amount of such Domestic Revolving Loan of the applicable Class
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Domestic Revolving Loans
shall be immediately made available by the Administrative Agent to the relevant
Swingline Lender for application by such Swingline Lender to the repayment of
the Refunded Swingline Loans.


(c)    If prior to the time a Domestic Revolving Loan would have otherwise been
made pursuant to Section 2.12(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Company or if for any
other reason, as determined by a Swingline Lender in its sole discretion,
Domestic Revolving Loans of the applicable Class may not be made as contemplated
by Section 2.12(b), each Domestic Revolving Lender of the

41

--------------------------------------------------------------------------------

 

applicable Class shall, on the date such Domestic Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.12(b), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
of the applicable Class by paying to the relevant Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Domestic Revolving
Lender’s 2017 Domestic Revolving Percentage or 2019 Domestic Revolving
Percentage, as the case may be, times (ii) the aggregate principal amount of
Swingline Loans of the applicable Class advanced by such Swingline Lender(s)
then outstanding that were to have been repaid with such Domestic Revolving
Loans, and any Swingline Loans that are Money Market Rate Loans shall be
automatically converted to ABR Loans on such date.


(d)    Whenever, at any time after a Swingline Lender has received from any
Domestic Revolving Lender such Lender’s Swingline Participation Amount, such
Swingline Lender receives any payment on account of the applicable Swingline
Loans, such Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans advanced
by such Swingline Lender(s) then due); provided, however, that in the event that
such payment received by a Swingline Lender is required to be returned, such
Domestic Revolving Lender will return to such Swingline Lender any portion
thereof previously distributed to it by such Swingline Lender.


(e)    Each Domestic Revolving Lender’s obligation to make the Loans referred to
in Section 2.12(b) and to purchase participating interests pursuant to Section
2.12(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Domestic Revolving Lender or the Company or any Subsidiary
Borrower may have against the Swingline Lender, the Company or any Subsidiary
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Company or any Subsidiary Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Company, any
Subsidiary Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


(f)    The Company hereby represents and warrants that there are no Swingline
Loans outstanding on the Amendment and Restatement Effective Date.


2.13    New or Successor Swingline Lender; Swingline Commitments. The Company
may (a) terminate the Swingline Commitment of any Swingline Lender for any
reason upon not less than three Business Days prior written notice to the
Administrative Agent and such Swingline Lender, (b) add additional Swingline
Lenders (with the consent of such Lenders) and (c) increase (with the consent of
such Lender) or decrease the Swingline Commitment of any existing Swingline
Lender at any time upon notice to the Administrative Agent in accordance with
the provisions of this Section  2.13. If the Company shall decide to add a new
Swingline Lender under this Agreement, then the Company may appoint from among
the Domestic Revolving Lenders a new Swingline Lender, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), whereupon
such Lender shall become a Swingline Lender under this Agreement and the other
Loan Documents with the rights, powers and duties of a Swingline Lender
hereunder. Upon the termination of the Swingline Commitments of a Swingline
Lender, the Company shall pay to the terminated Swingline Lender all principal
and accrued interest on outstanding Swingline Loans owing to such terminated
Swingline Lender. The acceptance of

42

--------------------------------------------------------------------------------

 

any appointment as a Swingline Lender hereunder in accordance with this
Agreement or the increase of the Swingline Commitment of any existing Swingline
Lender, shall be evidenced by an agreement entered into by such Swingline Lender
in a form reasonably satisfactory to the Company, such Swingline Lender and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor lender of Swingline Loans shall become a “Swingline
Lender” hereunder or such increased Swingline Commitment shall become effective.
The Administrative Agent shall promptly notify the Lenders of the effectiveness
of any addition of a Swingline Lender, or any increased Swingline Commitment
pursuant to this Section 2.13.


2.14    Competitive Bid Procedure.    (a) Subject to the terms and conditions
set forth herein, from time to time during the Revolving Commitment Period in
respect of any Class of Domestic Revolving Commitments the Company may request
Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans of the applicable Class in
Dollars; provided that, after giving effect to such borrowing and the use of
proceeds thereof, (i) [Reserved], (ii) the Total Revolving Extensions of Credit
shall not exceed the Total Revolving Commitments then in effect and (iii) (A)
the Total 2017 Revolving Extensions of Credit shall not exceed the Total 2017
Revolving Commitments then in effect and (B) the Total 2019 Revolving Extensions
of Credit shall not exceed the Total 2019 Revolving Commitments at such time. To
request Competitive Bids, the Company shall give the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) by delivery
of a Competitive Bid Request not later than 12:00 Noon New York City time (A)
four Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Competitive Loans, or (B) one Business Day prior to the requested
Borrowing Date, in the case of Fixed Rate Loans. Each such Competitive Bid
Request shall specify (1) the amount (which shall be a minimum of $50,000,000)
and Type and Class of the requested Competitive Loans, (2) the requested
Borrowing Date and (3) the requested Interest Period applicable thereto;
provided that the Company may request offers to make Competitive Loans for more
than one Interest Period or for multiple Types and Classes of Competitive Loans
in a single Competitive Bid Request.


(b)    Promptly following receipt of a Competitive Bid Request conforming to the
requirements of this Section (but, in any event, no later than 3:00 p.m. New
York City time, on the date of receipt thereof), the Administrative Agent shall
notify the Revolving Lenders of the applicable Class of the details thereof,
inviting the Revolving Lenders of such Class to submit Competitive Bids.


(c)    Each Revolving Lender of the applicable Class (or any Applicable Lending
Office of such Lender) may (but shall not have any obligation to) make one or
more Competitive Bids to the Company in response to a Competitive Bid Request.
Each Competitive Bid by a Revolving Lender must be in the form of Exhibit J and
must be received by the Administrative Agent at its office specified in Section
10.2 not later than 9:30 A.M., New York City time, three Business Days before
the proposed Borrowing Date, in the case of Eurocurrency Competitive Loans, or
9:30 A.M., New York City time, on the proposed Borrowing Date, in the case of
Fixed Rate Loans. Competitive Bids that do not conform substantially to Exhibit
J may be rejected by the Administrative Agent, and the Administrative Agent
shall notify the applicable Lender as promptly as practicable if such bid is
rejected. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and which may equal the entire principal amount
of the Competitive Loans requested by the Company) of the Competitive Loan or
Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates
at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof. A Competitive Bid may set forth up to five separate offers by a
quoting Lender with respect to each Interest Period

43

--------------------------------------------------------------------------------

 

specified in a Competitive Bid Request. A Competitive Bid submitted pursuant to
this paragraph (c) shall be irrevocable.


(d)    The Administrative Agent shall promptly (and, in any event, by no later
than 10:00 A.M., New York City time (i) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (ii) on the
proposed Borrowing Date, in the case of Fixed Rate Loans) notify the Company of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid
and, as soon as practical thereafter, shall provide the Company with a copy of
all Competitive Bids (including rejected bids).


(e)    Subject only to the provisions of this paragraph, the Company may accept
or reject any Competitive Bid. The Company shall notify the Administrative Agent
by telephone, promptly confirmed in writing by delivery of a Competitive Bid
Accept/Reject Letter to the Administrative Agent, whether and to what extent it
has decided to accept or reject each Competitive Bid not later than 10:30 A.M.,
New York City time (x) three Business Days before the proposed Borrowing Date,
in the case of Eurocurrency Competitive Loans, and (y) on the proposed Borrowing
Date, in the case of Fixed Rate Loans; provided that (i) the failure of the
Company to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Company shall not accept a Competitive Bid of a
particular Type made at a particular Competitive Bid Rate if the Company rejects
a Competitive Bid for Loans of such Type made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Company shall
not exceed the aggregate amount of the requested Competitive Loans specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Company may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made (as nearly as
possible) pro rata in accordance with the amount of each such Competitive Bid
with such amounts rounded (as nearly as possible) to integral multiples of
$1,000,0000, in a manner determined by the Company, and (v) except pursuant to
clause (iv) above, no Competitive Bid shall be accepted for a Competitive Loan
made by a Lender unless such Competitive Loan is in a minimum principal amount
of $5,000,000. A notice given by the Company pursuant to this paragraph shall be
irrevocable.


(f)    The Administrative Agent shall promptly (and, in any event, by 11:00
A.M., New York City time (i) three Business Days before the proposed Borrowing
Date, in the case of Eurocurrency Competitive Loans, and (ii) on the proposed
Borrowing Date, in the case of Fixed Rate Loans) notify each bidding Lender
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.


(g)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Company at least one half of an hour earlier than the time by which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (c) of this Section.


(h)    The Company shall repay each outstanding Competitive Loan on the last day
of the Interest Period therefor.


2.15    Facility Fees, etc. (a) The Company agrees to pay to the Administrative
Agent for the account of each Revolving Lender of any Class a facility fee for
the period from and including the

44

--------------------------------------------------------------------------------

 

Closing Date (or such later date as such Lender shall become a Lender hereunder)
to the day on which all Revolving Extensions of Credit of such Class of such
Lender have been paid in full and the Revolving Commitments of such Class of
such Lender have been terminated, computed at the Facility Fee Rate for such
Class on the average daily amount of the Revolving Commitments of such Class of
such Lender (whether used or unused) or, if such Revolving Commitments of such
Class have been terminated, on the daily average Revolving Extensions of Credit
of such Class of such Lender during the related Fee Payment Period for which
payment is made, payable in arrears on each Fee Payment Date, commencing on the
first such date to occur after the date hereof.


(b)    The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.


2.16    Termination, Reduction or Reallocation of Revolving Commitments. (a) The
Company shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Commitments under any
Revolving Facility or, from time to time, to reduce the amount of the Revolving
Commitments under any Revolving Facility; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments, the Total 2017 Revolving Extensions of
Credit would exceed the Total 2017 Revolving Commitments, the Total 2019
Revolving Extensions of Credit would exceed the Total 2019 Revolving
Commitments, or the Revolving Extensions of Credit under any Revolving Facility
would exceed the Revolving Commitments under such Revolving Facility. Any such
reduction shall be in an amount equal to $250,000,000, or a whole multiple of
$25,000,000 in excess thereof, and shall reduce permanently such Revolving
Commitments under such Facility then in effect. Each notice delivered by the
Company pursuant to this Section 2.16 shall be irrevocable; provided, that a
notice to terminate any Revolving Commitments delivered by the Company may state
that such notice is conditioned upon the effectiveness of other credit
facilities or a Change of Control, in which case, such notice may be revoked by
the Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Notwithstanding the
foregoing, the revocation of a termination notice shall not affect the Company’s
obligation to indemnify any Lender in accordance with Section  2.27 for any loss
or expense sustained or incurred as a consequence thereof.


(b)    The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to require Revolving Lenders under either
Canadian Revolving Facility and/or either Multicurrency Revolving Facility to
reallocate their Revolving Commitments thereunder to the Domestic Revolving
Facility of the corresponding Class; provided that, after giving effect to any
such reallocation, the aggregate Canadian Revolving Extensions of Credit under
the Canadian Revolving Commitments of any Class shall not exceed the aggregate
Canadian Revolving Commitments of such Class and the aggregate Multicurrency
Revolving Extensions of Credit under the Multicurrency Revolving Commitments of
any Class shall not exceed the aggregate Multicurrency Revolving Commitments of
such Class. Any such reallocation shall be in an amount equal to $25,000,000, or
a whole multiple of $1,000,000 in excess thereof. Any such reallocation shall
reduce the Revolving Commitment of Lenders under the applicable Canadian
Revolving Facility or the applicable Multicurrency Revolving Facility, as
applicable, pro rata in accordance with their existing Revolving Commitment
under such Facility at such time and increase each such Revolving Lender’s
Domestic Revolving Commitment of the corresponding Class by such amount;
provided that if such reallocation would result in amounts being payable by the
Company or any Subsidiary Borrower to any Lender under Section 2.25 or Section
2.26, such Lender shall change its Applicable Lending Office to avoid such
result. On the date of any such reallocation, (i) each relevant Revolving

45

--------------------------------------------------------------------------------

 

Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine are
necessary in order to cause, after giving effect to such increased Domestic
Revolving Commitments of the applicable Class and the application of such
amounts to prepay Domestic Revolving Loans of such Class of other relevant
Domestic Revolving Lenders of such Class, the Domestic Revolving Loans of such
Class to be held ratably by all Domestic Revolving Lenders of such Class in
accordance with their respective Domestic Revolving Commitments of such Class
after giving effect to such increase, (ii) the Company and any relevant
Subsidiary Borrower shall be deemed to have prepaid and reborrowed all
outstanding Domestic Revolving Loans of such Class and (iii) the Company and any
relevant Subsidiary Borrower shall pay to the relevant Domestic Revolving
Lenders of such Class the amounts, if any, payable under Section 2.27 as a
result of such prepayment.


(c)    The Company may at any time or from time to time after the Closing Date,
by notice to the Administrative Agent and the relevant Revolving Lenders,
request that one or more of the Revolving Lenders under either Domestic
Revolving Facility reallocate a portion of their respective Domestic Revolving
Commitments under such Domestic Revolving Facility to the Canadian Revolving
Facility of the corresponding Class or the Multicurrency Revolving Facility of
the corresponding Class, as the case may be; provided that, after giving effect
to any such reallocation and any prepayment of the Domestic Revolving Loans of
the applicable Class (which may include a non pro rata prepayment of the
Domestic Revolving Lenders of the applicable Class agreeing to such
reallocation), the Domestic Revolving Extensions of Credit under the Domestic
Revolving Commitments of the applicable Class shall not exceed the Domestic
Revolving Commitments of such Class. Each notice from the Company pursuant to
this paragraph (c) shall set forth the requested amount and Class of such
reallocation and date of such reallocation (which shall be at least three
Business Days after the date of such request) and shall also set forth the
agreement of the relevant Domestic Revolving Lenders to such reallocation.
Domestic Revolving Lenders of any Class agreeing to reallocate a portion of
their Domestic Revolving Commitments of such Class to such other Revolving
Facility of such Class shall have such portion of their Domestic Revolving
Commitment of such Class reallocated as provided in such notice. On the date of
any such reallocation, (i) each relevant Revolving Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine is necessary in order to cause, after
giving effect to such reallocation and the application of such amounts to prepay
Revolving Loans under the relevant Revolving Facility or Facilities, the
Revolving Loans under each Revolving Facility to be held ratably by all
Revolving Lenders under such Facility in accordance with their respective
Revolving Commitments under such Revolving Facility after giving effect to such
reallocation, (ii) the Company and any relevant Subsidiary Borrower shall be
deemed to have prepaid and reborrowed all outstanding Revolving Loans under the
relevant Facility or Facilities and (iii) the Company and any relevant
Subsidiary Borrower shall pay to the relevant Revolving Lenders the amounts, if
any, payable under Section 2.27 as a result of such prepayment(s).
Notwithstanding anything in this clause (c) to the contrary, no Domestic
Revolving Lender shall be obligated to transfer any portion of its Domestic
Revolving Commitments to a Canadian Revolving Facility or a Multicurrency
Revolving Facility unless such Revolving Lender agrees.


2.7    Optional Prepayments. The Company and any relevant Subsidiary Borrower
may at any time and from time to time prepay the Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto, in the case of Eurocurrency Loans, and no later
than 12:00 Noon, New York City time, on the day of such prepayment, in the case
of ABR Loans or Canadian Base Rate Loans, which notice shall specify the
applicable Facility and the date and amount of prepayment and

46

--------------------------------------------------------------------------------

 

whether the prepayment is of Eurocurrency Loans, ABR Loans or Canadian Base Rate
Loans; provided, that (a) if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Company or
relevant Subsidiary Borrower shall also pay any amounts owing pursuant to
Section 2.27 and (b) no Competitive Loan may be prepaid without the consent of
the Lender thereof except for any prepayment in connection with a Change of
Control or in order to cure an Event of Default; provided, further, that such
notice to prepay the Loans delivered by the Company may state that such notice
is conditioned upon the effectiveness of other credit facilities or a Change of
Control, in which case such notice may be revoked by the Company (by further
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Notwithstanding the foregoing, the
revocation of a prepayment notice shall not affect the Company’s obligation to
indemnify any Lender in accordance with Section 2.27 for any loss or expense
sustained or incurred as a consequence thereof. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans or Swingline Loans that are ABR Loans or Canadian Base Rate
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Revolving Loans shall be in an integral multiple of 1,000,000 units of the
Currency of such Loan and no less than the Dollar Equivalent of $25,000,000.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $10,000,000 or a whole multiple thereof.


2.18    Mandatory Prepayments. (a) [Reserved.]


(b)    [Reserved.]


(c)    On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Multicurrency Revolving
Extensions of Credit under each Multicurrency Revolving Facility as of the last
day of the related Fee Payment Period. If, as of the last day of any Fee Payment
Period, the Dollar Equivalent of the aggregate outstanding Multicurrency
Revolving Extensions of Credit under either Multicurrency Revolving Facility
exceeds the aggregate Multicurrency Revolving Commitments under such
Multicurrency Revolving Facility then in effect by 5% or more, then the
Administrative Agent shall notify the Company and, within five Business Days of
such notice, the Company or the relevant Subsidiary Borrower shall prepay
Multicurrency Revolving Loans under such Multicurrency Revolving Facility in an
aggregate principal amount at least equal to such excess; provided that the
failure of the Administrative Agent to determine the Dollar Equivalent of the
aggregate outstanding Multicurrency Revolving Extensions of Credit under each
Multicurrency Revolving Facility as provided in this Section 2.18(c) shall not
subject the Administrative Agent to any liability hereunder.


(d)    On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Domestic Revolving Extensions of
Credit under each Domestic Revolving Facility (based on the Dollar Equivalent of
the Outstanding Amount of any Letter of Credit denominated in a Currency other
than Dollars as of the last day of the related Fee Payment Period). If, as of
the last day of any Fee Payment Period, the Dollar Equivalent of the aggregate
outstanding Domestic Revolving Extensions of Credit under either Domestic
Revolving Facility exceeds the aggregate Domestic Revolving Commitments under
such Domestic Revolving Facility then in effect by 5% or more, then the
Administrative Agent shall notify the Company and, within five Business Days of
such notice, the Company or the relevant Subsidiary Borrower shall prepay
Domestic Revolving Loans or Swingline Loans under such Domestic Revolving
Facility in an aggregate principal amount at least equal to, or Collateralize
outstanding Letters of Credit in an amount such that the Domestic Revolving
Credit Exposures

47

--------------------------------------------------------------------------------

 

under the applicable Domestic Revolving Facility attributable to Letters of
Credit is Collateralized in an amount equal to, such excess; provided that the
failure of the Administrative Agent to determine the Dollar Equivalent of the
aggregate outstanding Domestic Revolving Extensions of Credit under each
Domestic Revolving Facility as provided in this Section 2.18(d) shall not
subject the Administrative Agent to any liability hereunder.
 
(e)    On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Canadian Revolving Extensions of
Credit under each Canadian Revolving Facility as of the last day of the related
Fee Payment Period. If, as of the last day of any Fee Payment Period, the Dollar
Equivalent of the aggregate outstanding Canadian Revolving Extensions of Credit
under either Canadian Revolving Facility exceeds the aggregate Canadian
Revolving Commitments under such Canadian Revolving Facility then in effect by
5% or more, then the Administrative Agent shall notify the Company and, within
five Business Days of such notice, the Company or the relevant Subsidiary
Borrower shall prepay Canadian Revolving Loans under such Canadian Revolving
Facility in an aggregate principal amount at least equal to such excess;
provided that the failure of the Administrative Agent to determine the Dollar
Equivalent of the aggregate outstanding Canadian Revolving Extensions of Credit
under each Canadian Revolving Facility as provided in this Section 2.18(e) shall
not subject the Administrative Agent to any liability hereunder.


2.19    Conversion and Continuation Options. (a) The Company or any Subsidiary
Borrower may elect from time to time to convert Eurocurrency Loans denominated
in Dollars to ABR Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., New York City time, on the
third Business Day preceding the proposed conversion date, provided that any
such conversion of Eurocurrency Loans that is not made on the last day of an
Interest Period with respect thereto shall be subject to Section  2.27. The
Company or any Subsidiary Borrower may elect from time to time to convert ABR
Loans to Eurocurrency Loans denominated in Dollars by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan under a particular Facility may be converted into a
Eurocurrency Loan denominated in Dollars when any Event of Default has occurred
and is continuing and the Administrative Agent or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender, the Company and any relevant
Subsidiary Borrower thereof.


(b)    Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period(s) to be
applicable to such Loans; provided that no Eurocurrency Loan denominated in
Dollars under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations (and the Administrative
Agent shall notify the Company within a reasonable amount of time of any such
determination); and provided, further, that if the Company or such Subsidiary
Borrower shall fail to give any required notice as described above in this
paragraph such Loan shall be automatically continued as a Eurocurrency Loan or
an ABR Loan, as applicable, on the last day of such then expiring Interest
Period and, in the case of any Eurocurrency Loan, shall have an Interest Period
of the same duration as such expiring Interest Period. Upon receipt of any such
notice (or any such automatic continuation), the

48

--------------------------------------------------------------------------------

 

Administrative Agent shall promptly notify each relevant Lender, the Company and
any relevant Subsidiary Borrower thereof.


2.20    Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than 30
Eurocurrency Tranches shall be outstanding at any one time with respect to the
Revolving Facilities.


2.21    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such Interest Period
plus the Applicable Margin.


(b)    Each Eurocurrency Competitive Loan shall bear interest at a rate per
annum equal to the Eurocurrency Base Rate applicable to such Loan plus (or
minus, as applicable) the Margin.


(c)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.


(d)    Each Canadian Base Rate Loan shall bear interest at a rate per annum
equal to the Canadian Base Rate plus the Applicable Margin.


(e)    Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.


(f)    Each Money Market Rate Loan shall bear interest during the Interest
Period applicable thereto at a rate per annum equal to the Money Market Rate
applicable to such Loan.


(g)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% per annum or (y) in the case of Reimbursement Obligations, the
rate applicable to ABR Loans under the applicable Domestic Revolving Facility
plus 2% per annum, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any facility fee, Letter of Credit Fee or
Acceptance Fee payable hereunder in respect of any Facility shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate then
applicable to ABR Loans or Canadian Base Rate Loans, as applicable under the
relevant Facility unless such overdue amount is denominated in an Optional
Currency, in which case such overdue amount shall bear interest at a rate per
annum equal to the highest rate then applicable under this Agreement to
Multicurrency Revolving Loans of the applicable Class denominated in such
Optional Currency plus 2% per annum (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under (x) for any Revolving Lender, the applicable Class of Domestic
Revolving Facility (y) [Reserved] and (z) for the Administrative Agent, the 2019
Domestic Revolving Facility, in each case plus 2% per annum), in each case, with
respect to clauses (i) and (ii) above, from the date of such non‑payment until
such amount is paid in full (as well after as before judgment).



49

--------------------------------------------------------------------------------

 

(h)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (g) of this Section shall
be payable from time to time on demand.


2.22    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that (i) with respect to ABR Loans the rate of interest on which
is calculated on the basis of the Prime Rate or the US Base Rate (Canada) or
Canadian Base Rate Loans or Acceptance Equivalent Loans, the interest thereon
and all Acceptance Fees shall be calculated on the basis of a 365- (or 366-, as
the case may be, except in the case of Acceptances or rates calculated based on
the CDOR Rate) day year for the actual days elapsed, (ii) interest and fees
payable with respect to Multicurrency Revolving Loans denominated in Pounds
Sterling shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed and (iii) interest and fees payable
with respect to Multicurrency Loans denominated in any other Optional Currency
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed to the extent consistent with market practice.
For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year in respect of Loans
denominated in Dollars and a 365 day year in respect of Loans denominated in
Canadian Dollars or any other period of time less than a calendar year) are
equivalent to the rates so determined multiplied by the actual number of days in
the applicable calendar year and divided by 360 or 365, as applicable, or such
other period of time, respectively. The Administrative Agent shall as soon as
practicable notify the Company or relevant Subsidiary Borrower and the relevant
Lenders of each determination of a Eurocurrency Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR, Canadian Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Company or relevant Subsidiary
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.


(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Company, any Subsidiary Borrower and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Company or any
Subsidiary Borrower, deliver to the Company or such Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section  2.22(a).


2.23    Inability to Determine Interest Rate; Illegality. (a) If prior to the
first day of any Interest Period:
(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company or the relevant Subsidiary Borrower)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period, or


(ii)the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, or

50

--------------------------------------------------------------------------------

 

(iii)the Administrative Agent determines (which determination shall be
conclusive and binding upon the Company or the relevant Subsidiary Borrower)
that deposits in the applicable Currency are not generally available in the
applicable market (any Optional Currency affected by the circumstances described
in clause (i), (ii) or (iii) is referred to as an “Affected Foreign Currency”);


the Administrative Agent shall give telecopy or telephonic notice (followed
promptly by written notice) thereof to the Company and any relevant Subsidiary
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (A) pursuant to clause (i) or (ii) of this Section 2.23(a) in
respect of Eurocurrency Loans denominated in Dollars, then (1) any Eurocurrency
Loans denominated in Dollars under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (2) any ABR
Loans that were to have been converted on the first day of such Interest Period
to Eurocurrency Loans denominated in Dollars under the relevant Facility shall
be continued as ABR Loans and (iii) any outstanding Eurocurrency Loans
denominated in Dollars under the relevant Facility shall be converted, on the
last day of the then-current Interest Period, to ABR Loans and (B) in respect of
any Multicurrency Revolving Loans denominated in an Optional Currency, then (1)
any Multicurrency Revolving Loans in an Affected Foreign Currency requested to
be made on the first day of such Interest Period shall not be made and (2) any
outstanding Multicurrency Revolving Loans in an Affected Foreign Currency shall
be converted into Eurocurrency Loans denominated in Dollars. Until such relevant
notice has been withdrawn by the Administrative Agent, no further Eurocurrency
Loans denominated in Dollars under the relevant Facility or Multicurrency
Revolving Loans in an Affected Foreign Currency shall be made or continued as
such, nor shall the Company or any Subsidiary Borrower have the right to convert
ABR Loans under the relevant Facility to Eurocurrency Loans denominated in
Dollars.
(b)    If prior to a borrowing by way of the issuance of Acceptances, the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company and the relevant Canadian Borrower)
that, by reason of circumstances affecting the relevant money market, there is
no market for Acceptances, then:


(i)    the Administrative Agent shall give telecopy or telephonic notice
(followed promptly by written notice) thereof to the Company and each Canadian
Borrower and the relevant Lenders as soon as practicable thereafter, and


(ii)    the right of a Canadian Borrower to request an issuance of Acceptances
shall be suspended until the Administrative Agent determines that the
circumstances causing such suspension no longer exist and the Administrative
Agent so notifies the Canadian Borrowers and the affected Lenders,


(iii)    any Acceptances requested to be issued at such time shall not be issued
and any notice relating to such Acceptances shall be deemed to be a notice
requesting a borrowing by way of Canadian Base Rate Loans (as if such notice
were given pursuant to Section 2.9). Until such relevant notice has been
withdrawn by the Administrative Agent, no further Acceptances will be issued,
nor shall the Company or any Canadian Borrower have the right to convert
Canadian Base Rate Loans to Acceptances.


(c)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurocurrency Loans or to accept and purchase Acceptances as
contemplated by this Agreement, such Lender shall give notice thereof to the
Administrative Agent, the Company and any affected Subsidiary Borrower
describing the relevant provisions of such Requirement of Law

51

--------------------------------------------------------------------------------

 

(and, if the Company shall so request, provide the Company with a memorandum or
opinion of counsel of recognized standing (as selected by such Lender) as to
such illegality), following which, (i) in the case of Eurocurrency Loans, (A)
the commitment of such Lender hereunder to make Eurocurrency Loans, continue
such Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans
shall forthwith be cancelled, (B) such Lender’s outstanding Eurocurrency Loans
denominated in Dollars shall be converted automatically on the last day of the
then current Interest Periods with respect to such Loans (or within such earlier
period as shall be required by law) to ABR Loans and (C) such Lender’s
outstanding Eurocurrency Loans denominated in any Optional Currency shall be
paid in full on the respective last days of the then current Interest Periods
with respect to such Loans (or within such earlier period as shall be required
by law) and (ii) in respect of Acceptances, (A) the commitment of such Lender
hereunder to issue or accept Acceptances shall forthwith be cancelled and (B)
the full face amount of such Lender’s outstanding Acceptances shall be repaid in
full on the then current maturity dates with respect to such Acceptances (or
within such earlier period as shall be required by law) or, if not so repaid,
then the full face amount thereof shall be converted to Canadian Base Rate
Loans.


If any such conversion or prepayment of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Company or the relevant Subsidiary Borrower whose Loan is converted
or prepaid shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.27.
(d)    If any provision of this Agreement or any of the other Loan Documents
would obligate any Canadian Borrower to make any payment of interest with
respect to any of the Canadian Revolving Extensions of Credit or other amount
payable to the Administrative Agent or any Canadian Revolving Lender in an
amount or calculated at a rate which would be prohibited by any Requirement of
Law or would result in a receipt by the Administrative Agent or such Canadian
Revolving Lender of interest with respect to the Canadian Revolving Extensions
of Credit at a criminal rate (as such terms are construed under any applicable
law, including the Criminal Code (Canada)) then, notwithstanding such provision,
such amount or rates shall be deemed to have been adjusted with retroactive
effect to the maximum amount or rate of interest, as the case may be, as would
not be so prohibited by any applicable law or so result in a receipt by the
Administrative Agent or such Canadian Revolving Lender of interest with respect
to the Canadian Revolving Extensions of Credit at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows:


(i)    first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Canadian Revolving Lender under Section
2.21; and
 
(ii)    thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Administrative Agent or the affected Canadian
Revolving Lender which would constitute interest with respect to the Canadian
Revolving Extensions of Credit for purposes of any applicable law, including
Section 347 of the Criminal Code (Canada).
  
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Administrative Agent or any Canadian Revolving
Lender shall have received an amount in excess of the maximum permitted by any
applicable law, including section 347 of the Criminal Code (Canada) and the
Interest Act (Canada), then the applicable Canadian Borrower shall be entitled,
by notice in writing to the Administrative Agent or the affected Canadian
Revolving Lender, to obtain reimbursement from the Administrative Agent or such
Canadian Revolving Lender in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the

52

--------------------------------------------------------------------------------

 

Administrative Agent or such Canadian Revolving Lender to such Canadian
Borrower. Any amount or rate of interest referred to in this Section 2.23(d)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that any
Canadian Revolving Commitment remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in or construed by any applicable law, including the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the applicable Revolving Termination Date and for the purpose of the Criminal
Code (Canada), in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent shall be
conclusive for the purposes of such determination.
2.24    Pro Rata Treatment and Payments; Evidence of Debt. (a) Each borrowing of
Revolving Loans under any Facility by the Company or any Subsidiary Borrower
from the Lenders under such Facility hereunder and any reduction of the
Commitments of the Lenders under any Facility shall be made pro rata according
to the respective Revolving Percentages of the relevant Lenders in such Facility
except to the extent required or permitted pursuant to Sections 2.2, 2.14,
2.16(b), 2.16(c), 2.29. 2.30 and 2.33.


(b)    [Reserved.]


(c)    Each payment (including each prepayment) by the Company or any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans under
any Revolving Facility shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Loans under such Revolving
Facility then held by the Revolving Lenders under such Revolving Facility except
to the extent required or permitted pursuant to Sections 2.2, 2.16(b), 2.16(c),
2.29, 2.30 and 2.33. Except as otherwise provided in Section 8, each such
payment shall be paid in the relevant currency in which such Revolving Loan was
made.


(d)    All payments (including prepayments) to be made by the Company or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 3:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the applicable Lenders, at the Funding
Office, in the applicable Currency and in immediately available funds, except
that payment of fronting fees owing to any Issuing Lender shall be made directly
to the relevant Issuing Lender. The Administrative Agent shall distribute such
payments to the applicable Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurocurrency
Loans and the Eurocurrency Competitive Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan or a Eurocurrency
Competitive Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.


(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Company or

53

--------------------------------------------------------------------------------

 

any Subsidiary Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, (A) in the case of amounts denominated in Dollars,
at a rate up to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (B) in the case of amount denominated in
any other Currency, at a rate determined by the Administrative Agent to be the
cost to it of funding such amount, in each case for the period until such Lender
makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon (A) in the case of amounts denominated in Dollars,
at the rate per annum applicable to ABR Loans under the relevant Facility, (B)
in the case of amounts denominated in Canadian Dollars, at the rate per annum
applicable to Canadian Base Rate Loans under the relevant Facility or (C) in the
case of amounts denominated in any other Currency, at a rate determined by the
Administrative Agent to be the cost to it of funding such amount, on demand,
from the Company or the relevant Subsidiary Borrower.


(f)    Unless the Administrative Agent shall have been notified in writing by
the Company or relevant Subsidiary Borrower prior to the date of any payment due
to be made by the Company or such Subsidiary Borrower hereunder that the Company
or such Subsidiary Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Company or such Subsidiary
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Company or relevant Subsidiary
Borrower within three Business Days after such due date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available pursuant to the preceding sentence, (A) in the
case of amounts denominated in Dollars, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate and (B)
in the case of amounts denominated in other Currencies, such amount with
interest thereon at a rate per annum determined by the Administrative Agent to
be the cost to it of funding such amount. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Company
or any Subsidiary Borrower.


(g)    [Reserved.]


(h)    Notwithstanding anything to the contrary in this Section  2.24, while a
Notice of Acceleration is in effect, all payments and distributions by the
Administrative Agent on account of Obligations shall be applied (except as
otherwise agreed to by the Administrative Agent and the Majority Facility
Lenders under each Facility adversely effected thereby and, in the case of
clause (vi), the Company) in the following order:


(i)    first, to pay Obligations in respect of any fees, expense reimbursements
or indemnities then due to the Administrative Agent;


(ii)    second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Lenders and Issuing Lenders;



54

--------------------------------------------------------------------------------

 

(iii)    third, to pay interest then due and payable in respect of all
Obligations;


(iv)    fourth, to pay or prepay principal payments (and, when applicable, to
provide cash collateral) for all Obligations;


(v)    fifth, to pay all other Obligations; and


(vi)    sixth, as directed by the Company.


provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations set forth in any of
clauses (i) through (v) above, the available funds being applied with respect to
any such Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Obligations ratably, based on the proportion of
the Administrative Agent’s, each Lender’s and each Issuing Lender’s interest in
the aggregate outstanding Obligations described in such clauses.
(i)    Each of the Company and the Subsidiary Borrowers agrees that, upon the
request to the Administrative Agent by any Lender, the Company or the applicable
Subsidiary Borrower will promptly execute and deliver to such Lender a
promissory note of the Company or such Subsidiary Borrower evidencing any
Revolving Loans of such Lender, substantially in the forms of Exhibit U-2 (a
“Revolving Note”), with appropriate insertions as to date and principal amount.


2.25    Requirements of Law. Except with respect to Taxes, which shall be
governed exclusively by Section  2.26 of this Agreement and except with respect
to Competitive Loans to which this Section 2.25 shall be inapplicable:


(a)If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:


(i)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or


(ii)shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Company or the relevant Subsidiary Borrower
shall pay such Lender, within 15 Business Days of receipt of notice from the
relevant Lender as described below, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Company and any relevant Subsidiary
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled (including a reasonably detailed calculation of
such amounts).

55

--------------------------------------------------------------------------------

 

(b)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 15 Business Days
after submission by such Lender to the Company and any relevant Subsidiary
Borrower (with a copy to the Administrative Agent) of a written request therefor
(together with a reasonably detailed description and calculation of such
amounts), the Company and any relevant Subsidiary Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.


(c)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Company and the relevant Subsidiary Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Section, the
Company or relevant Subsidiary Borrower shall not be required to compensate a
Lender pursuant to this Section for any amounts incurred more than six months
prior to the date that such Lender notifies the Company or such Subsidiary
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Company or relevant Subsidiary
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


2.26    Taxes. (a) All payments made by the Company or any Subsidiary Borrower
under this Agreement (other than in respect of any Competitive Loans as to which
this Section 2.26(a) shall not apply) shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (a) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (b) any branch profit taxes imposed by the United
States or any similar tax imposed by any other Governmental Authority. If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
(i) the Company or such Subsidiary Borrower (as applicable) shall make such
deductions and shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Laws and (ii) the amounts so payable to
the Administrative Agent or such Lender hereunder shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that neither the Company nor any Subsidiary
Borrower shall be required to increase any such amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes except
to the extent that any change in applicable law, treaty or governmental rule,

56

--------------------------------------------------------------------------------

 

regulation or governmental authorization after the time such Lender (including
any new or successor Swingline Lender, Issuing Lender or Administrative Agent)
becomes a party to this Agreement (“Change in Tax Law”), shall result in an
increase in the rate of any deduction, withholding or payment from that in
effect at the time such Lender becomes a party to this Agreement, in respect of
payments to such Lender hereunder, but only to the extent of such increase.
Notwithstanding anything to the contrary herein, neither the Company nor any
Subsidiary Borrower shall be required to increase any amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes that
are attributable to such Person’s failure to comply with the requirements of
paragraph (d) or (e) of this Section  2.26 except as such failure relates to a
Change in Tax Law rendering such Person legally unable to comply.


(b)    In addition, the Company or any relevant Subsidiary Borrower shall pay
any Other Taxes over to the relevant Governmental Authority in accordance with
applicable law.


(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the Company
or any Subsidiary Borrower, as promptly as possible thereafter the Company or
such Subsidiary Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Company or such
Subsidiary Borrower showing payment thereof. If the Company or any Subsidiary
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Company and each
Subsidiary Borrower shall indemnify the Administrative Agent and the Lenders for
any incremental taxes, interest, additions to tax, expenses or penalties that
may become payable by the Administrative Agent or any Lender as a result of any
such failure; provided, however, no such indemnification obligation shall arise
if the failure to pay any Non-Excluded Taxes when due arose solely from or was
caused solely by, directly or indirectly, any breach of any representation or
covenant in this Agreement by the applicable Lender or the Administrative Agent.
The indemnification payment under this Section 2.26(c) shall be made within 30
days after the date the Administrative Agent or such Lender (as the case may be)
makes a written demand therefor (together with a reasonably detailed calculation
of such amounts).


(d)    Each Lender (or Transferee) (i) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall deliver to the
Company and the Administrative Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non‑U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of a Form W-8BEN, or any subsequent versions thereof
or successors thereto, properly completed and duly executed by such Non‑U.S.
Lender claiming complete exemption from U.S. federal withholding tax on all
payments by the Company or any Subsidiary Borrower under this Agreement and the
other Loan Documents and (ii) that is a “U.S. Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent (or in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two properly completed and duly
executed copies of U.S. Internal Revenue Service Form W-9. Such forms shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). Thereafter, each Lender shall,
to the extent it is legally able to do so, deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Lender at
any other time prescribed by applicable law or as reasonably requested by the
Company. If any Commitment is reallocated in accordance with Section 2.16(b),
then the relevant Revolving Lender (to whom such Commitment has been
reallocated) shall deliver, on the effective date of

57

--------------------------------------------------------------------------------

 

such reallocation, all such forms that it is legally able to deliver. In the
event of a Change in Tax Law, each Lender shall deliver all such forms that it
is legally able to deliver, including any form claiming a reduced rate of U.S.
federal withholding tax on payments by the Company or any Domestic Subsidiary
Borrower under this Agreement and any other Loan Document. Each Non-U.S. Lender
shall promptly notify the Company at any time it determines that it is no longer
in a position to provide any previously delivered certificate to the Company
(and any other form of certification adopted by the U.S. taxing authorities for
such purpose).
 
(e)    With respect to each Subsidiary Borrower, a Lender or Transferee shall
deliver to the Company (with a copy to the Administrative Agent), prior to the
first date any payment is due to be paid from or by such Subsidiary Borrower to
it hereunder, any form or certificate required in order that any payment by such
Subsidiary Borrower under this Agreement or the other Loan Documents to such
Lender may be made free and clear of, and without deduction or withholding for
or on account of, any Non-Excluded Taxes imposed on such payment under the laws
of the jurisdiction under which such Subsidiary Borrower is incorporated or
organized. If any Commitment is reallocated in accordance with Section 2.16(c),
then the relevant Revolving Lender (to whom such Commitment has been
reallocated) shall deliver on the effective date of such reallocation, all such
forms that it is legally able to deliver, including any form claiming a reduced
rate of non-U.S. withholding tax on payments made by the relevant Subsidiary
Borrower to such Revolving Lender under this Agreement and the other Loan
Documents. In the event of a Change in Tax Law after the date such Subsidiary
Borrower makes the first payment, a Lender or Transferee shall deliver all such
required forms that it is legally able to deliver, including any form claiming a
reduced rate of non-U.S. withholding tax on payments by such Subsidiary Borrower
under this Agreement and the other Loan Documents.


(f)    [Reserved.]


(g)    If the Administrative Agent, any Transferee or any Lender determines, in
its sole good faith discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Company or any Subsidiary Borrower or with respect to which the Company or any
Subsidiary Borrower has paid additional amounts pursuant to this Section 2.26,
it shall pay over such refund to the Company or such Subsidiary Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Company or such Subsidiary Borrower under this Section 2.26 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Transferee or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the Company
or such Subsidiary Borrower, upon the request of the Administrative Agent, such
Transferee or such Lender, agrees to repay the amount paid over to the Company
or such Subsidiary Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Transferee or such Lender in the event the Administrative Agent, such
Transferee or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to (i) interfere with the right
of the Administrative Agent, any Transferee or any Lender to arrange its tax
affairs in whatever manner it sees fit, (ii) obligate the Administrative Agent,
any Transferee or any Lender to claim any tax refund, (iii) require the
Administrative Agent, any Transferee or any Lender to make available its tax
returns (or any other information relating to its taxes or any computation in
respect thereof which it deems in its sole discretion to be confidential) to the
Company, any Subsidiary Borrower or any other Person, or (iv) require the
Administrative Agent, any Transferee or any Lender to do anything that would in
its sole discretion prejudice its ability to

58

--------------------------------------------------------------------------------

 

benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.


(h)    Each Assignee shall be bound by this Section 2.26.


(i)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


2.27    Indemnity. The Company or relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Company or relevant Subsidiary Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Company or
such Subsidiary Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Company or relevant
Subsidiary Borrower in making any prepayment of or conversion from Eurocurrency
Loans after the Company or such Subsidiary Borrower has given a notice thereof
in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Eurocurrency Loans (or the conversion of a Eurocurrency Loan into
a Loan of a different Type) on a day that is not the last day of an Interest
Period with respect thereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of an Interest Period therefor as a result of a request by
the Company pursuant to Section 2.29. Such indemnification may include an amount
up to the excess, if any, of (i) the amount of interest that would have accrued
on the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market. A certificate as to any amounts payable
pursuant to this Section submitted to the Company and the relevant Subsidiary
Borrower by any Lender (together with a reasonably detailed calculation of such
amounts) shall be conclusive in the absence of manifest error and shall be
payable within 30 days of receipt of any such notice. The agreements in this
Section 2.27 shall survive the termination of this Agreement and the payment of
the Loans hereunder.


2.28    Change of Applicable Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.25 or 2.26(a)
with respect to such Lender, it will, if requested by the Company, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another Applicable Lending Office for any Loans affected by such event
with the object of avoiding or minimizing the consequences of such event;
provided, that such designation is made on terms that, in the reasonable
judgment of such Lender, do not cause such Lender and its lending office(s) to
suffer any material economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Company or any Subsidiary Borrower or the rights of any
Lender pursuant to Section 2.25 or 2.26(a).


2.29    Replacement/Termination of Lenders. (a) The Company shall be permitted
to replace with a replacement financial institution or terminate the Commitments
and repay any outstanding Loans of any Lender that (i) requests reimbursement
for amounts owing pursuant to Section 2.25 or 2.26(a), (ii) fails to give its
consent for any amendment or waiver requiring the consent of 100% of the Lenders
or all affected Lenders (and such Lender is an affected Lender) or 100% of the
Lenders under a particular Facility and for which Lenders holding at least 66
2/3% of the Loans and/or Commitments required for such vote have consented or
(iii) fails to give its consent to an extension of any Revolving Termination
Date to which the Majority Facility Lenders under the applicable Revolving
Facility have

59

--------------------------------------------------------------------------------

 

consented; provided that (A) no Event of Default shall have occurred and be
continuing at the time of such replacement, (B) the replacement financial
institution or the Company, as applicable, shall purchase or repay, at par plus
accrued interest and accrued fees thereon, all Loans owing to such replaced or
terminated Lender on or prior to the date of replacement or termination, (C) the
Company shall be liable to such replaced or terminated Lender under Section 2.27
if any Eurocurrency Loan owing to such replaced Lender shall be purchased or
repaid other than on the last day of the Interest Period relating thereto, (D)
any replacement financial institution, if not a Lender, shall be reasonably
satisfactory to the Administrative Agent, (E) any replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6 (provided that the Company shall be obligated to pay the registration and
processing fee referred to therein), (F) until such time as such replacement
shall be consummated, the Company shall pay all additional amounts (if any)
required pursuant to Section 2.25 or 2.26(a), as the case may be and (G) any
such replacement, termination and/or repayment shall not be deemed to be a
waiver of any rights that the Company, the Administrative Agent or any other
Lender shall have against the replaced Lender.


(b)    (i) The unfunded amount of the Revolving Commitments of any Revolving
Lender that becomes a Defaulting Lender shall be automatically terminated (and
the facility fees payable thereon pursuant to Section 2.15(a) shall cease to
accrue) on the date that is 30 days after such Revolving Lender becomes a
Defaulting Lender, unless the Company has waived the termination of all of such
Revolving Commitments, or any part of such Revolving Commitments to the extent
such Defaulting Lender has sold participations therein pursuant to
Section 10.6(c), in each case prior to such date (such date of termination, the
“Termination Date”), and (ii) any funded amount of the Revolving Commitments of
any Revolving Lender that becomes a Defaulting Lender shall be terminated and
repaid on the Termination Date or from time to time as the Company determines to
repay the outstanding Revolving Loans of such Defaulting Lender, which it shall
be permitted to do on a non-pro rata basis, notwithstanding Section 2.24;
provided that to the extent that any termination under clause (i) or (ii) of
this Section 2.29(b) would cause the Domestic Revolving Extensions of Credit of
any (x) 2017 Domestic Revolving Lender to exceed the 2017 Domestic Revolving
Commitments of such 2017 Domestic Revolving Lender or (y) 2019 Domestic
Revolving Lender to exceed the 2019 Domestic Revolving Commitments of such 2019
Domestic Revolving Lender, the Company shall repay 2017 Domestic Revolving Loans
or 2019 Domestic Revolving Loans, as the case may be, so as to eliminate such
excess. In the case of either clause (i) or (ii), the Company may, at its
option, replace, in whole or in part, any such Revolving Lender with one or more
replacement financial institutions (which agree to act as such) with aggregate
Revolving Commitments not to exceed the Revolving Commitment that was
terminated; provided that (A) if such Revolving Lender is being replaced or
terminated pursuant to clause (ii) of this Section 2.29(b), the replacement
financial institution or the Company, as applicable, shall purchase or repay, at
par plus accrued interest and accrued fees thereon, those Loans owing to such
replaced or terminated Lender that the Company elects to purchase or repay (or
cause to be purchased or repaid, as applicable) on the date of such replacement
or termination, and the Company shall be liable to such replaced or terminated
Lender under Section 2.27 if any Eurocurrency Loan owing to such replaced Lender
shall be purchased or repaid other than on the last day of the Interest Period
relating thereto, (B) any replacement financial institution, if not a Lender,
shall be reasonably satisfactory to the Administrative Agent, (C) any replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Company shall be obligated to pay
the registration and processing fee referred to therein), (D) until such time as
such replacement shall be consummated, the Company shall pay all additional
amounts (if any) required pursuant to Section 2.25 or 2.26(a), as the case may
be, and (E) any such replacement, termination and/or repayment shall not be
deemed to be a waiver of any rights that the Company, the Administrative Agent
or any other Lender shall have against the replaced Lender.

60

--------------------------------------------------------------------------------

 

2.30    New Local Facilities. (a) The Company may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent and the
Revolving Lenders, request the Revolving Lenders to designate a portion of their
respective Revolving Commitments under any Revolving Facility to make Revolving
Extensions of Credit denominated in one or more of Dollars, Brazilian Real,
Chinese Renminbi and any Optional Currency pursuant to a newly established
sub-facility or sub-facilities under any Revolving Facility or a separate
revolving facility (each, a “New Local Facility”); provided that (i) both at the
time of any such request and upon the effectiveness of any Local Facility
Amendment referred to below, no Default or Event of Default shall have occurred
and be continuing; provided further that no Lender shall be required to make
Revolving Extensions of Credit in excess of its Revolving Commitment, and (ii)
after giving effect to any such New Local Facility, the Domestic Revolving
Extensions of Credit shall not exceed the Domestic Revolving Commitments, the
Canadian Revolving Extensions of Credit shall not exceed the Canadian Revolving
Commitments and the Multicurrency Revolving Extensions of Credit shall not
exceed the Multicurrency Revolving Commitments. Each New Local Facility shall be
in a minimum Dollar Equivalent amount of $100,000,000. Each notice from the
Company pursuant to this Section 2.30 shall set forth the requested amount and
proposed terms of the relevant New Local Facility and the Revolving Facility or
Facilities designated by the Company to be reduced as a result of the
establishment of such New Local Facility. Revolving Lenders wishing to designate
a portion of their Revolving Commitments under a designated Facility to a New
Local Facility (each, a “New Local Facility Lender”) shall have such portion of
their Revolving Commitment under such Facility designated to such New Local
Facility on a pro rata basis in accordance with the aggregate Revolving
Commitments of the other New Local Facility Lenders; provided that no Lender may
so reallocate its Revolving Commitments to a New Local Facility if such
reallocation would result in amounts being payable by the Company or any
Subsidiary Borrower under Section 2.25 or Section 2.26 unless such Lender
changes its Applicable Lending Office to avoid such a result or the Company
otherwise consents. The designation of Revolving Commitments to any New Local
Facility shall be made pursuant to an amendment (each, a “Local Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Loan Parties, the Administrative Agent and each New Local
Facility Lender. Notwithstanding anything in this Section  2.30 to the contrary,
no Revolving Lender shall be obligated to transfer any portion of its Revolving
Commitments to a New Local Facility unless it so agrees.
  
(b)    Notwithstanding the terms of Section 10.1(a), any Local Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to implement the provisions of this Section, a copy of which shall be
made available to each Lender.
 
2.31    [Reserved.]
 
2.32    Incremental Revolving Commitments/Facilities. (a) The Company may from
time to time notify the Administrative Agent that certain of the Lenders
designated by the Company and/or that additional lenders shall be added to this
Agreement as Incremental Lenders with Commitments for the purpose of either
increasing the existing Revolving Commitments under any 2017 Revolving Facility
or 2019 Revolving Facility (a “Revolving Commitment Increase”) or establishing
an Incremental Revolving Facility by executing and delivering to the
Administrative Agent an Incremental Revolving Activation Notice signed by such
Lenders or such additional lenders and specifying (i) the respective Incremental
Revolving Commitments of such Incremental Lenders, (ii) the applicable
Incremental Revolving Facility Closing Date or Revolving Commitment Increase
Date, and (iii) with respect to any Incremental Revolving Facility (A) the
applicable Incremental Revolving Loan Maturity Date, (B) the Currency or
Currencies or Brazilian Real or Chinese Renminbi available under such
Incremental Revolving Facility, (C) the borrower(s) thereunder (which may be the
Company and any

61

--------------------------------------------------------------------------------

 

Subsidiary Borrowers), (D) the Applicable Margin and other fees applicable to
Incremental Revolving Loans and other extensions of credit to be made available
under such Incremental Revolving Facility, and (E) any additional terms
applicable to such Incremental Revolving Facility, including the borrowing
procedures related thereto (in each case, as agreed between the Company and the
Incremental Lenders providing such Incremental Revolving Loans), and otherwise
duly completed; provided that (1) after giving effect to such Revolving
Commitment Increase or Incremental Revolving Facility (including the incurrence
of any Incremental Revolving Loans on the applicable Revolving Commitment
Increase Date or Incremental Revolving Facility Closing Date and use of proceeds
thereof), (x) no Default or Event of Default shall be continuing, (y) [Reserved]
and (z) the aggregate amount of Revolving Commitments shall not exceed
$15,000,000,000, (2) the Incremental Revolving Loan Maturity Date applicable to
such Incremental Revolving Facility shall be no earlier than the Revolving
Termination Date for the 2017 Revolving Commitments then in effect, and (3) if
any terms added to such Incremental Revolving Facility pursuant to the foregoing
clause (E) (other than in respect respect of interest rates, fees, call features
or premiums) are less favorable to the Company and its Subsidiaries than the
terms of this Agreement at such time, the Company and the Administrative Agent
shall have entered into amendments to this Agreement to include such additional
terms for the benefit of all Lenders hereunder.


(b)    Each Incremental Lender that is a signatory to an Incremental Revolving
Loan Activation Notice severally agrees, on the terms and conditions of this
Agreement, to make revolving credit loans (each, an “Incremental Revolving
Loan”) to the Company and/or the applicable Subsidiary Borrowers from time to
time on or after the Incremental Revolving Loan Closing Date or Revolving
Commitment Increase Date specified in such Incremental Revolving Loan Activation
Notice in an aggregate principal amount outstanding at any time up to but not
exceeding the amount of the Incremental Revolving Commitment of such Incremental
Lender specified in such Incremental Revolving Loan Activation Notice, subject
to the terms of this Agreement and the applicable Incremental Revolving Loan
Activation Notice. Nothing in this Section 2.32 shall be construed to obligate
any Lender to execute an Incremental Revolving Loan Activation Notice.


(c)    On any Revolving Commitment Increase Date with respect to any Revolving
Facility of any Class, in the event any Revolving Loans of such Class under the
relevant Facility of such Class are then outstanding, (i) each relevant
Incremental Revolving Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine are necessary in order to cause, after giving effect to such increased
Revolving Commitments and the application of such amounts to prepay Revolving
Loans of such Class under the relevant Facility of such Class of other relevant
Revolving Lenders under the relevant Facility of such Class, the Revolving Loans
of such Class under the relevant Facility of such Class to be held ratably by
Revolving Lenders of such Class under the relevant Facility of such Class in
accordance with their respective Revolving Commitments under the relevant
Facility of such Class after giving effect to such increase, (ii) the Company
and any relevant Subsidiary Borrower shall be deemed to have prepaid and
reborrowed all outstanding Revolving Loans of such Class under the relevant
Facility of such Class and (iii) the Company and any relevant Subsidiary
Borrower shall pay to the relevant Revolving Lenders of such Class the amounts,
if any, payable under Section 2.27 as a result of such prepayment.


(d)    Notwithstanding the terms of Section 10.1(a), the Company and the
Administrative Agent shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent believes are necessary to appropriately
include, or provide for the integration of, any Revolving Commitment Increase or
any Incremental Revolving Facility under this Agreement and matters required by
clause (3) of the proviso to Section 2.32(a).


        

62

--------------------------------------------------------------------------------

 

2.33    Revolving Termination Date Extension. (a) The Company may at any time
and from time to time, by notice to the Administrative Agent, request a one-year
or two-year extension of the Revolving Termination Date with respect to the 2017
Revolving Facilities or the 2019 Revolving Facilities, as the case may be, and,
at the Company’s option, amend the Applicable Margins for the applicable
Revolving Facilities in connection with such request; provided that no Default
or Event of Default has occurred and is continuing as of the date of such
request. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Revolving Lender under the applicable Revolving Facilities thereof.
Each Revolving Lender under such Revolving Facilities shall respond to such
request in writing within 30 calendar days after such request and any failure of
a Revolving Lender to respond shall be deemed to be a denial of such request. If
the Majority Facility Lenders with respect to such Revolving Facilities agree to
such extension, the Revolving Termination Date with respect to such Revolving
Facilities shall be extended to the date specified in the Company’s extension
request and with the amended Applicable Margin, if any, specified in such
extension request subject, with respect to each Non-Extending Lender, to the
provisions of Section 2.33(b).


(b)    If any Revolving Lender under the 2017 Revolving Facilities or the 2019
Revolving Facilities, as the case may be, does not consent to any extension
request pursuant to Section 2.33(a) (a “Non-Extending Lender”) but the Majority
Facility Lenders with respect to such Revolving Facilities agree to such
extension (each such Lender, an “Extending Lender”), then (i) the Revolving
Termination Date for each Extending Lender in respect of such Revolving
Facilities shall be extended to the date specified in the Company’s extension
request and, if applicable, the Applicable Margins amended with respect to the
Extending Lenders only and (ii) the Revolving Commitments of each Non-Extending
Lender and the existing Applicable Margins shall, subject to the terms of
Section 2.29, continue until the Revolving Termination Date for such
Non-Extending Lender in effect prior to such extension.


(c)    Notwithstanding the terms of Section 10.1(a), the Company and the
Administrative Agent shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent believes are necessary to appropriately
reflect, or provide for the integration of, any extension of a Revolving
Termination Date or change in Applicable Margins pursuant to this Section 2.33.


SECTION 3. LETTERS OF CREDIT


3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the Applicable Domestic
Revolving Lenders set forth in Section 3.4(a), agrees to issue letters of credit
and, with the consent of such Issuing Lender, letters of guarantee (each a
“Letter of Credit”) for the account of the Company, any Domestic Subsidiary
Borrower or any other Subsidiary on any Business Day during the Revolving
Commitment Period in respect of the 2019 Domestic Revolving Commitments in such
form as may be reasonable and customary for the purpose thereof; provided that
(i) no Issuing Lender shall issue any Letter of Credit if, after giving effect
to such issuance, (A) the Outstanding Amount of all Letters of Credit issued by
such Issuing Lender would exceed such Issuing Lender’s L/C Commitment then in
effect, (B) the aggregate amount of the Applicable Available Domestic Revolving
Commitments would be less than zero, (C) the Outstanding Amount of all Letters
of Credit would exceed the L/C Sublimit then in effect, (D) [Reserved], (E) the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments then in effect or (F) the Total 2019 Revolving Extensions of Credit
would exceed the Total 2019 Revolving Commitments and (ii) the Company shall be
a co-applicant, and jointly and severally liable with respect to, each Letter of
Credit issued for the account of a Subsidiary that is not a Subsidiary Borrower.
Each Letter of Credit shall (x) be denominated in Dollars or, if agreed by the
Issuing Lender, any Optional Currency and (y)

63

--------------------------------------------------------------------------------

 

expire no later than the date that is one year after the latest Revolving
Termination Date in effect at the time such Letter of Credit is issued (or such
later date as the relevant Issuing Lender shall agree).


(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.


3.2    Procedure for Issuance of Letter of Credit. The Company or any Subsidiary
Borrower may from time to time request that any Issuing Lender issue a Letter of
Credit by delivering to such Issuing Lender at its address for notices specified
herein an Application therefor, completed to the reasonable satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the relevant Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the relevant Issuing Lender and the Company or
relevant Subsidiary Borrower. The relevant Issuing Lender shall furnish a copy
of such Letter of Credit to the Company or relevant Subsidiary Borrower promptly
following the issuance thereof. The relevant Issuing Lender shall promptly
furnish to the Administrative Agent notice of the issuance of each Letter of
Credit (including the amount thereof). No Issuing Lender shall issue any Letter
of Credit in the period commencing on the first Business Day after it receives
written notice from the Administrative Agent that one or more of the conditions
precedent contained in Section 5.2 shall not on such date be satisfied, and
ending when such conditions are satisfied. The Administrative Agent shall
immediately notify the Issuing Lenders upon becoming aware that such conditions
in Section 5.2 are thereafter satisfied. The Issuing Lenders shall not otherwise
be required to determine that, or take notice whether, the conditions precedent
set forth in Section 5.2 have been satisfied in connection with the issuance of
any Letter of Credit.


3.3    Fees and Other Charges. The Company will pay a fee (the “Letter of Credit
Fee”) for the account of each L/C Participant with respect to its 2019 Domestic
Revolving Percentage of the average daily undrawn and unexpired amount of all
outstanding Letters of Credit during each Fee Payment Period at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurocurrency Loans
under the applicable Domestic Revolving Facility, shared ratably among the 2019
Domestic Revolving Lenders, payable in arrears for each Fee Payment Period on
the related Fee Payment Date. In addition, the Company shall pay a fronting fee
in an amount agreed separately with each Issuing Lender on the average daily
undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender (other than any Existing Letter of Credit) during each Fee Payment
Period, payable in arrears for each Fee Payment Period on the related Fee
Payment Date. For the purposes of the foregoing calculations, the average daily
undrawn and unexpired amount of any Letter of Credit denominated in an Optional
Currency for any Fee Payment Period shall be calculated by multiplying (i) the
average daily undrawn and unexpired amount of such Letter of Credit (expressed
in the Optional Currency in which such Letter of Credit is denominated) by (ii)
the Exchange Rate for each such Optional Currency in effect on the first
Business Day of the related Fee Payment Period or by such other method that the
Administrative Agent and the Company may agree.


3.4    L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account

64

--------------------------------------------------------------------------------

 

and risk an undivided interest equal to such L/C Participant’s 2019 Domestic
Revolving Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued, and the amount of each draft paid,
by such Issuing Lender thereunder. Each L/C Participant agrees with each Issuing
Lender that, if a draft is paid under any Letter of Credit issued by such
Issuing Lender for which the Issuing Lender is not reimbursed in full by the
Company or other applicant in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s 2019 Domestic Revolving Percentage, in each case of the Dollar
Equivalent amount of such draft, or any part thereof, that is not so reimbursed
(calculated, in the case of any Letter of Credit denominated in an Optional
Currency, as of the Reimbursement Date therefor). Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
any Issuing Lender, the Company, any Subsidiary Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the condition (financial or otherwise)
of the Company or any Subsidiary Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Company, any Subsidiary Borrower, any other Loan
Party or any other L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.


(b)    If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to any
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to any Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
relevant Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the 2019 Domestic Revolving
Facility. A certificate of the relevant Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.


(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Company or
other applicant or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.


(d)    Each L/C Participant irrevocably agrees that, on the Tenth Amendment
Effective Date, such L/C Participant’s undivided interest in respect of Letters
of Credit then outstanding, and unreimbursed drafts paid under any Letter of
Credit, shall be redetermined as if such outstanding Letters of Credit had been
issued as of such date and shall be equal to such L/C

65

--------------------------------------------------------------------------------

 

Participant’s 2019 Domestic Revolving Percentage of the L/C Obligations in
respect of such Letters of Credit as of such date. If a draft is paid on any
date thereafter under any Letter of Credit issued by any Issuing Lender for
which such Issuing Lender is not reimbursed in full by the Company or other
applicant in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender an amount equal to such L/C Participant’s 2019
Domestic Revolving Percentage then in effect of the Dollar Equivalent amount of
such draft, or any part thereof, that is not so reimbursed; provided, however,
that at no time shall such L/C Participant’s Domestic Revolving Extensions of
Credit in respect of the 2019 Domestic Revolving Facility exceed its 2019
Domestic Revolving Commitments. For the avoidance of doubt, the redetermination
provided for in this Section 3.4(d) shall not be subject to the satisfaction of
the conditions precedent set forth in Section 5.2.


3.5    Reimbursement Obligation of the Company. If any draft is paid under any
Letter of Credit, the Company or other applicant shall reimburse the Issuing
Lender for the amount of the draft so paid, not later than 3:00 P.M., New York
City time on the Business Day immediately following the day that the Company
receives notice of payment of such draft (such date, the “Reimbursement Date”).
Each such payment shall be made to the relevant Issuing Lender at its address
for notices referred to herein in Dollars or the applicable Optional Currency
and in immediately available funds; provided that, in the case of any Letter of
Credit denominated in an Optional Currency, if such payment, or obligation to
make such payment, in an Optional Currency would subject the Administrative
Agent, the relevant Issuing Bank or any Domestic Revolving Lender to any stamp
duty, ad valorem charge or any similar tax that would not be payable if such
payment were paid or required to be paid in Dollars, the Company or the relevant
Subsidiary Borrower shall, at its option, (A) pay the amount of such tax to the
Administrative Agent, the relevant Issuing Lender or the relevant Lender or (B)
pay the Dollar Equivalent of such draft (calculated as of the Reimbursement
Date); provided, further that if such payment is not made on the applicable
Reimbursement Date the obligation to pay such draft shall be permanently
converted into an obligation to pay the Dollar Equivalent amount of such draft
(calculated as of such Reimbursement Date). Interest shall be payable on any
such amounts from the Reimbursement Date until payment in full at the rate set
forth in Section 2.21(g).


3.6    Obligations Absolute. The obligations of the Company and any relevant
Subsidiary Borrower under this Section 3 shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Company or such Subsidiary Borrower, as the case may
be, may have or have had against any Issuing Lender, any beneficiary of a Letter
of Credit or any other Person. The Company and each relevant Subsidiary Borrower
also agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and the Reimbursement Obligations under Section 3.5 of the
Company and any relevant Subsidiary Borrower shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Company or such
Subsidiary Borrower, as the case may be, and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Company or such Subsidiary, as the case may be,
against any beneficiary of such Letter of Credit or any such transferee. No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. The Company and each relevant Subsidiary Borrower agrees
that any action taken or omitted by any Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Company or such Subsidiary Borrower and shall not result in any liability of
such Issuing Lender to the Company or such Subsidiary Borrower.

66

--------------------------------------------------------------------------------

 

3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the relevant Borrower or relevant Subsidiary Borrower of the date and amount
thereof. The responsibility of the relevant Issuing Lenders to the Company or
relevant Subsidiary Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.


3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.


3.9    Existing Letters of Credit. On and as of the Closing Date the letters of
credit and letters of guarantee set forth on Schedule 3.9 (the “Existing Letters
of Credit”) will constitute Letters of Credit under this Agreement and for the
purposes hereof will be deemed to have been issued for the account of the
Company on the Closing Date and each issuer thereof shall be deemed to be an
Issuing Lender hereunder solely for the purposes of Sections 3.3, 3.4, 3.5, 3.6,
3.7, 3.8 and 3.10 (whether or not such issuer is otherwise an Issuing Lender
hereunder).
 
3.10    Collateral. The Company may at its option at any time and from time to
time Collateralize any Letter of Credit (with the consent of the relevant
Issuing Lender). In addition, on or prior to the date that is five Business Days
prior to the Revolving Termination Date in respect of 2019 Domestic Revolving
Commitments then in effect, the Company shall (or shall cause the relevant
Subsidiary to) Collateralize any Letter of Credit with an expiration date
occurring after such Revolving Termination Date. Any Letter of Credit that is
Collateralized as provided in this Section 3.10 shall cease to be a “Letter of
Credit” outstanding hereunder effective on the date of such Collateralization
and, accordingly, the rights and obligations of Domestic Revolving Lenders in
respect thereof (including pursuant to Section 3.4) shall terminate.


3.11    New Issuing Lenders; L/C Commitments. (a) The Company may from time to
time (i) terminate any Issuing Lender as an Issuing Lender hereunder (on a
prospective basis only) for any reason upon written notice to the Administrative
Agent and such Issuing Lender, (ii) add additional Issuing Lenders hereunder and
(iii) increase or decrease the L/C Commitment of any existing Issuing Lender. If
the Company shall decide to add a new Issuing Lender under this Agreement, then
the Company may appoint from among the 2019 Revolving Lenders (or an Applicable
Lending Office thereof) a new Issuing Lender, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), whereupon
such new issuer of Letters of Credit shall be granted the rights, powers and
duties of an Issuing Lender hereunder, and the term “Issuing Lender” shall mean
such new issuer of Letters of Credit effective upon such appointment. The
acceptance of any appointment as an Issuing Lender hereunder in accordance with
this Agreement or an increase of the L/C Commitment of any existing Issuing
Lender, shall be evidenced by an agreement entered into by such new issuer of
Letters of Credit or existing Issuing Lender, as applicable, in a form
reasonably satisfactory to such Issuing Lender, the Company and the
Administrative Agent and, from and after the effective date of such agreement,
such new issuer of Letters of Credit shall become an “Issuing Lender” hereunder
or such increased L/C Commitment shall become effective. After the termination
of an Issuing Lender hereunder, the terminated Issuing Lender shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Lender under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such replacement or termination, but
shall not issue additional Letters of Credit. The Administrative Agent shall
promptly notify the Lenders of the effectiveness of any replacement or addition
of an Issuing Lender, or any changed L/C Commitment pursuant to this
Section 3.11.
    

67

--------------------------------------------------------------------------------

 

(b)    Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by an Applicable Lending Office thereof, in which
case, such Applicable Lending Office shall be an “Issuing Lender” hereunder.


SECTION 4.REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Agreement and to make the Loans and
issue or participate in the Letters of Credit and make other extensions of
credit hereunder the Company hereby represents and warrants to each Lender that:
4.1    Financial Condition. The consolidated financial statements of the Company
included in its Annual Report on Form 10-K/A, for the twelve-month period ended
December 31, 2005 (the “2005 10-K”) and in its Quarterly Report on Form 10-Q for
the three- and nine-month periods ended September 30, 2006 (the “Third Quarter
2006 10-Q”), each as amended on or before the Closing Date and filed with the
SEC, present fairly, in all material respects, in accordance with GAAP, the
financial condition and results of operations of the Company and its
Subsidiaries as of, and for, (a) the twelve-month period ended on December 31,
2005 and (b) the three- and nine-month periods ended September 30, 2006,
respectively; provided that the foregoing representation shall not be deemed to
have been materially incorrect if, in the event of a subsequent restatement of
such financial statements, the changes reflected in such restatement(s) are not
materially adverse to the rights and interests of the Lenders under the Loan
Documents (taking into account the creditworthiness of the Company and its
Subsidiaries, taken as a whole, at such time).


4.2    No Change. Between the date of filing with the SEC of the Third Quarter
2006 10-Q and the Closing Date, there has been no development or event which has
had a Material Adverse Effect.


4.3    Existence. Each Loan Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has the
power and authority to conduct the business in which it is engaged and (c) is
duly qualified and in good standing in each jurisdiction where it is required to
be so qualified and in good standing, except to the extent all failures with
respect to the foregoing clauses (a), (b) and (c) could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.


4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority to execute, deliver and perform its obligations
under each Loan Document to which it is a party and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
thereof and has duly executed and delivered each Loan Document to which it is a
party and each such Loan Document constitutes a legal, valid and binding
obligation of such Person enforceable against each such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Loan Party, except to the extent all
such violations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

68

--------------------------------------------------------------------------------

 

4.6    Litigation. Except as set forth, or contemplated, in the 2005 10-K, the
Quarterly Report on Form 10-Q/A of the Company for the three-month period ended
March 31, 2006 filed with the SEC, the Quarterly Report on Form 10-Q/A of the
Company for the three- and six-month periods ended June 30, 2006 filed with the
SEC, the Third Quarter 2006 10-Q or the Current Report on Form 8-K of the
Company dated December 5, 2006 filed with the SEC, no litigation, investigation,
proceeding or arbitration is pending, or to the best of the Company’s knowledge,
is threatened against the Company or any Significant Guarantor as of the Closing
Date that could reasonably be expected to have a Material Adverse Effect.


4.7    No Default. As of the Closing Date, neither the Company nor any
Significant Guarantor is in default under any of its material Contractual
Obligations, except where such default could not reasonably be expected to have
a Material Adverse Effect.
 
4.8    [Reserved.]


4.9    Intellectual Property. As of the Closing Date, the Company and each
Initial Subsidiary Guarantor own, or are licensed to use, all Intellectual
Property necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to own or be
licensed could not reasonably be expected to have a Material Adverse Effect.


4.10    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of Regulation T, U or X of the Board.


4.11    ERISA. Each Plan, the Company and its Subsidiaries are in compliance
with all material provisions of ERISA and all material applicable provisions of
the Code, except to the extent that all failures to be in compliance could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.


4.12    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
  
4.13    Initial Subsidiary Guarantors. As of the Tenth Amendment Effective Date,
the information set forth on Schedule 1.1D is true and correct in all material
respects.


4.14    Sanctions. The Company has implemented and maintains in effect corporate
policies reasonably designed to promote compliance by the Company, its
Subsidiaries and their respective employees with applicable laws administered by
and regulations promulgated or issued by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”). Neither the Company nor any of its
Subsidiaries is included on the Specially Designated Nationals and Blocked
Persons List (the “SDN List”) maintained by OFAC or has a physical place of
business, or is organized or resident, in Cuba, Iran, North Korea, Sudan, or
Syria. The Company and its Subsidiary Borrowers will not knowingly use the
proceeds of the Loans to fund any activities or business (i) of or with any
individual or entity that is included on the SDN List or (ii) in, or with the
government of, any country that is the subject of comprehensive territorial
sanctions administered by OFAC (a “Sanctioned Country”), except in the case of
(i) or (ii), to the extent licensed or otherwise authorized under U.S. law.
Notwithstanding the foregoing, if any country, including Cuba, Iran, North
Korea, Sudan, or Syria, shall no longer be the subject of comprehensive
territorial sanctions administered by OFAC, then it shall not be considered a
Sanctioned Country for purposes hereof and the provisions of this Section 4.14
shall no longer apply with respect to that country.
        

69

--------------------------------------------------------------------------------

 

4.15    Environmental Laws. The Company is in compliance in all material
respects with all applicable Environmental Laws, except to the extent failure to
comply would not reasonably be expected to have a Material Adverse Effect.


SECTION 5.CONDITIONS PRECEDENT


5.1    [Reserved.]
 
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan and the agreement of any Issuing Lender to issue any Letter of
Credit (or amendment thereto increasing the face amount thereof) requested to be
made or issued by it on any date (including its initial extension of credit) is
subject to the satisfaction of the following conditions precedent as of the date
of such Loan or the date of any request to issue (or amend to increase the face
amount of) such Letter of Credit:


(a)Representations and Warranties. Each of the representations and warranties
made by the Company in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent such representations and warranties relate to an
earlier date (including those set forth in Sections 4.2, 4.6, 4.7, 4.9 and
4.13), in which case, such representations and warranties shall have been true
and correct in all material respects as of such earlier date).


(b)No Event of Default. No Event of Default shall have occurred and be
continuing on such date, before and after giving effect to the extensions of
credit requested to be made on such date and the use of proceeds thereof.


(c)No Pro Forma Default. No Default shall be continuing after giving effect to
the extensions of credit requested to be made on such date and the use of
proceeds thereof; provided that, if any Default has occurred and is continuing
on such date prior to the application of such proceeds, the Company shall have
identified such Default in the request for such extension of credit and shall
have represented to the Administrative Agent in such request that the proceeds
of such extension of credit shall be used to cure such Default prior to such
Default becoming an Event of Default.


(d)[Reserved.]


(e)No Subsidiary Borrower Bankruptcy Events. With respect to any Loan made to or
Letter of Credit issued for the account of any Subsidiary Borrower, (i) such
Subsidiary Borrower shall not have (A) commenced any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) made a general assignment
for the benefit of its creditors; or (ii) there shall not be commenced against
such Subsidiary Borrower any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days.

70

--------------------------------------------------------------------------------

 

Each borrowing, or issuance of a Letter of Credit (or amendment thereto
increasing the face amount thereof) hereunder shall constitute a representation
and warranty by the Company as of the date of such borrowing or the date of such
issuance of a Letter of Credit, that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.AFFIRMATIVE COVENANTS


The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit or Acceptance remains outstanding or any Loan, Reimbursement
Obligations, interest or fee payable hereunder is owing to any Lender:
6.1    Company Financial Statements. The Company shall deliver to the
Administrative Agent, audited annual financial statements and unaudited
quarterly financial statements of the Company within 15 days after the Company
is required to file the same with the SEC pursuant to Section 13 or Section
15(d) of the Exchange Act (or, if the Company is not required to file annual
financial statements or unaudited quarterly financial statements with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act, then within 15 days
after the Company would be required to file the same with the SEC pursuant to
Section 13 or Section 15(d) of the Exchange Act if it had a security listed and
registered on a national securities exchange); provided, that the foregoing time
period shall automatically be extended to the earlier of (a) the date that is
five days prior to the date of the occurrence of any “event of default” (or any
comparable term) under any of the Existing Notes as a result of the failure by
the Company to provide annual or quarterly financial statements to the extent
required under the related Existing Notes Indenture and (b) in the case of
audited annual financial statements, within 240 days after the end of the
Company’s fiscal year, and in the case of unaudited quarterly financial
statements, within 220 days after the end of each of the first three quarterly
periods of each fiscal year; provided, further, that such financial statements
shall be deemed to be delivered upon the filing with the SEC of the Company’s
Form 10-K or Form 10-Q for the relevant fiscal period.


6.2    [Reserved.]
 
6.3    Compliance Certificates. The Company shall deliver to the Administrative
Agent concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, no Default or Event of
Default has occurred and is continuing as of the date of such certificate,
except as specified in such certificate, and (ii) unless the Total Available
Revolving Commitment (including any unused commitment under any Incremental
Revolving Facility or any Permitted Additional Senior Facility) is equal to or
greater than $4,000,000,000, containing a calculation of Available Liquidity as
of the last day of the fiscal period covered by such financial statements.


6.4    Maintenance of Business; Existence. The Company will continue to engage
primarily in the automotive business and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable actions to maintain
all rights necessary for the normal conduct of its business, except to the
extent that failure to do so would not have a Material Adverse Effect.


6.5    Maintenance of Property; Insurance. The Company will, and will cause each
Significant Guarantor to, maintain, as appropriate, with insurance companies
that the Company believes (in the good faith judgment of the management of the
Company) are financially sound and responsible at the time the relevant coverage
is placed or renewed, insurance in amounts (after giving effect to any
self-insurance which the Company believes (in the good faith judgment of
management of the Company) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and

71

--------------------------------------------------------------------------------

 

with such risk retentions) as the Company believes (in the good faith judgment
of the management of the Company) are reasonable in light of the size and nature
of its business.


6.6    Notices. Promptly upon a Responsible Officer of the Company becoming
aware thereof, the Company will give notice to the Administrative Agent of the
occurrence of any Default or Event of Default. Each notice pursuant to this
Section shall be accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action the
Company or the relevant Subsidiary proposes to take with respect thereto.


6.7    New Guarantee. (a) Within 30 days after any Guarantee Reinstatement Date,
the Company shall deliver, or cause to be delivered, to the Administrative Agent
the New Guarantee, executed and delivered by (i) each Principal Domestic
Subsidiary and (ii) each Initial Subsidiary Guarantor that is then a Domestic
Subsidiary and not a Foreign Subsidiary Holding Company, together with customary
secretary’s certificates, resolutions and legal opinions.


(b)    During any New Guarantee Requirement Period, within 30 days after the
formation or acquisition of any Principal Domestic Subsidiary (or the making of
a single investment or a series of related investments having a value
(determined by reference to Net Book Value, in the case of an investment of
assets) of $500,000,000 or more in the aggregate by the Company or a Principal
Domestic Subsidiary, directly or indirectly, in a Domestic Subsidiary (other
than an Excluded Subsidiary) that is not a Principal Domestic Subsidiary that
results in such Domestic Subsidiary becoming a Principal Domestic Subsidiary),
the Company shall (or shall cause the relevant Subsidiary to), unless a
Guarantee Release Date shall have occurred prior to such 30th day, cause such
Principal Domestic Subsidiary (or Domestic Subsidiary receiving such
investment(s)) to become a party to the New Guarantee.


(c)    The Company shall use its commercially reasonable efforts, during any New
Guarantee Requirement Period, to cause any domestic joint venture that is an
Excluded Subsidiary pursuant to clause (e) of the definition of “Excluded
Subsidiary” but that would otherwise be a Principal Domestic Subsidiary and in
which the Company directly or indirectly owns at least 80% of the voting or
economic interest, to become a New Guarantor (it being understood that such
efforts shall not require any economic or other significant concession with
respect to the terms of such joint venture arrangements).


SECTION 7.NEGATIVE COVENANTS


The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit or Acceptance remains outstanding or any Loan, Reimbursement
Obligations, interest or fee payable hereunder is owing to any Lender:
7.1    [Reserved.]
 
7.2    Available Liquidity. The Company shall not permit Available Liquidity to
be less than $4,000,000,000 at any time.


7.3    Liens. (a) [Reserved.]


(b)    The Company will not, and will not permit (i) any Initial Subsidiary
Guarantor that is then a Domestic Subsidiary and not a Foreign Subsidiary
Holding Company or (ii) any Principal Domestic Subsidiary to, create, incur,
assume or suffer to exist any Lien upon any of its assets except Permitted
Liens.
        

72

--------------------------------------------------------------------------------

 

7.4    [Reserved.]


7.5    Asset Sale Restrictions.
 
(a)    [Reserved.]


(b)    [Reserved.]


(c)    [Reserved.]


(d)    Ford Motor Credit. The Company shall not permit any Disposition or
issuance of the Capital Stock of FMCC that results in the Company owning,
directly or indirectly, less than 49% of the outstanding Capital Stock of FMCC.


(e)    [Reserved.]


(f)    Principal Trade Names. The Company shall not Dispose of any Principal
Trade Name.


(g)    [Reserved.]


(h)    [Reserved.]


(i)    [Reserved.]


(j)    All or Substantially All Assets. The Company shall not, nor shall it
permit its Significant Guarantors to, Dispose of all or substantially all of the
assets of the Company and its Subsidiaries, on a consolidated basis, other than
pursuant to a transaction permitted under Section 7.7(a).


Notwithstanding anything in this Section 7.5 to the contrary, any Disposition
described in this Section 7.5 shall be permitted if such Disposition is to the
Company or any Subsidiary Guarantor. In addition it is understood that the
Company and its Subsidiaries may otherwise Dispose of their assets except to the
extent expressly restricted pursuant to this Section 7.5 and Sections 7.7 and
7.9.
7.6    [Reserved.]
 
7.7    Fundamental Changes. (a) The Company will not merge or consolidate with
any other Person unless no Default or Event of Default is continuing after
giving effect to such transaction and (i) it shall be the continuing entity or
(ii) (A) the Person formed by or surviving such merger or consolidation shall be
an entity organized or existing under the laws of the United States, any state
thereof, or the District of Columbia that expressly assumes all the obligations
of the Company under the Loan Documents pursuant to a supplement or amendment to
this Agreement and each other Loan Document reasonably satisfactory to the
Administrative Agent, (B) during any New Guarantee Period, each New Guarantor
reaffirms its obligations under the Loan Documents and (C) the Administrative
Agent shall have received an opinion of counsel reasonably satisfactory to the
Administrative Agent and consistent with the opinions delivered on the Closing
Date with respect to the Company.


(b)    No Significant Guarantor shall merge or consolidate with any other Person
unless (i) the Company or another Subsidiary Guarantor shall be the continuing
entity or (ii) in connection with an asset sale permitted by Section 7.5.
        

73

--------------------------------------------------------------------------------

 

7.8    Negative Pledge. The Company will not itself, and will not permit any
Manufacturing Subsidiary to, incur, issue, assume, guarantee or suffer to exist
any notes, bonds, debentures or other similar evidences of indebtedness for
money borrowed (notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed being herein called “Debt”), secured by pledge
of, or mortgage or lien on, any Principal Domestic Manufacturing Property of the
Company or any Manufacturing Subsidiary, or any shares of stock of or Debt of
any Manufacturing Subsidiary (such mortgages, pledges and liens being
hereinafter called “Pledge” or “Pledges”), without effectively providing that
the Obligations (together with, if the Company shall so determine, any other
Debt of the Company or of such Manufacturing Subsidiary then existing or
thereafter created ranking equally with the Obligations) shall be secured
equally and ratably with (or prior to) such secured Debt, so long as such
secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Debt so secured plus all Attributable Debt
of the Company and its Manufacturing Subsidiaries in respect of Sale and
Leaseback Transactions would not exceed 5% of the Consolidated Net Tangible
Automotive Assets; provided, however, that this Section 7.8 shall not apply to
Debt secured by:


(a)    Pledges of property of, or on any shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;


(b)    Pledges in favor of the Company or any Manufacturing Subsidiary;


(c)    Pledges in favor of any governmental body to secure progress, advance or
other payments pursuant to any contract or provision of any statute;


(d)    Pledges of property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or to
secure any Debt incurred prior to, at the time of, or within 60 days after, the
acquisition of such property or shares or Debt for the purpose of financing all
or any part of the purchase price thereof; and


(e)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), as a whole or in part, of any Pledge referred to in the
foregoing clauses (a) to (d), inclusive; provided, however, that such extension,
renewal or replacement Pledge shall be limited to all or a part of the same
property, shares of stock or Debt that secured the Pledge extended, renewed or
replaced (plus improvements on such property).


7.9    Sales and Leasebacks. The Company will not itself, and it will not permit
any Manufacturing Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including the Company or any
Manufacturing Subsidiary) or to which any such lender or investor is a party,
providing for the leasing by the Company or a Manufacturing Subsidiary for a
period, including renewals, in excess of three years of any Principal Domestic
Manufacturing Property which has been or is to be sold or transferred by the
Company or such Manufacturing Subsidiary to such lender or investor or to any
person to whom funds have been or are to be advanced by such lender or investor
on the security of such Principal Domestic Manufacturing Property (herein
referred to as a “Sale and Leaseback Transaction”) unless either:


(a)    the Company or such Manufacturing Subsidiary could create Debt secured by
a mortgage pursuant to Section 7.8 on the Principal Domestic Manufacturing
Property to be leased in an amount equal to the Attributable Debt with respect
to such Sale and Leaseback Transaction without equally and ratably securing the
Obligations; or
    

74

--------------------------------------------------------------------------------

 

(b)    the Company, within 120 days after the sale or transfer shall have been
made by the Company or by a Manufacturing Subsidiary, applies an amount equal to
the greater of:


(i)the net proceeds of the sale of the Principal Domestic Manufacturing Property
leased pursuant to such arrangement; or


(ii)the fair market value of the Principal Domestic Manufacturing Property so
leased at the time of entering into such arrangement (as determined by any two
of the following: the Chairman of the Board of the Company, its President, any
Executive Vice President of the Company, any Group Vice President of the
Company, any Vice President of the Company, its Treasurer or its Controller);


to the retirement of Funded Debt of the Company; provided, however, that the
amount to be applied to the retirement of Funded Debt of the Company shall be
reduced by the principal amount of Funded Debt voluntarily retired by the
Company within 120 days after such sale.
SECTION 8.EVENTS OF DEFAULT


If any of the following events shall occur and be continuing:
(a)the Company (or the relevant Subsidiary Borrower) shall fail to pay (i) any
principal of any Loan, any Acceptance Obligation or any Acceptance Equivalent
Loan when due, (ii) any interest, facility fee, Letter of Credit Fee, Acceptance
Fee or any Reimbursement Obligation hereunder for a period of five Business Days
after the same becomes due and payable or (iii) any other amount due and payable
under any Loan Document for 30 days after receipt of notice of such failure by
the Company from the Administrative Agent (other than, in the case of amounts in
this clause (iii), any such amount being disputed by the Company in good faith);
or


(b)any representation or warranty made or deemed made by the Company in any Loan
Document or any certified statement furnished by the Company, shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made or furnished; or


(c)the Company or, during any New Guarantee Period, any Significant New
Guarantor shall default in the observance or performance of (i) its agreements
in Section 6.1, (ii) its agreements in Section 7.2 for a period of 20
consecutive days or (iii) any other agreement contained in this Agreement or any
other Loan Document and, with respect to clause (iii) only, such default shall
continue unremedied for a period of 30 days after notice thereof to the Company
from the Administrative Agent; or


(d)the Company or, during any New Guarantee Period, any Significant New
Guarantor shall (i) default in making any payment of any principal of any
Indebtedness or any Guarantee Obligation in respect of Indebtedness beyond the
period of grace, if any; or (ii) default in making any payment of any interest
on any such Indebtedness or Guarantee Obligation, in each case beyond the period
of grace, if any; provided, that a default, event or condition described in
clause (i) or (ii) of this paragraph (d) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i) or (ii) of this paragraph (d)
shall have occurred and be continuing with respect to Indebtedness or any such
Guaranty Obligation the aggregate outstanding principal amount of which exceeds
$1,000,000,000; or

75

--------------------------------------------------------------------------------

 

(e)any Permitted Additional Senior Facilities or any other Indebtedness issued
or guaranteed by the Company or, during any New Guarantee Period, any
Significant New Guarantor with an aggregate outstanding principal amount of
$1,000,000,000 or more shall have been accelerated by the holders thereof as a
result of a default thereunder; or


(f)(i) the Company, FMCC, Ford Canada or, during any New Guarantee Period, any
Significant New Guarantor shall (A) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Company, FMCC, Ford Canada or, during any New Guarantee Period, any Significant
New Guarantor any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 90 days; or


(g)(i) any Plan shall fail to satisfy the minimum funding standard required for
any plan year or part thereof or a waiver of such standard or extension of any
amortization period has been sought and rejected under Section 412 of the Code;
(ii) any Plan is or shall have been terminated or is the subject of termination
proceedings under ERISA; (iii) the PBGC shall have terminated a Plan or
appointed a trustee to administer any Plan; (iv) any Plan shall have an
accumulated funding deficiency which has not been waived; or (v) the Company or
any Commonly Controlled Entity has incurred a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code; and (b) any of the foregoing
has had a Material Adverse Effect; or


(h)one or more judgments or decrees shall be entered in the United States
against the Company or, during any New Guarantee Period, any Significant New
Guarantor that is not vacated, discharged, satisfied, stayed or bonded pending
appeal within 60 days, and involves a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not denied coverage) of
either (a) $100,000,000 or more, in the case of any single judgment or decree or
(b) $200,000,000 or more in the aggregate; or


(i)[Reserved.]


(j)the guarantee of the Company contained in the Guarantee or, during any New
Guarantee Period, the guarantee of any Significant New Guarantor under the New
Guarantee, shall cease to be in full force and effect; or


(k)the occurrence of a Change of Control;


then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans and Acceptances (with
accrued interest thereon) and all other amounts owing to the Lenders under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required

76

--------------------------------------------------------------------------------

 

Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Company declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company,
declare the Loans and Acceptances (with accrued interest thereon) and all other
amounts owing to the Lenders under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Company or the relevant Subsidiary
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit (calculated, in the case of Letters
of Credit denominated in Optional Currencies, at the Dollar Equivalent thereof
on the date of acceleration). Amounts held in such cash collateral account shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Company and any Subsidiary Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Company and any Subsidiary Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Company or such Subsidiary Borrower (or such other Person as may be lawfully
entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Company and each Subsidiary Borrower.
Whenever the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement shall have become immediately due and payable
in accordance with clause (A) or clause (B) above, each Specified Currency Loan
shall be converted automatically into Dollars at the Exchange Rate in effect on
date the Loans shall become so due and payable; provided, further that any
Specified Currency Loan held by any Lender that is not paid in full on the
Revolving Termination Date for such Lender shall be converted automatically into
Dollars at the Exchange Rate in effect on such Revolving Termination Date.
SECTION 9.THE AGENTS


9.1    Appointment. (a) Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.


(b)    [Reserved.]

77

--------------------------------------------------------------------------------

 

9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in‑fact
selected by it with reasonable care.


9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys‑in‑fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.


9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, e-mail, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Company), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified in this Agreement)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified in this Agreement),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.


9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified in this Agreement); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but

78

--------------------------------------------------------------------------------

 

shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.


9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither of the Agents nor any of their respective officers,
directors, employees, agents, attorneys‑in‑fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans and other extensions of
credit hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.


9.7    Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Company or any Subsidiary
Borrower and without limiting the obligation of the Company or any Subsidiary
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.


9.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, any Letter of Credit issued or participated in by it and
any other extension of credit made by it hereunder, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

79

--------------------------------------------------------------------------------

 

9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Company shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Company (such consent
not to be unreasonably withheld and, which consent, shall not be required if an
Event of Default under Section 8(a) or Section 8(f) with respect to the Company
shall have occurred and be continuing), appoint a successor Administrative
Agent, which shall be a commercial bank organized or licensed under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.


9.10    Bookrunners, Lead Arrangers, Documentation Agents and Syndication
Agents. None of the Syndication Agents or any of the bookrunners, lead
arrangers, documentation agents or the agent identified on the cover page to
this Agreement shall have any duties or responsibilities under this Agreement
and the other Loan Documents in their respective capacities as such.


SECTION 10.MISCELLANEOUS


10.1    Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
otherwise expressly provided herein. The Required Lenders and the Company (on
its own behalf and as agent on behalf of any other Loan Party party to the
relevant Loan Document) may, or, with the written consent of the Required
Lenders, the Administrative Agent and the Company (on its own behalf and as
agent on behalf of any Loan Party party to the relevant Loan Document ) may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:


(A)forgive or reduce any principal amount or extend the final scheduled date of
maturity of any Loan, Acceptance or any Reimbursement Obligation (for the
purpose of clarity each of the foregoing not to include any waiver of a
mandatory prepayment), reduce the stated

80

--------------------------------------------------------------------------------

 

rate of any interest, fee or prepayment premium payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or extend the scheduled date of any payment thereof or increase
the amount or extend the expiration date of any Lender’s Revolving Commitment,
in each case without the written consent of each Lender directly and adversely
affected thereby;


(B)eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;
 
(C)reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by or release of the Company of any of its
rights and obligations under this Agreement and the other Loan Documents (except
as otherwise provided in the Loan Documents), in each case without the written
consent of all Lenders;


(D)effect any amendment, modification or waiver that by its terms adversely
affects the rights in respect of payment of Lenders under any Revolving Facility
differently from Lenders under any other Revolving Facility without the written
consent of the Majority Facility Lenders in respect of each Revolving Facility
adversely affected thereby;


(E)[Reserved];


(F)reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility or reduce the percentage specified in the definition of
Majority Revolving Lenders without the written consent of all Revolving Lenders;


(G)after the Closing Date, amend, modify or waive any provision of Section 5.2
without the written consent of the Majority Revolving Lenders,


(H)amend, modify or waive any provision of Section 9 in a manner adverse to the
Administrative Agent without the written consent of the Administrative Agent;


(I)[Reserved];
 
(J)amend, modify or waive any provision of Section 2.11, 2.12 or 2.13 without
the written consent of each Swingline Lender;


(K)amend, modify or waive any provision of Section 3 without the written consent
of each Issuing Lender; or


(L)[Reserved];
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

81

--------------------------------------------------------------------------------

 

(b)    Notwithstanding the foregoing paragraph (a), without the consent of the
Required Lenders, but subject to any consent required by paragraphs (A) through
(K) above, (i) the terms of any Facility may be amended, modified or waived in
any manner that does not adversely affect the rights or obligations of Lenders
under any other Facility with the written consent of the Majority Facility
Lenders in respect of such Facility and (ii) the Administrative Agent and the
Company may amend, modify or supplement any provision of this Agreement or any
other Loan Document to cure any ambiguity, omission, defect or inconsistency so
long as such amendment, modification or supplement does not adversely affect the
rights or obligations of any Lender or Issuing Lender.


(c)    [Reserved.]


(d)    In addition, notwithstanding the foregoing, this Agreement may be amended
after the Closing Date without consent of the Lenders, so long as no Default or
Event of Default shall have occurred and be continuing, as follows:


(i)to designate (w) any Domestic Subsidiary of the Company as a Domestic
Subsidiary Borrower, (x) any Subsidiary of the Company organized under the laws
of Canada or any province or territory thereof as a Canadian Borrower, (y) any
Foreign Subsidiary organized or domiciled under the laws of the United Kingdom,
Sweden or Germany as a Foreign Subsidiary Borrower under the Multicurrency
Revolving Facility and (z) any Subsidiary of the Company as a Subsidiary
Borrower under a New Local Facility or any Incremental Revolving Facility upon
(A) ten Business Days prior notice to the Administrative Agent (such notice to
contain the name, primary business address and taxpayer identification number of
such Subsidiary), (B) the execution and delivery by the Company, such Subsidiary
and the Administrative Agent of a Joinder Agreement, substantially in the form
of Exhibit R (each, a “Joinder Agreement”), providing for such Subsidiary to
become a Subsidiary Borrower, (C) the agreement and acknowledgement by the
Company and, during any New Guarantee Period, each New Guarantor, that the
Guarantee or the New Guarantee, as applicable, covers the Obligations of such
Subsidiary, (D) the delivery to the Administrative Agent of corporate or other
applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary reasonably
equivalent to comparable documents delivered on the Closing Date and (E) the
delivery to the Administrative Agent of any documentation or other information
reasonably requested by the Administrative Agent and necessary to satisfy
obligations of the Lenders described in Section 10.18 or any applicable “know
your customer” or other anti-money laundering Requirement of Law; and


(ii)to remove any Subsidiary as a Subsidiary Borrower upon (A) execution and
delivery by the Company to the Administrative Agent of a written notification to
such effect, (B) repayment in full of all Loans made to such Subsidiary
Borrower, (C) repayment in full of all other amounts owing by such Subsidiary
Borrower under this Agreement and the other Loan Documents and (D) the deposit
in a cash collateral account opened by the Administrative Agent of an amount
equal to 105% of the aggregate then undrawn and unexpired amount of all Letters
of Credit issued for the account of such Subsidiary Borrower (calculated, in the
case of Letters of Credit denominated in Optional Currencies, at the Dollar
Equivalent thereof on the date of removal) (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement).


10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or

82

--------------------------------------------------------------------------------

 

three Business Days after being deposited in the mail, postage prepaid, or, in
the case of telecopy notice or electronic transmission, when received, addressed
as follows in the case of the Company and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
Company:
Ford Motor Company
One American Road
Dearborn, MI 48126
Attention: Treasurer
Telecopy: 313-322-3359
Telephone: 313-322-3533
with a copy to:
Ford Motor Company
One American Road
Dearborn, MI 48126
Attention: Secretary
Telecopy: 313-248-8713
Telephone: 313-323-2130
Administrative Agent for all
notices:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE, 19713-2107
Attention: Christine Angus
Telecopy: 302-634-4250
Telephone: 302-634-8647
with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Ave.
New York, NY 10179
Attention: Robert P. Kellas
Telecopy: 212-270-5100
Telephone: 212-270-3560
with a further copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Andrew J. Yoon
Telecopy: (212) 310-8007
Telephone: (212) 310-8689
Administrative Agent for
notices with respect to
the Multicurrency
Revolving Facility:
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf
London E14 5JP
United Kingdom
Attention: Loan Agency
Telecopy: 44 207 777 2360
Telephone: 44 207 134 8208


83

--------------------------------------------------------------------------------

 

Administrative Agent for
notices with respect to
the Canadian Revolving
Facility:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE, 19713-2107
Attention: Christine Angus
Telecopy: 302-634-4250
Telephone: 302-634-8647

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or 3 unless otherwise agreed by the Administrative Agent
and the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.


10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5    Payment of Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out‑of‑pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, the syndication of the Facilities, the consummation and
administration of the transactions contemplated hereby and thereby and any
amendment or waiver with respect thereto, including, without limitation, (i) the
reasonable fees and disbursements of Weil, Gotshal & Manges LLP and one local
counsel in each relevant jurisdiction (which, for the avoidance of doubt, may
include each jurisdiction where a Subsidiary Borrower is organized) to be shared
by the Administrative Agent and the Collateral Trustee, (ii) filing and
recording fees and expenses and (iii) the charges of Intralinks, (b) to pay or
reimburse the Administrative Agent and the Collateral Trustee for all their
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement and the other
Loan Documents, including the reasonable fees and disbursements of one primary
counsel to the Administrative Agent, which counsel shall act on behalf of all
Lenders (and if necessary or advisable one local counsel in each relevant
jurisdiction (which, for the avoidance of doubt, may include each jurisdiction
where a Subsidiary Borrower is organized) to be shared by the Administrative
Agent and the Collateral Trustee) and, in the event of any conflict of interest,
if necessary or advisable one additional local counsel in each relevant
jurisdiction to the Collateral Trustee and one additional primary counsel (and
if necessary or advisable one local counsel in each relevant jurisdiction) to
represent all Lenders (other than the Administrative Agent), (c) to pay,
indemnify or reimburse each

84

--------------------------------------------------------------------------------

 

Lender, each Issuing Lender and the Administrative Agent for, and hold each
Lender, each Issuing Lender and the Administrative Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and similar taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Issuing Lender, the Administrative Agent, their respective affiliates, and
their respective officers, directors, partners, employees, advisors, agents,
controlling persons and trustees (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (other than with respect to taxes
not specifically provided for herein, which shall be governed exclusively by
Section 2.26 or with respect to the costs, losses or expenses which are of the
type covered by Section 2.25 or Section 2.27) with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Company or any of its Subsidiaries and the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Company shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from the gross negligence or willful misconduct
of, or material breach of the Loan Documents by, such Indemnitee, any of its
affiliates or its or their respective officers, directors, partners, employees,
advisors, agents, controlling persons or trustees. Without limiting the
foregoing, and to the extent permitted by applicable law, the Company agrees not
to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee unless the same shall have resulted
from the gross negligence or willful misconduct of, or material breach of the
Loan Documents by, such Indemnitee, any of its affiliates or its or their
respective officers, directors, partners, employees, advisors, agents,
controlling persons or trustees. All amounts due under this Section 10.5 shall
be payable not later than 30 Business Days after the party to whom such amount
is owed has provided a statement or invoice therefor, setting forth in
reasonable detail, the amount due and the relevant provision of this Section
10.5 under which such amount is payable by the Company. For purposes of the
preceding sentence, it is understood and agreed that the Company may ask for
reasonable supporting documentation to support any request to reimburse or pay
out of pocket expenses, legal fees and disbursements and that the grace period
to pay any such amounts shall not commence until such supporting documentation
has been received by the Company. Statements payable by the Company pursuant to
this Section 10.5 shall be submitted to the Company at the address of the
Company set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Company in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.


10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of an Issuing Lender that issues any Letter of Credit),
except that (i) other than pursuant to Section 7.7, neither the Company nor any
Subsidiary Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company or

85

--------------------------------------------------------------------------------

 

any Subsidiary Borrower without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.


(b)    (i)    Subject to the conditions set forth in paragraph (b) (ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans and/or Acceptances at the time owing to
it) with the prior written consent (in each case, not to be unreasonably
withheld or delayed) of:


(A)    with respect to any Revolving Facility:


(1)the Company;


(2)the Administrative Agent;


(3)each Material Issuing Lender at such time; and


(4)each Material Swingline Lender at such time;


provided, that none of the foregoing consents in relation to any Revolving
Facility shall be required for an assignment to a Revolving Lender or, in the
case of the Company only, if an Event of Default under Section 8(a) or (f) has
occurred and is continuing.
(B)    [Reserved.]


(ii)    Assignments shall be subject to the following additional conditions:
 
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Company shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;


(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an affiliate of a
Lender or (c) an entity or an affiliate of an entity that administers or manages
a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the

86

--------------------------------------------------------------------------------

 

Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.25, 2.26, 2.27 and 10.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Company, the Administrative Agent, the Issuing
Lenders and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, at any reasonable time and from time to
time upon reasonable prior notice. The Register shall be available for
inspection by any Issuing Lender and any Swingline Lender at any reasonable time
and from time to time upon reasonable prior notice.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)    (i)    Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and/or Acceptances owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Company, the Administrative Agent, the Issuing Lenders
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) no later than January 31 of each year, such Lender shall
provide the Company with a written description of each participation of Loans,
Acceptances and/or Commitments by such Lender during the prior year (it being
understood that any failure to provide notice shall not render the participation
invalid). Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section
10.1(a) and (2) directly affects

87

--------------------------------------------------------------------------------

 

such Participant. Subject to paragraph (c) (ii) of this Section, the Company
agrees that each Participant shall be entitled to the benefits of Sections 2.25,
2.26 and 2.27 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, and subject to paragraph (c) (ii) of this Section, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 10.7(a)
as though it were a Lender. Notwithstanding anything to the contrary in this
Section 10.6, each Lender shall have the right to sell one or more
participations in all or any part of its Loans, Commitments or other Obligations
to one or more lenders or other Persons that provide financing to such Lender in
the form of sales and repurchases of participations without having to satisfy
the foregoing requirements.


(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.25 or 2.26 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to receive any funds directly from the Company
in respect of Sections 2.25, 2.26, 2.27 or 10.7 unless such Participant shall
have provided to Administrative Agent, acting for this purpose as an agent of
the Company, such information as is required to be recorded in the Register
pursuant to paragraph (b) (iv) above as if such Participant were a Lender. Any
Participant shall not be entitled to the benefits of Section 2.26 unless such
Participant complies with Section 2.26(d) and (e) as though it were a Lender.


(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent required pursuant to Section10.6(c) or to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(d)    Any Lender may, without the consent of the Company or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.


(e)    The Company, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.


(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the

88

--------------------------------------------------------------------------------

 

Company or the Administrative Agent and without regard to the limitations set
forth in Section10.6(b). Each of the Company, each Subsidiary Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.


10.7    Adjustments; Set‑off; Revolver Allocation. (a) Except to the extent that
this Agreement expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall, at any time after the Loans and other amounts
payable hereunder shall immediately become due and payable pursuant to Section
8, receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set‑off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash in
Dollars from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.


(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Company or any
Subsidiary Borrower, any such notice being expressly waived by the Company and
each Subsidiary Borrower to the extent permitted by applicable law, upon all
amounts owing hereunder becoming due and payable (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Company
or such Subsidiary Borrower, as the case may be. Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.


(c)    In the case of the Revolving Lenders of any Class, at any time when a
Notice of Acceleration is in effect, notwithstanding anything to the contrary
contained in Section 2.24, each payment received by the Administrative Agent
pursuant to any Loan Document in respect of the Obligations of each Loan Party
owing to any Revolving Lender of such Class or, in the case of any 2019
Revolving Lenders, any Issuing Lender (as to the Revolving Lenders of any Class,
the “Revolving Obligations” of such Class), and each distribution made by the
Administrative Agent pursuant to any Loan Document in respect of Revolving
Obligations of such Class, shall be distributed to the Revolving Lenders of such
Class pro rata in accordance with their respective CAM Percentages of such
Class. Any direct payment received by a Revolving Lender of any Class at any
time when a Notice of Acceleration is in effect, including

89

--------------------------------------------------------------------------------

 

by way of set-off, in respect of the Revolving Obligations of such Class shall
be paid over to the Administrative Agent for distribution to the Revolving
Lenders of such Class in accordance with the provisions of the foregoing
sentence. In furtherance of the forgoing and in order to effect the allocation
of payments and distributions provided for in this paragraph (c), on the date of
each such payment or distribution, each Revolving Lender of the applicable Class
shall be deemed to have sold and purchased participations in the Revolving
Obligations of such Class and the unfunded Revolving Commitments of such Class
under each Revolving Facility of such Class such that, following such deemed
exchange, each Revolving Lender of the applicable Class holds, directly or
through its Applicable Lending Office, an interest in each one of the Revolving
Loans of such Class and other extensions of credit under any Revolving Facility
of such Class (including, in the case of 2019 Revolving Lenders, L/C
Obligations), and in the unfunded Revolving Commitments of such Class under each
Revolving Facility of such Class, equal to such Revolving Lender’s CAM
Percentage of such Class on such date (the “CAM Exchange”). For purposes of
calculating the appropriate amount to be exchanged in connection with the deemed
exchange of interests pursuant to this paragraph, the interest in the Revolving
Loans, L/C Obligations and other extensions of credit denominated in any
Currency other than Dollars shall be converted into the Dollar Equivalent
thereof on the date of exchange. Each Revolving Lender of any Class consents and
agrees to the CAM Exchange in respect of such Class, and each Revolving Lender
of any Class agrees that the CAM Exchange in respect of such Class shall be
binding upon its successors and assigns and any Person that acquires a
participation in its interests in any Revolving Loans, L/C Obligations and other
extensions of credit under any Revolving Facility, or in any Revolving
Commitment hereunder.


10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the
Administrative Agent.


10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Company, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents (other than agreements between the
Company and any Swingline Lender or any Issuing Lender contemplated by this
Agreement and any Addendum executed and delivered on the Closing Date).


10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


10.12    Submission to Jurisdiction; Waivers. Each of the Administrative Agent,
the Lenders, the Company and the Subsidiary Borrowers hereby irrevocably and
unconditionally:



90

--------------------------------------------------------------------------------

 

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;


(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;


(c)in the case of each Subsidiary Borrower, hereby irrevocably designates the
Company (and the Company hereby irrevocably accepts such designation) as its
agent to receive service of process in any such action or proceeding; and


(d)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.


10.13    Judgment. The obligations of the Company or any Subsidiary Borrower in
respect of this Agreement and the other Loan Documents due to any party hereto
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such party is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by such party of any sum adjudged to be so
due in the judgment currency such party may in accordance with normal banking
procedures purchase the original currency with the judgment currency; if the
amount of the original currency so purchased is less than the sum originally due
under such judgment to such party in the original currency, the Company or such
Subsidiary Borrower, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party agrees to remit to the
Company such excess. The provisions of this Section 10.13 shall survive the
termination of this Agreement and payment of the obligations of the Company and
the Subsidiary Borrowers under this Agreement and the other Loan Documents.


10.14    Acknowledgements. Each of the Company and the Subsidiary Borrowers
hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;


(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any Subsidiary arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the Lenders, on one hand, and the
Company or any Subsidiary, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and


(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company or any Subsidiary and the Lenders.



91

--------------------------------------------------------------------------------

 

10.15    Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take,
and the Administrative Agent hereby agrees to take promptly, any action
requested by the Company having the effect of releasing, or evidencing the
release of, any Guarantee Obligations to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1.


(b)    [Reserved.]


(c)    [Reserved.]


(d)    [Reserved.]


(e)    Immediately upon the occurrence of any Guarantee Release Date, the New
Guarantee and all obligations (other than as expressly provided therein) of each
Guaranteed Party and each New Guarantor thereunder shall terminate, all without
delivery of any instrument or performance of any act by any party. In connection
with any such termination, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take, and the
Administrative Agent hereby agrees to take promptly, any action reasonably
requested by the Company having the effect of releasing, or evidencing the
release of, the obligations of any New Guarantor under the New Guarantee.


10.16    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section (or other
provisions at least as restrictive as this Section), to any actual or
prospective Transferee or any pledgee referred to in Section 10.6(d) or any
direct or indirect contractual counterparty (or the professional advisors
thereto) to any swap or derivative transaction relating to the Company and its
obligations, (c) to its employees, directors, trustees, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates
for performing the purposes of a Loan Document, (d) upon the request or demand
of any Governmental Authority or regulatory agency (including self-regulated
agencies), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
after notice to the Company if reasonably feasible, (f) if requested or required
to do so in connection with any litigation or similar proceeding, after notice
to the Company if reasonably feasible, (g) that has been publicly disclosed, (h)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.


10.17    WAIVERS OF JURY TRIAL. THE COMPANY, EACH SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

92

--------------------------------------------------------------------------------

 



10.18    USA Patriot Act. Each Lender hereby notifies the Company and each
Subsidiary Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Company and each Subsidiary Borrower, which information includes
the name and address of the Company and each Subsidiary Borrower and other
information that will allow such Lender to identify the Company and each
Subsidiary Borrower in accordance with the USA Patriot Act.
 
 
 





93

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
FORD MOTOR COMPANY
By:

Name:
Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:

Name:

Title:

 